



[Execution]
AMENDED AND RESTATED CREDIT AGREEMENT
by and among
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
BANK OF AMERICA, N.A.,
as Joint Lead Arrangers,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
BANK OF AMERICA, N.A.,
as Joint Book Runners,
BANK OF AMERICA, N.A.,
as Syndication Agent,
THE LENDERS THAT ARE PARTIES HERETO,
as the Lenders,
BLUELINX HOLDINGS INC.,
as Parent,
BLUELINX CORPORATION,
BLUELINX FLORIDA LP,
CEDAR CREEK LLC,
CEDAR CREEK CORP.,
ASTRO BUILDINGS INC., and
LAKE STATES LUMBER, INC.
as Borrowers, and
THE OTHER SUBSIDIARIES OF BLUELINX HOLDINGS INC. PARTY HERETO

as Guarantors
Dated as of April 13, 2018



--------------------------------------------------------------------------------





5243969.6
 
 

132077562

--------------------------------------------------------------------------------






Table of Contents
Page
1.        DEFINITIONS AND CONSTRUCTION.    1
1.1    Definitions    1
1.2    Accounting Terms    62
1.3    Code    63
1.4    Construction    63
1.5    Time References    64
1.6    Schedules and Exhibits    64
2.        LOANS AND TERMS OF PAYMENT.    64
2.1    Revolving Loans.    64
2.2    [Reserved].    65
2.3    Borrowing Procedures and Settlements.    65
2.4    Payments; Reductions of Commitments; Prepayments.    71
2.5    Promise to Pay; Promissory Notes.    75
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.    75
2.7    Crediting Payments    77
2.8    Designated Account    77
2.9    Maintenance of Loan Account; Statements of Obligations    77
2.10    Fees.    77
2.11    Letters of Credit.    78
2.12    LIBOR Option.    84
2.13    Capital Requirements.    87
2.14    Incremental Facilities.    88
2.15    Joint and Several Liability of Borrowers.    90
3.        CONDITIONS; TERM OF AGREEMENT.    92
3.1    Conditions Precedent to the Initial Extension of Credit    92
3.2    Conditions Precedent to all Extensions of Credit    93
3.3    Maturity    93
3.4    Effect of Maturity    93
3.5    Early Termination by Borrowers    93
3.6    Conditions Subsequent    93
4.        REPRESENTATIONS AND WARRANTIES.    94
4.1    Due Organization and Qualification; Subsidiaries.    94
4.2    Due Authorization; No Conflict.    95
4.3    Governmental Consents    95
4.4    Binding Obligations; Perfected Liens.    95
4.5    Title to Assets; No Encumbrances    95
4.6    Litigation.    96
4.7    Compliance with Laws    96
4.8    No Material Adverse Effect    96
4.9    Solvency.    96
4.10    Employee Benefits    96
4.11    Environmental Condition    97


i
5243969.6

--------------------------------------------------------------------------------





4.12    Complete Disclosure    98
4.13    Patriot Act    98
4.14    Integrated Economic Enterprise    98
4.15    Payment of Taxes    99
4.16    Margin Stock    99
4.17    Governmental Regulation    99
4.18    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws    99
4.19    Employee and Labor Matters    99
4.20    [Reserved]    100
4.21    Leases    100
4.22    Eligible Accounts    100
4.23    Eligible Inventory    100
4.24    [Reserved].    100
4.25    Location of Inventory    100
4.26    Inventory Records    100
4.27    Cedar Creek Acquisition    100
4.28    Material Contracts    101
4.29    Hedge Agreements    101
5.    AFFIRMATIVE COVENANTS.    101
5.1    Financial Statements, Reports, Certificates    102
5.2    Reporting    102
5.3    Existence    102
5.4    Maintenance of Properties    102
5.5    Taxes    102
5.6    Insurance    102
5.7    Inspection.    103
5.8    Compliance with Laws    104
5.9    Environmental    104
5.10    Disclosure Updates    105
5.11    Formation of Subsidiaries    105
5.12    Further Assurances    105
5.13    [Reserved].    106
5.14    Location of Inventory; Chief Executive Office    106
5.15    Compliance with ERISA and the IRC    106
5.16    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws    106
5.17    End of Fiscal Years and Fiscal Quarters; Changes in Accounting
Practices.    107
6.        NEGATIVE COVENANTS.    107
6.1    Indebtedness    107
6.2    Liens    107
6.3    Restrictions on Fundamental Changes    107
6.4    Disposal of Assets    108
6.5    Nature of Business    108
6.6    Prepayments and Amendments    108
6.7    Restricted Payments    109
6.8    Accounting Methods    110
6.9    Investments    111
6.10    Transactions with Affiliates    111
6.11    Use of Proceeds    111
6.12    Limitation on Issuance of Equity Interests    112
6.13    Inventory or Equipment with Bailees    112


ii
5243969.6

--------------------------------------------------------------------------------





7.        FINANCIAL COVENANTS.    112
7.1    Fixed Charge Coverage Ratio    112
8.        EVENTS OF DEFAULT.    112
8.1    Payments    112
8.2    Covenants    112
8.3    Judgments    113
8.4    Voluntary Bankruptcy, etc    113
8.5    Involuntary Bankruptcy, etc    113
8.6    Default Under Other Agreements    113
8.7    Representations, etc    114
8.8    Guaranties    114
8.9    Security Documents    114
8.10    Loan Documents    114
8.11    Change of Control    114
8.12    ERISA    114
8.13    Subordination; Intercreditor Agreement    115
9.        RIGHTS AND REMEDIES.    115
9.1    Rights and Remedies    115
9.2    Remedies Cumulative    116
10.    WAIVERS; INDEMNIFICATION.    116
10.1    Demand; Protest; etc    116
10.2    The Lender Group’s Liability for Collateral    116
10.3    Indemnification    116
11.    NOTICES.    117
12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.    118
13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    120
13.1    Assignments and Participations.    120
13.2    Successors    123
14.    AMENDMENTS; WAIVERS.    123
14.1    Amendments and Waivers.    123
14.2    Replacement of Certain Lenders.    126
14.3    No Waivers; Cumulative Remedies    126
15.    AGENT; THE LENDER GROUP.    127
15.1    Appointment and Authorization of Agent    127
15.2    Delegation of Duties    127
15.3    Liability of Agent    128
15.4    Reliance by Agent    128
15.5    Notice of Default or Event of Default    128
15.6    Credit Decision    129


iii
5243969.6

--------------------------------------------------------------------------------





15.7    Costs and Expenses; Indemnification    129
15.8    Agent in Individual Capacity    130
15.9    Successor Agent    130
15.10    Lender in Individual Capacity    131
15.11    Collateral Matters.    131
15.12    Restrictions on Actions by Lenders; Sharing of Payments.    133
15.13    Agency for Perfection    133
15.14    Payments by Agent to the Lenders    133
15.15    Concerning the Collateral and Related Loan Documents    133
15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information    134
15.17    Several Obligations; No Liability    134
15.18    Joint Lead Arrangers, Joint Book Runners, and Syndication Agent    135
15.19    Intercreditor Agreement    135
16.    WITHHOLDING TAXES.    136
16.1    Payments    136
16.2    Exemptions.    137
16.3    Reductions.    139
16.4    Refunds    139
17.    GENERAL PROVISIONS.    140
17.1    Effectiveness    140
17.2    Section Headings    140
17.3    Interpretation    140
17.4    Severability of Provisions    140
17.5    Bank Product Providers    140
17.6    Debtor-Creditor Relationship    141
17.7    Counterparts; Electronic Execution    141
17.8    Revival and Reinstatement of Obligations; Certain Waivers.    141
17.9    Confidentiality.    142
17.10    Survival    143
17.11    Patriot Act; Due Diligence    144
17.12    Integration    144
17.13    BlueLinx Corporation as Agent for Borrowers    144
17.14    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    145
17.15    Keepwell    145
17.16    Acknowledgment and Restatement; Release.    145
17.17    Acknowledgments and Assumptions regarding Cedar Creek Merger.    148








iv
5243969.6

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Agreement
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit J-1
Form of Joinder
Exhibit P-1
Exhibit S-1
Form of Perfection Certificate
Form of Solvency Certificate


 
 
 
 
Schedule A-1
Agent’s Account
Schedule A-2
Authorized Persons
Schedule C-1
Commitments
Schedule D-1
Designated Account
Schedule E-1
Existing Letters of Credit
Schedule P-1
Permitted Investments
Schedule P-2
Schedule 1.3
Permitted Liens
List of SPE Propcos
Schedule 3.1
Conditions Precedent
Schedule 3.6
Conditions Subsequent
Schedule 4.1(b)
Capitalization of Loan Parties
Schedule 4.1(c)
Capitalization of Loan Parties’ Subsidiaries
Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls
Schedule 4.6(b)
Litigation
Schedule 4.10
Pension Plans and Multiemployer Plans
Schedule 4.11
Environmental Matters
Schedule 4.14(a)
Schedule 4.14(b)
Permitted Surviving Indebtedness
Permitted Indebtedness other than Permitted Surviving Indebtedness
Schedule 4.25
Location of Inventory and Equipment
Schedule 4.27(a)
Material Cedar Creek Acquisition Documents
Schedule 4.28
Material Contracts
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 5.17
Fiscal Year, Quarter and Month Ending Dates
Schedule 6.5
Nature of Business


AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDED AND RESTATED CREDIT AGREEMENT, is entered into as of April 13, 2018
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), Wells
Fargo Bank, National Association, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”), Wells Fargo Bank, National Association, a national banking
association, and Bank of America, N.A., a national banking association (“Bank of
America”), as joint lead arrangers (in such capacity, together with their
successors and assigns in such capacity, the “Joint Lead Arrangers”), Wells
Fargo Bank, National Association, a national banking association, and Bank of
America, as joint book runners (in such capacity, together with their successors
and assigns in such capacity, the “Joint Book Runners”), Bank of America, as
syndication agent (in such capacity, together with their successors and assigns
in such capacity, the “Syndication Agent”), BlueLinx Holdings Inc., a Delaware
corporation (“Parent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”), Cedar
Creek LLC, a Delaware limited liability company (“Cedar Creek LLC”), Cedar Creek
Corp., a Delaware corporation (“Cedar Creek Corp.”), Astro Buildings Inc., a
Delaware corporation (“Astro Buildings”), Lake States Lumber, Inc., a Minnesota
corporation (“Lake States” and, together with Parent, BlueLinx, BFLP, Cedar
Creek LLC, Cedar Creek Corp, Astro Buildings and Lake States, each, a “Borrower”
and individually and collectively, jointly and severally, the “Borrowers” as
hereinafter further defined) and BlueLinx Florida Holding No. 1 Inc., a Georgia
corporation (“BFH1”), BlueLinx Florida Holding No. 2 Inc., a Georgia corporation
(“BFH2”), Cedar Creek Holdings Inc., a Delaware corporation as the successor
corporation of the Cedar Creek Merger (as hereinafter defined) (“Cedar Creek
Holdings”), Panther Merger Sub, Inc., a Delaware corporation (“Panther Merger
Sub”), Venture Development and Construction, LLC, an Oklahoma limited liability
company (“VDC”), and each of the SPE Propcos (as hereinafter defined) signatory
party hereto (and together with BFH1, BFH2, Cedar Creek Holdings, Panther Merger
Sub, and VDC, each a “Guarantor” and individually and collectively, jointly and
severally, “Guarantors” as hereinafter further defined).
The parties agree as follows:
1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:
“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
“Acceptable Appraisal” means, with respect to an appraisal of Inventory, the
most recent appraisal of such property received by Agent (a) from Hilco
Valuation Services or such other appraisal company satisfactory to Agent, (b)
the scope and methodology (including, to the extent relevant, any sampling
procedure employed by such appraisal company) of which are satisfactory to
Agent, and (c) the results of which are satisfactory to Agent, in each case, in
Agent’s Permitted Discretion.
“Account” means an account (as that term is defined in the Code).
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible, including, without limitation, a Credit Card Issuer or
a Credit Card Processor.
“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Equity Interests of any other Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.
“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.
“Administrative Questionnaire” has the meaning specified therefor in Section
13.1(a) of this Agreement.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement: (a) any Person which owns directly or
indirectly 20% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
20% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to this Agreement.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.
“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.
“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Excess Availability of
Borrowers as of the date of the Borrowing Base Certificate received by Agent on
the Closing Date (rather than the Quarterly Average Excess Availability for this
purpose) until the last day of the quarter immediately following the date of the
receipt by Agent of the first Compliance Certificate after the Closing Date.
 


 
Tier
Quarterly Average
Excess Availability
Applicable Margin for LIBOR Rate Loans which are Revolving Loans (the “Revolving
Loan LIBOR Rate Margin”)
Applicable Margin for Base Rate Loans which are Revolving Loans (the “Revolving
Loan Base Rate Margin”)
1
Greater than $200,000,000
1.75%
.75%
2
Less than or equal to $200,000,000 and greater than $100,000,000
2.00%
1.00%
3
Less than or equal to $100,000,000
2.25%
1.25%


Thereafter, the Applicable Margin shall be calculated and established once every
fiscal quarter based on the chart above, effective as of the first day of such
fiscal quarter and shall remain in effect until adjusted thereafter at the end
of such fiscal quarter; provided, that, (a) if the Leverage Ratio for the
immediately preceding quarter is equal to or less than 3.25 to 1.00, then the
Revolving Loan LIBOR Rate Margin and the Revolving Loan Base Rate Margin in the
chart above shall be reduced by 25 basis points for each of Tiers 1, 2 and 3 and
(b) if at any time the Leverage Ratio for the immediately preceding quarter is
thereafter greater than 3.25 to 1.00, then the Revolving Loan LIBOR Rate Margin
and the Revolving Loan Base Rate Margin shall revert to the Applicable Margin
set forth in the chart above.
“Applicable NOLV Percentage” means 85%; provided, that, during the Seasonal
Period, the Applicable NOLV Percentage means 95% so long as (a) the Value of
Eligible Inventory does not exceed 75% of cost, (b) no Event of Default exists
or has occurred and is continuing, and (c) the amount of additional Revolving
Loans made based on the increase in the Applicable NOLV Percentage during the
Seasonal Period shall not exceed $35,000,000, and in any event shall not exceed,
together with all other Revolving Loans with respect to Eligible Inventory, the
Inventory Loan Amount (including the $60,000,000 sublimit).
“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed quarter;
provided, that for the period from the Closing Date through and including the
last day of the first full quarter after the Closing Date, the Applicable Unused
Line Fee Percentage shall be set at the rate in the row styled “Level II”:
Level
Average Revolver Usage
Applicable Unused Line Fee Percentage
I
Greater than or equal to 50% of the Maximum Revolver Amount
0.25%
II
Less than 50% of the Maximum Revolver Amount
0.375%

The Applicable Unused Line Fee Percentage shall be re-determined on the first
date of each quarter by Agent.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
has occurred and is continuing and the election by Agent or the Required Lenders
to require that payments and proceeds of Collateral be applied pursuant to
Section 2.4(b)(iii) of this Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.
“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement (as updated from time to time by
written notice from the Administrative Borrower to Agent), or any other
individual identified by Administrative Borrower as an authorized person and
authenticated through Agent’s electronic platform or portal in accordance with
its procedures for such authentication.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).
“Available Revolver Increase Amount” means, as of any date of determination, an
amount equal to the result of (a) $150,000,000, minus (b) the aggregate
principal amount of Increases to the Revolver Commitments previously made
pursuant to Section 2.14 of this Agreement.
“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.
“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider: (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent in its Permitted Discretion as sufficient to satisfy
the reasonably estimated credit exposure, operational risk or processing risk
with respect to the then existing Bank Product Obligations (other than Hedge
Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including, the bank product debt of Bank of America, N. A.
constituting Permitted Surviving Debt disclosed to Agent on the Closing Date,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to a Bank Product Provider as a result of Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to a Loan Party or its
Subsidiaries.
“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Closing Date (or, in the case of either (i) Bank of America,
N.A. with respect to Bank Products being provided to any Cedar Creek Acquired
Company, within 10 Business Days after the Closing Date, or (ii) any other Bank
Product Provider, to such later date as Agent shall agree to in writing in its
sole discretion) with respect to Bank Products provided on or prior to the
Closing Date or (b) on or prior to the date that is 10 Business Days after the
provision of such Bank Product to a Loan Party or its Subsidiaries (or such
later date as Agent shall agree to in writing in its sole discretion) with
respect to Bank Products provided after the Closing Date; provided further, that
if, at any time, a Lender ceases to be a Lender under this Agreement (prior to
the payment in full of the Obligations), then, from and after the date on which
it so ceases to be a Lender thereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.
“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.
“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Agent’s
determination, in its Permitted Discretion, of the liabilities and obligations
of each Loan Party and its Subsidiaries in respect of Bank Product Obligations)
in respect of Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).
“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.
“Base Rate Margin” means the Revolving Loan Base Rate Margin.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
is an “employer” (as defined in Section 3(5) of ERISA).
“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
“Borrower” and “Borrowers” means (a) the respective meanings specified therefor
in the preamble to this Agreement and (b) those additional entities that
hereafter become parties hereto as Borrowers in accordance with the terms hereof
by executing the form of Joinder attached hereto as Exhibit J-1.
“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.
“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Agent in the case of an
Extraordinary Advance.
“Borrowing Base” means, as of any date of determination, the result of:
(a)    87.5% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b)    the amount equal to the lesser of:
(i)    sum of:
(A)    the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Inventory and (2) the Applicable NOLV Percentage multiplied by the sum
of the Net Orderly Liquidation Value of Eligible Inventory, plus
(B)     the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Domestic In-Transit Inventory and (2) the Applicable NOLV Percentage
multiplied by the sum of the Net Orderly Liquidation Value of Eligible Domestic
In-Transit Inventory, plus
(C)    the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible International In-Transit Inventory and (2) the Applicable NOLV
Percentage multiplied by the sum of the Net Orderly Liquidation Value of
Eligible International In-Transit Inventory, plus
(D)    the lesser: (1) 70% (or 75% during the Seasonal Period) of the Value of
Eligible Re-Load Inventory and (2) the Applicable NOLV Percentage multiplied by
the sum of the Net Orderly Liquidation Value of Eligible Re-Load Inventory; and
(ii)    the Inventory Loan Amount, minus
(c)    the aggregate amount of Reserves, if any, established by Agent from time
to time under Section 2.1(c) of this Agreement.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
this Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Permitted Acquisitions, (c) expenditures made during such period to the extent
made with the identifiable proceeds of an equity investment in a Loan Party or
any of its Subsidiaries by Parent which equity investment is made substantially
contemporaneously with the making of the expenditure, and (d) expenditures
during such period that, pursuant to a written agreement, are reimbursed by a
third Person (excluding any Loan Party or any of its Affiliates).
“Capital Lease” means, as applied to any Person, any lease of (or any agreement
conveying the right to use) any property (whether real, personal or mixed) by
such Person as lessee which in accordance with GAAP, is or is required to be
reflected as a capital lease on the balance sheet of such Person; provided,
that, for purposes of calculations made pursuant to the definitions of Permitted
Purchase Money Debt and the Net Secured Leverage Ratio, any lease that (a)
involves (i) a SPE Property that was previously leased by a Borrower or its
Subsidiaries pursuant to the SPE Master Lease or any other lease between a SPE
Propco and a Borrower or its Subsidiaries, or (ii) any Real Property and (b)
that arises out of a sale and leaseback transaction, shall be classified as an
operating lease notwithstanding any accounting treatment that may be required
under GAAP.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Cash Dominion Event” means at any time (a) Excess Availability is less than the
greater of (i) $62,500,000, and (ii) the amount equal to 12.5% of the Line Cap
for 3 consecutive Business Days, (b) Excess Availability is less than the
greater of (i) $50,000,000 and (ii) 10% of the Line Cap, or (c) an Event of
Default exists or has occurred and is continuing; provided, that,
(i)    if a Cash Dominion Event has occurred due to clause (a) or (b) of this
definition, if Excess Availability is greater than 12.5% of the Line Cap for at
least 30 consecutive days and no Event of Default exists or has occurred and is
continuing, the Cash Dominion Event shall no longer be deemed to exist or be
continuing until such time as Excess Availability may again be less than the
amount in clause (a) or (b) of this definition, as the case may be, and
(ii)    if a Cash Dominion Event has occurred due to clause (c) of this
definition, if such Event of Default is cured or waived or otherwise no longer
exists, the Cash Dominion Event shall no longer be deemed to exist or be
continuing.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $1,000,000,000, (e)
Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or of any recognized securities
dealer having combined capital and surplus of not less than $1,000,000,000,
having a term of not more than seven days, with respect to securities satisfying
the criteria in clauses (a) or (d) above, (g) debt securities with maturities of
six months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g)
above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“Cedar Creek Acquired Company” means collectively, (a) Cedar Creek Holdings, as
successor to Panther Merger Sub pursuant to the Cedar Creek Merger, and (b) and
each of its Subsidiaries.
“Cedar Creek Acquisition” means the acquisition by BlueLinx of the Cedar Creek
Acquired Company pursuant to the Cedar Creek Merger, after which BlueLinx will
own 100% of the Equity Interests of Cedar Creek Holdings, all in accordance with
the Cedar Creek Acquisition Agreement and the other Cedar Creek Acquisition
Documents.
“Cedar Creek Acquisition Agreement” means the Agreement and Plan of Merger,
dated as of March 9, 2018, by and among BlueLinx, Panther Merger Sub, Cedar
Creek Holdings and Stockholder Representative, including all schedules, exhibits
and annexes thereto, as the same may be amended, modified, supplemented or
waived, in each case in a manner that is not materially adverse to the Lenders.
“Cedar Creek Acquisition Agreement Representations” means the representations
and warranties made by or on behalf of the Cedar Creek Acquired Company in the
Cedar Creek Acquisition Agreement as are material to the interests of Agent,
Joint Lead Arrangers or Lenders (in their capacities as such), but only to the
extent that Parent or any of its Subsidiaries or Affiliates have the right
(determined without regard to any notice requirement) to terminate its
obligations (or to not consummate the Cedar Creek Acquisition) under the Cedar
Creek Acquisition Agreement as a result of a failure of any of such
representations and warranties to be true and correct.
“Cedar Creek Acquisition Documents” means, collectively, (a) the Cedar Creek
Acquisition Agreement, (b) the Cedar Creek Merger Certificate and (c) all other
agreements, documents and instruments entered into in connection with any of the
foregoing in clauses (a) or (b) (excluding, in any event, the Loan Documents and
the Term Loan Documents), each, pursuant to this clause (c), as amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.
“Cedar Creek Acquisition Material Adverse Effect” means any event, occurrence,
fact, condition, circumstance, development, change or effect that, individually
or in the aggregate, (a) would, or would reasonably be expected to, materially
impair the ability of the Cedar Creek Acquired Company to consummate the
Transactions or (b) has had, or would reasonably be expected to have, a material
adverse effect upon the results of operations, financial condition or business
of the Cedar Creek Acquired Company and its subsidiaries, taken as a whole, and,
solely for purposes of clause (b), (i) events, occurrences, facts, conditions,
circumstances, developments, changes or effects resulting from or relating to
(A) applicable economic or market conditions affecting the U.S. generally or
affecting the industry or markets in which the Cedar Creek Acquired Company and
its subsidiaries operates, (B) any change or proposed change in GAAP or other
accounting requirements or principles, any change or proposed change in
applicable laws or the interpretation thereof, or any change in government
policy (however effected), (C) any national or international political or social
conditions, including the engagement by the U.S. in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence or
escalation of any military or terrorist attack, (D) pandemics, earthquakes,
hurricanes, tornados or other natural disasters, (E) general financial, banking,
securities or capital market conditions, including interest rates or market
prices, or changes therein, (F) the execution, announcement or the taking of any
actions expressly required by this Agreement, except in each case of clauses (A)
through (E) to the extent disproportionally affecting the Cedar Creek Acquired
Company and its subsidiaries relative to similarly situated businesses in the
industry or (ii) the failure to meet any internal or published projections,
forecasts for any period, provided, that the underlying causes of such failure
may be considered in determining whether a Material Adverse Effect is present.
“Cedar Creek Acquisition Specified Representations” means the representations
and warranties set forth in Sections 4.1(a), 4.2(a), 4.2(b) (solely as it
relates to the Governing Documents of Parent and its Subsidiaries), 4.4(a),
4.13, 4.16, 4.17 (solely as it relates to the Investment Company Act of 1940, as
amended), 4.18, the representations and warranties as to the solvency of Parent
and its Subsidiaries after giving effect to the Transactions as set forth in the
Closing Date Solvency Certificate, and Section 3 of the Guaranty and Collateral
Agreement as it relates to the creation, validity, priority (subject to
Permitted Liens) of the security interests granted in the Collateral, and as to
perfection only to the extent required by Schedule 3.1(m)(i) and (ii)(A)
attached to this Agreement.
“Cedar Creek Holdings” shall have the meaning specified therefor in the preamble
to this Agreement.
“Cedar Creek Merger” means the merger of Panther Merger Sub with and into Cedar
Creek Holdings, with Cedar Creek Holdings as the surviving corporation pursuant
to the Cedar Creek Acquisition Agreement and the Cedar Creek Merger Certificate.
“Cedar Creek Merger Certificate” means the Certificate of Merger of Panther Sub,
Inc., a Delaware corporation, with and into Cedar Creek Holdings, Inc., a
Delaware corporation, dated as of the Closing Date, as filed with the Delaware
Secretary of State.
“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a “United States shareholder” within the meaning
of Section 951(b) of the IRC.
“CFC Holdco” means any direct or indirect Domestic Subsidiary that holds no
material assets other than the equity (or equity and Indebtedness) of one or
more direct or indirect Foreign Subsidiaries that are CFCs or other CFC Holdcos.
“Change in Law” means the occurrence after the date of this Agreement of: (a)
the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means that:
(a)     any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of Parent (or
other securities convertible into such Equity Interests) representing 35% or
more of the combined voting power of all Equity Interests of Parent entitled
(without regard to the occurrence of any contingency) to vote for the election
of members of the Board of Directors of Parent,
(b)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent or control over the Equity Interests of such
Person entitled to vote for members of the Board of Directors of Parent on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 35% or more of the combined voting power of such Equity Interests,
(c)    during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors,
(d)    Parent fails to own and control, directly or indirectly, 100% of the
Equity Interests of any Borrower or Guarantor, or
(e)    any “change of control” or similar event under the Term Loan Agreement or
any indenture, instrument or other document governing any Indebtedness in excess
of $15,000,000 (or if the Term Loan Facility is paid in full other than pursuant
to a Term Loan Refinancing, any Indebtedness in excess of $25,000,000) (such
Indebtedness being referred to in this clause (e) as “Material Indebtedness”)
shall occur (other than, in the case of any Material Indebtedness (other than
the Term Loan Facility), any “change of control” or similar event that does not
give rise to a default, event of default, right of termination, right of
redemption or similar right or circumstance under such Material Indebtedness or
otherwise provide any holder of such Material Indebtedness with any increased
economic or remedial rights).
“Closing Date” means April 13, 2018.
“Closing Date Solvency Certificate” means a solvency certificate in the form of
Exhibit P-1 to this Agreement.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any Qualified Bailee, including any lessor,
warehouseman, processor, consignee, mortgagee, or other Person in possession of,
having a Lien upon, or having rights or interests in any Loan Party’s or its
Subsidiaries’ books and records, Equipment, or Inventory, in each case, in form
and substance reasonably satisfactory to Agent.
“Collateral Assignment of Acquisition Agreements” means the Collateral
Assignment of Acquisition Agreements, dated of even date herewith, by BlueLinx
in favor of Agent with respect to the Cedar Creek Acquisition Documents, as
acknowledged by Stockholder Representative.
“Collections” means, all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds and tax refunds).
“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Administrative Borrower to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of this Agreement.
“Consolidated Total Assets” means, as of any date of determination, all assets
of Parent and its Subsidiaries that would, in accordance with GAAP, be
classified as assets on a “consolidated” balance sheet of Parent and its
Subsidiaries. The reference to “consolidated” in this definition means, with
respect to financial statements or financial statement items of any Person, on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors.
“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent in its Permitted Discretion, executed and delivered by a
Loan Party or one of its Subsidiaries, Agent, and the applicable securities
intermediary (with respect to a Securities Account) or bank (with respect to a
Deposit Account).
“Copyright Security Agreement” has the meaning specified therefor in the
Guaranty and Security Agreement.
“Credit Card Agreements” means all agreements now or hereafter entered into by
any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases.
“Credit Card Issuer” means any person (other than a Loan Party) who issues or
whose members issue credit cards, including, without limitation, MasterCard or
VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards acceptable to
Agent.
“Credit Card Notifications” means, collectively, the credit card notifications
to the Credit Card Issuer or Credit Card Processor, as the case may be, in form
and substance satisfactory to Agent in its Permitted Discretion.
“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Borrower’s sales transactions involving credit card or debit card purchases
by customers using credit cards or debit cards issued by any Credit Card Issuer.
“Credit Card Receivables” means amounts, together with all income, payments and
proceeds thereof, owed by a Credit Card Issuer or Credit Card Processor to a
Loan Party resulting from charges by a customer of a Loan Party on credit or
debit cards issued by such Credit Card Issuer or processed by such Credit Card
Processor (including, without limitation, electronic benefits transfers) in
connection with the sale of goods by a Loan Party, or services performed by a
Loan Party, in each case in the ordinary course of its business.
“Credit Facility” means, collectively, the Revolving Loans, Letters of Credit
and other loans, advances and accommodations provided for under this Agreement.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.
“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).
“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior six months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers’ Accounts
during such period, by (b) Borrowers’ billings with respect to Accounts during
such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point (or fraction thereof) by which Dilution exceeds 3%.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.
“Dollars” or “$” means United States dollars.
“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.
“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.
“EBITDA” means, as of any date of determination, with respect to Parent and its
Subsidiaries and with respect to any Measurement Period, an amount equal to:
(a)    Net Income for such period, plus to the extent reducing Net Income for
such period (other than in the case of clause (xiv) and the proviso below), the
sum, without duplication, of amounts for (i) depreciation, amortization
(including amortization of goodwill and intangibles and amortization and
write-off of financing costs) and other non-cash charges and non-cash expenses
(including, but not limited to, imputed interest and deferred compensation) for
such period, all in accordance with GAAP, plus (ii) Interest Expense for such
period, plus (iii) charges for Federal, State, local and foreign income taxes
(including penalties and interest, if any) for such period, plus (iv) any
ordinary course customary transaction fees, expenses or charges related to any
asset disposition, issuance of equity, indebtedness or investment (whether or
not consummated or incurred), and including all costs, fees, expenses and
accruals related to the secondary offering of shares of common stock of Parent
held by Cerberus Capital Management L.P. and its affiliates which occurred in
the fourth quarter of 2017 not to exceed $2,000,000, plus (v) all deferred
financing costs written off and premiums paid in connection with any early
extinguishment of Indebtedness, plus (vi) payments by (or allocations to) the
Acquired Company for shared services, corporate overhead and related expenses
paid to Charlesbank Capital Partners, LLC or its affiliates in an amount not to
exceed $1,000,000 in the aggregate for all Measurement Periods, plus (vii)
noncash compensation expense, or other non-cash expenses or charges, arising
from the granting of stock options, stock appreciation rights or similar equity
arrangements for such period, plus (viii) non-cash exchange, translation, or
performance losses relating to any hedging transactions or foreign currency
fluctuations for such period, plus (ix) any non-cash loss attributable to the
write-down of any asset for such period (other than accounts receivable and
inventory), plus (x) Transaction Costs paid prior to December 31, 2018;
provided, that, the aggregate amount of Transaction Costs added to EBITDA under
this clause (x) for all such periods after the Closing Date shall not exceed
$20,000,000, plus (xi) fees, costs and expenses (to the extent not capitalized)
related to any amendments, waivers, restatements, supplements or modifications
to the Loan Documents or the Term Loan Facility after the Closing Date for such
period, plus (xii) proceeds actually received from business interruption
insurance, solely to the extent not included in determining consolidated net
earnings, for such period, plus (xiii) expenses, charges and payments that are
covered by indemnification, reimbursement, guaranty or purchase price adjustment
provisions in any agreement entered into by Parent or any of its Subsidiaries to
the extent such expenses, charges and payments have been reimbursed pursuant to
the applicable indemnity, guaranty or acquisition agreement during such period,
plus (xiv) all integration charges, payments, expenses and reserves associated
with the Acquisition (including retention, severance, performance bonuses,
relocation of facilities and employees, hiring, training, IT integration,
dedicated employee integration, third party integration support, compliance with
the requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, accounting integration costs, additional
public company expenses, lease breakage, discontinuation of product lines,
facility closures and consolidations, and travel and entertainment) that were
actually incurred or expended prior to June 30, 2020 in a cumulative amount not
to exceed $52,500,000 for all periods; minus
(b)    the sum, without duplication, of amounts for (i) any non-cash gains
(including non-cash gains from sales of real estate) for such period, plus (ii)
non-cash exchange, translation, or performance gains increasing Net Income for
such period relating to any hedging transactions or foreign currency
fluctuations for such period, plus (iii) without duplication of any payment
already reducing Net Income, any Cash payments made during such period in
respect of Real Property Capital Leases (other than such Cash payments that are
included in EBITDA as an interest expense or otherwise added back pursuant to
clause (a) above);
provided, that, solely for purposes of calculating EBITDA used in the
calculation of the “Leverage Ratio”, there will be an additional addback to Net
Income equal to the pro forma “run rate” cost savings, operating expense
reductions and synergies as a result of actions taken or to be taken on or prior
to June 30, 2020, and in each case prior to or during such period (it being
understood that “run-rate” means the full recurring benefit for a period that is
associated with any action taken or committed to be taken) that are reasonably
identifiable, factually supportable and projected by Borrowers in good faith to
be reasonably expected to be realized within twenty-four (24) months after the
consummation of any operational change, as applicable, and provided, that (i) a
duly completed certificate signed by an officer of Parent shall be delivered to
Agent together with the applicable Compliance Certificate, certifying that such
cost savings are reasonably anticipated to be realized as provided above and are
factually supportable as determined in good faith by Parent, (ii) no cost
savings shall be added pursuant to this proviso to the extent duplicative of any
expenses or charges otherwise added to Net Income, whether through a pro forma
adjustment or otherwise, for such period, and (iii) projected amounts (not yet
realized) may no longer be added in calculating EBITDA to the extent occurring
more than eight full fiscal quarters after the specified action taken in order
to realize such projected cost savings.
For the purposes of calculating EBITDA for any period of 12 consecutive months
(each, a “Measurement Period”), if at any time during such Measurement Period
(and on or after the Closing Date), any Loan Party or any of its Subsidiaries
shall have made a Permitted Acquisition or Permitted Disposition, EBITDA for
such Measurement Period shall be calculated after giving pro forma effect
thereto (including pro forma adjustments arising out of events which are
directly attributable to such Permitted Acquisition or Permitted Disposition,
are factually supportable, and are expected to have a continuing impact,
determined on a basis consistent with Article 11 of Regulation S X promulgated
under the Securities Act and as interpreted by the staff of the SEC) or in such
other manner acceptable to Agent as if any such Permitted Acquisition or
adjustment occurred on the first day of such Measurement Period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Accounts” means an Account that constitutes a bona fide payment
obligation of an Account Debtor created by a Borrower in the ordinary course of
its business, that arise out of such Borrower’s sale of goods or rendition of
services that are not excluded as ineligible by virtue of one or more of the
excluding criteria set forth below. Eligible Accounts shall not include the
following:
(a)    Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or 60 days of due date,
(b)    Accounts owed by an Account Debtor (or its Affiliates) where 50% or more
of all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
(c)    Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,
(d)    Accounts arising in a transaction wherein goods are placed on consignment
or are sold pursuant to a guaranteed sale, a sale or return, a sale on approval,
a bill and hold, or any other terms by reason of which the payment by the
Account Debtor may be conditional, except as to bill and hold invoices, if Agent
shall have received an agreement in writing from the Account Debtor, in form and
substance reasonably satisfactory to Agent, confirming the unconditional
obligation of the Account Debtor to take the goods related thereto and pay such
invoice,
(e)    Accounts that are not payable in Dollars,
(f)    Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States or Canada, or (ii) is
not organized under the laws of the United States or Canada or any state or
province thereof, or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof, unless (A) the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and, if
requested by Agent, is directly drawable by Agent, (B) the Account is covered by
credit insurance in form, substance, and amount, and by an insurer, reasonably
satisfactory to Agent, or (C) such Account is otherwise acceptable in all
respects to Agent (subject to such lending formula with respect thereto as Agent
may determine)
(g)    Accounts with respect to which the Account Debtor is (i) the United
States or any department, agency, or instrumentality of the United States (other
than Accounts with respect to which such Borrower has complied, to the
reasonable satisfaction of Agent, with the Assignment of Claims Act, 31 USC
§3727), (ii) any state of the United States or any other Governmental Authority
(other than Accounts with respect to which such Borrower has complied, to the
reasonable satisfaction of Agent, of such applicable state assignment of claims
act), or (iii) Her Majesty in right of Canada or any Provincial or local
Governmental Authority, or any Ministry thereof (other than Accounts with
respect to which such Borrower has assigned its rights to payment of such
Account to Agent pursuant to, and in accordance with, the Financial
Administration Act, R.S.C. 185, C.F.-11, as amended, or any similar applicable
Provincial or local law regulation or requirement has been complied with in a
manner reasonably satisfactory to Agent),
(h)    Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
(i)    Accounts with respect to an Account Debtor whose Eligible Accounts owing
to Borrowers exceed 15% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,
(j)    Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
any Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,
(k)    Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor’s financial
condition,
(l)    Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,
(m)    Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
(n)    Accounts with respect to which the Account Debtor is a Sanctioned Person
or Sanctioned Entity,
(o)    Accounts (i) that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services, or (ii)
that represent credit card sales in excess of $2,500,000 at any one time
outstanding, unless the criteria for Eligible Credit Card Receivables has been
satisfied; or
(p)    Accounts owned by a target acquired in connection with a Permitted
Acquisition or Permitted Investment, or Accounts owned by a Person that is
joined to this Agreement as a Borrower pursuant to the provisions of this
Agreement, until the completion of a field examination with respect to such
Accounts, in each case, satisfactory to Agent in its Permitted Discretion;
provided, that, such Accounts that have not been the subject of a field
examination shall not be ineligible by this clause (p) so long as the following
conditions are satisfied (i) the Accounts are of the same type and character as
the existing Eligible Accounts and otherwise meet the criteria set forth herein,
(ii) the aggregate amount of such Accounts for which Agent has not received a
field examination, which may be deemed Eligible Accounts, shall not exceed
$15,000,000, when added to the value of deemed Eligible Inventory in clause (s)
of the definition of Eligible Inventory, and (iii) such Accounts will be deemed
Eligible Accounts for a period not to exceed the date that is 60 days (or such
later date as Agent may agree to in its Permitted Discretion) after such
Accounts are included as Eligible Accounts unless a field examination shall have
been completed with respect to such Accounts prior to such date.
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in its
Permitted Discretion and based on either: (x) an event, condition or other
circumstance arising after the Closing Date, or (y) an event, condition or other
circumstance existing on the Closing Date to the extent Agent has no written
notice thereof from a Borrower or other actual knowledge prior to the Closing
Date, in either case under clause (x) or (y) which adversely affects or could
reasonably be expected to adversely affect the Accounts as determined by the
Agent in its Permitted Discretion. Any Accounts which are not Eligible Accounts
shall nevertheless be part of the Collateral.
“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that at all times satisfies the criteria
set forth below and which has been earned by performance and represents the bona
fide amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower. Without limiting the foregoing, in order to be an Eligible Credit Card
Receivable, an Account shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual fees,
discounts, claims or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that a
Borrower may be obligated to rebate to a customer, a Credit Card Processor, or
Credit Card Issuer pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Loan Parties to reduce the amount of
such Credit Card Receivable. Except as otherwise determined by Agent in its
Permitted Discretion, Eligible Credit Card Receivables shall not include any
Credit Card Receivable:
(a)    which is unpaid more than five (5) Business Days after the date of
determination of eligibility thereof;
(b)    where such Credit Card Receivable or the underlying contract contravenes
any laws, rules or regulations applicable thereto, including, rules and
regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy
or any party to the underlying contract is in violation of any such laws, rules
or regulations;
(c)    which is not a valid, legally enforceable obligation of the applicable
Credit Card Issuer or Credit Card Processor with respect thereto;
(d)    as to which a Credit Card Notification has not been delivered to the
Credit Card Issuer or Credit Card Processor;
(e)    which is disputed, is with recourse due to the creditworthiness of the
cardholder, or with respect to which a claim, chargeback, offset, deduction or
counterclaim, dispute or other defense has been asserted (to the extent of such
claim, chargeback, offset, deduction or counterclaim, dispute or other defense);
(f)    that is not subject to a perfected first priority security interest in
favor of Agent, or with respect to which a Borrower does not have good, valid
and marketable title thereto, free and clear of any Lien, other than Liens
granted to Agent and the Liens permitted under clauses (a) or (x) of the
definition of Permitted Liens and any other Liens with respect thereto permitted
under this Agreement that are subject to an intercreditor agreement, in form and
substance satisfactory to Agent, between the holder of such Lien and Agent;
(g)    which does not constitute an “Account” or “Payment Intangible” (as each
such term is defined in the UCC);
(h)    as to which the Credit Card Issuer or Credit Card Processor has asserted
the right to require a Loan Party to repurchase such Credit Card Receivable from
such Credit Card Issuer or Credit Card Processor;
(i)    is due from a Credit Card Issuer or Credit Card Processor which is the
subject of proceedings under an Insolvency Law;
(j)    which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of Agent, and
to the extent necessary or appropriate, endorsed to Agent;
(k)    which is payable in any currency other than Dollars; or
(l)    which Agent determines in its Permitted Discretion to be uncertain of
collection.
The criteria for Eligible Credit Card Receivables set forth above may only be
changed and any new criteria for Eligible Credit Card Receivables may only be
established by Agent in its Permitted Discretion and based on either: (x) an
event, condition or other circumstance arising after the Closing Date, or (y) an
event, condition or other circumstance existing on the Closing Date to the
extent Agent has no written notice thereof from a Borrower or other actual
knowledge prior to the Closing Date, in either case under clause (x) or (y)
which adversely affects or could reasonably be expected to adversely affect the
Credit Card Receivables as determined by the Agent in its Permitted Discretion.
Any Credit Card Receivables which are not Eligible Credit Card Receivables shall
nevertheless be part of the Collateral.
“Eligible Domestic In-Transit Inventory” means, as to each Borrower, Inventory
of such Borrower (other than Eligible International In-Transit Inventory or
Eligible Re-Load Inventory) which is not located at premises listed on Schedule
4.25 but which:
(a)    would constitute Eligible Inventory but for the fact that such Inventory
is not located at one of the locations listed on Schedule 4.25;
(b)    is either (i) in-transit between any of the locations listed on Schedule
4.25, or (ii) in transit from a domestic or Canadian vendor to such Borrower to
one of the locations listed on Schedule 4.25, and
(c)    either (i) has been paid for by such Borrower, (ii) has been vouchered
for payment on such Borrower’s accounts payable systems and is in fact paid in
accordance with the agreed terms with the applicable supplier, or (iii) the
vendor thereof has delivered a waiver, in form and substance reasonably
satisfactory to Agent, of its reclamation and other rights with respect to such
Inventory.
The criteria for Eligible Domestic In-Transit Inventory set forth above may only
be changed and any new criteria for Eligible Domestic In-Transit Inventory may
only be established by Agent in its Permitted Discretion and based on either:
(x) an event, condition or other circumstance arising after the Closing Date, or
(y) an event, condition or other circumstance existing on the Closing Date to
the extent Agent has no written notice thereof from a Borrower or other actual
knowledge prior to the Closing Date, in either case under clause (x) or (y)
which adversely affects or could reasonably be expected to adversely affect the
Eligible Domestic In-Transit Inventory as determined by the Agent in its
Permitted Discretion. Any Inventory which is not Eligible Domestic In-Transit
Inventory shall nevertheless be part of the Collateral.
“Eligible International In-Transit Inventory” means as to each Borrower,
Inventory of such Borrower (other than Eligible Domestic In-Transit Inventory or
Eligible Re-Load Inventory) which is not located at locations listed on Schedule
4.25 and is not located within the United States, but as to which,
(a)    such Inventory would constitute Eligible Inventory, but for the fact that
it is not located at a location listed on Schedule 4.25and is not located within
the United States.
(b)    title to such Inventory has passed to a Borrower as evidenced by either
(i) the payment of such Inventory by such Borrower or (ii) a voucher for payment
on such Borrower’s accounts payable systems and is in fact paid in accordance
with the terms thereof,
(c)    such Inventory currently is in transit (whether by vessel, air, or land)
from a location outside of the continental United States to a location listed on
Schedule 4.25,
(d)    such Inventory is insured against types of loss, damage, hazards, and
risks, and in amounts, satisfactory to Agent in its Permitted Discretion, and
Agent shall have received a copy of the certificate of marine cargo insurance in
connection therewith in which it has been named as an additional insured and
loss payee in a manner acceptable to Agent,
(e)    such Inventory either:
(i)    is the subject of a negotiable bill of lading governed by the laws of a
state within the United States (x) that is consigned to Agent or one of its
Freight Forwarders (either directly or by means of endorsements), (y) that was
issued by the carrier (including a non-vessel operating common carrier) in
possession of the Inventory that is subject to such bill of lading, and (z) that
either is in the possession of Agent or a Freight Forwarder (in each case in the
continental United States), or
(ii)    is the subject of a negotiable forwarder’s cargo receipt governed by the
laws of a state within the United States and is not the subject of a bill of
lading (other than a negotiable bill of lading consigned to, and in the
possession of, a consolidator or Agent, or their respective agents) and such
negotiable cargo receipt on its face indicates the name of the Freight Forwarder
as a carrier or multimodal transport operator and has been signed or otherwise
authenticated by it in such capacity or as a named agent for or on behalf of the
carrier or multimodal transport operator, in any case respecting such Inventory
(x) consigned to Agent or one of its Freight Forwarders that is handling the
importing, shipping and delivery of such Inventory (either directly or by means
of endorsements), (y) that was issued by a consolidator respecting the subject
Inventory, and (z) that is in the possession of Agent or a Freight Forwarder (in
each case in the continental United States),
(f)    such Inventory is in the possession of a common carrier (including on
behalf of any non-vessel operating common carrier) that has issued the bill of
lading or other document of title with respect thereto or the Freight Forwarder
handling the importing, shipping and delivery of such Inventory;
(g)    the documents of title related thereto are subject to the valid and
perfected first priority Lien of Agent;
(h)    Agent determines that such Inventory is not subject to (i) any Person’s
right of reclamation, repudiation, stoppage in transit or diversion or (ii) any
other right or claim of any other Person which is (or is capable of being)
senior to, or pari passu with, the Lien of Agent or Agent determines that any
Person’s right or claim impairs, or interferes with, directly or indirectly, the
ability of Agent to realize on, or reduces the amount that Agent may realize
from the sale or other disposition of such Inventory; and
(i)    such Inventory shall not have been in transit for more than sixty (60)
days.
The criteria for Eligible International In-Transit Inventory set forth above may
only be changed and any new criteria for Eligible International In-Transit
Inventory may only be established by Agent in its Permitted Discretion based on
either: (x) an event, condition or other circumstance arising after the Closing
Date, or (y) an event, condition or other circumstance existing on the Closing
Date to the extent Agent has no written notice thereof from a Borrower or other
actual knowledge prior to the Closing Date, in either case under clause (x) or
(y) which adversely affects or could reasonably be expected to adversely affect
the Eligible International In-Transit Inventory as determined by the Agent in
its Permitted Discretion. Any Inventory which is not Eligible International
In-Transit Inventory shall nevertheless be part of the Collateral.
“Eligible Inventory” means Inventory of a Borrower consisting of finished goods
held for resale in the ordinary course of business of a Borrower, that complies
with each of the representations and warranties respecting Eligible Inventory
made in the Loan Documents, and that is not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below. In determining the amount
to be so included, Inventory shall be valued based upon the Value of such
Inventory. An item of Inventory shall not be included in Eligible Inventory if:
(a)    a Borrower does not have good, valid, and marketable title thereto,
(b)    a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),
(c)    it is not located at one of the locations in the continental United
States set forth on Schedule 4.25 to this Agreement (as such Schedule 4.25 may
be amended from time to time in accordance with Section 5.14),
(d)    raw materials unless held for sale as finished goods in the ordinary
course of such Borrower’s business;
(e)    work-in process unless held for sale as finished goods in the ordinary
course of such Borrower’s business;
(f)    components which are not part of finished goods (unless held for sale as
such by such Borrower in the ordinary course of its business);
(g)    spare parts for equipment (unless held for sale as such by such Borrower
in the ordinary course of its business);
(h)    packaging and shipping materials;
(i)    supplies used or consumed in such Borrower’s business (unless also held
for sale as such by such Borrower in the ordinary course of its business);
(j)    Inventory at premises other than those controlled by any Borrower and
with respect to which a Collateral Access Agreement has been delivered to Agent
(or Agent has established any applicable Inventory Reserves for rent payable
with respect to such location);
(k)    Inventory subject to a security interest or lien in favor of any person
other than Agent except those security interests or liens permitted in this
Agreement;
(l)    bill and hold goods;
(m)    Inventory which is not fit for sale in the ordinary course of such
Borrower’s business or which is obsolete or slow moving;
(n)    Inventory which is not subject to the first priority, valid and perfected
security interest of Agent,
(o)    returned, damaged and/or defective Inventory;
(p)    Inventory purchased or sold on consignment; provided, that, Inventory
owned by such Borrower and held by Lowe’s or Home Depot on consignment may,
subject to the other criteria set forth in this Agreement, be deemed Eligible
Inventory so long as (i) such Person continues to be deemed creditworthy by
Agent in good faith, (ii) such consigned Inventory is subject to an effective
consignment agreement, pursuant to which, among other things, such Person
acknowledges such Borrower’s ownership of such Inventory, acknowledges Agent’s
liens on such Inventory, authorizes the filing of UCC financing statements
naming such Person as consignee, such Borrower as consignor, and Agent as such
Borrower’s assignee, Agent is permitted to access such Person’s premises for the
purpose of removing, auditing or otherwise accessing such consigned Inventory,
and which is otherwise in form and substance satisfactory to Agent, (iii) Agent
has received evidence, in form and substance satisfactory to it, that a UCC
financing statement regarding the consignment arrangement between such Person
and such Borrower has been filed in the appropriate jurisdiction, and (iv) Agent
has received UCC searches with respect to such Person from each jurisdiction in
which such consigned Inventory is located and from the jurisdiction under whose
laws such Person is organized;
(q)    Inventory located outside the United States of America, or
(r)    it was acquired in connection with a Permitted Acquisition or Permitted
Investment, or such Inventory is owned by a Person that is joined to this
Agreement as a Borrower pursuant to the provisions of this Agreement, until the
completion of an Acceptable Appraisal of such Inventory and the completion of a
field examination with respect to such Inventory that is satisfactory to Agent
in its Permitted Discretion; provided, that, such Inventory that has not been
the subject of an Acceptable Appraisal or a field examination shall not be
ineligible by this clause (s) so long as the following conditions are satisfied
(i) the Inventory is of the same type and character as the existing Eligible
Inventory and otherwise meets the criteria set forth herein , (ii) the aggregate
value of such Inventory for which Agent has not received an Accepted Appraisal
and a field examination, which may be deemed Eligible Inventory, shall not
exceed $15,000,000, when added to the amount of deemed Eligible Accounts in
clause (q) of the definition of Eligible Accounts, and (iii) such Inventory will
be deemed Eligible Inventory for a period not to exceed the date that is 60 days
(or such later date as Agent may agree to in its Permitted Discretion) after
such Inventory is included as Eligible Inventory unless a field examination
shall have been completed with respect to such Accounts prior to such date.
The criteria for Eligible Inventory set forth above may only be changed and any
new criteria for Eligible Inventory may only be established by Agent in its
Permitted Discretion based on either: (x) an event, condition or other
circumstance arising after the date hereof, or (y) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no written
notice thereof from a Borrower or other actual knowledge prior to the date
hereof, in either case under clause (x) or (y) which adversely affects or could
reasonably be expected to adversely affect the Inventory as determined by the
Agent in its Permitted Discretion. Any Inventory which is not Eligible Inventory
shall nevertheless be part of the Collateral.
“Eligible Re-Load Inventory” means, as to each Borrower, Inventory of such
Borrower (other than Eligible Domestic In-Transit Inventory or Eligible
International In-Transit Inventory) which is located at a domestic warehouse
owned and operated by a Person who is not an Affiliate of such Borrower pursuant
to a contract for storage and/or handling between such Borrower and such Person
and with respect to which:
(a)    such Inventory would constitute Eligible Inventory but for the fact that
such Inventory is not located at a domestic facility operated by a Borrower; and
(b)    the Person owning and operating the facility at which such Inventory is
located is a Qualified Bailee; provided, that, Inventory which would otherwise
constitute Eligible Re-Load Inventory but for the fact that it is not located at
a facility owned and operated by a Qualified Bailee may, subject to all other
applicable eligibility criteria contained in this Agreement, constitute Eligible
Re-Load Inventory if at least 2/3 of the total value of Eligible Re-Load
Inventory is located at a facility owned and operated by a Qualified Bailee.
The criteria for Eligible Re-Load Inventory set forth above may only be changed
and any new criteria for Eligible Re-Load Inventory may only be established by
Agent in its Permitted Discretion and based on either: (x) an event, condition
or other circumstance arising after the Closing Date, or (y) an event, condition
or other circumstance existing on the Closing Date to the extent Agent has no
written notice thereof from a Borrower or other actual knowledge prior to the
Closing Date, in either case under clause (x) or (y) which adversely affects or
could reasonably be expected to adversely affect the Eligible Re-Load Inventory
as determined by the Agent in its Permitted Discretion . Any Inventory which is
not Eligible Re-Load Inventory shall nevertheless be part of the Collateral.
“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided, that (A) (x) such bank is acting through a branch
or agency located in the United States, or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000; (c) any other entity (other than a
natural person) that is an “accredited investor” (as defined in Regulation D
under the Securities Act) that extends credit or buys loans as one of its
businesses including insurance companies, investment or mutual funds and lease
financing companies, and having total assets in excess of $1,000,000,000; and
(d) during the continuation of an Event of Default, any other Person approved by
Agent.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means equipment (as that term is defined in the Code).
“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act), but
excluding any debt security that is exchangeable for or convertible into Equity
Interests (that has not yet been exchanged or converted into Equity Interests).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).
“ERISA Event” means: (a) the occurrence of a “reportable event” described in
Section 4043 of ERISA with respect to a Pension Plan for which the 30-day notice
requirement has not been waived by applicable regulations issued by the PBGC,
(b) the withdrawal of any Loan Party or ERISA Affiliate from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the termination of a Pension Plan, the filing
of a notice of intent to terminate a Pension Plan or the treatment of a Pension
Plan amendment as a termination, under Section 4041 of ERISA, if the plan assets
are not sufficient to pay all plan liabilities, (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC or any Pension Plan administrator or Multiemployer Plan
administrator, (e) any other event or condition that would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, (f) the imposition of a Lien pursuant
to the IRC or ERISA in connection with any Pension Plan or the existence of any
facts or circumstances that could reasonably be expected to result in the
imposition of a Lien, (g) the partial or complete withdrawal of any Loan Party
or ERISA Affiliate from a Multiemployer Plan (other than any withdrawal that
would not constitute an Event of Default under Section 8.12), (h) any event or
condition that results in the insolvency of a Multiemployer Plan under ERISA,
(i) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (k) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is insolvent within the meaning of Title IV of
ERISA, (l) with respect to any Pension Plan, any Loan Party or ERISA Affiliate
incurring a substantial cessation of operations within the meaning of ERISA
Section 4062(e), (m) an “accumulated funding deficiency” within the meaning of
the IRC or ERISA (including Section 412 of the IRC or Section 302 of ERISA) or
the failure of any Pension Plan or Multiemployer Plan to meet the minimum
funding standards within the meaning of the IRC or ERISA (including Section 412
of the IRC or Section 302 of ERISA), in each case, whether or not waived, other
than the PBGC Funding Waiver Obligations, (n) the filing of an application for a
waiver of the minimum funding standards within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) with respect to any
Pension Plan or Multiemployer Plan, (o) the failure to make by its due date a
required payment or contribution with respect to any Pension Plan or
Multiemployer Plan that results in a liability to any Loan Party or ERISA
Affiliate pursuant to Title IV of ERISA or pursuant to Section 401(a)(29) of the
IRC.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.
“Excess Availability” means the amount, as determined by Agent in its Permitted
Discretion, calculated at any time, equal to: (a) the lesser of: (i) the
Borrowing Base and (ii) the Maximum Credit (when calculated after giving effect
to any Reserves other than Reserves in respect of Letters of Credit), plus (b)
the then available amount of all Qualified Cash minus (c) the sum of: (i) the
amount of all then outstanding and unpaid Obligations (other than Bank Product
Obligations), plus (ii) the amount of all Reserves then established in respect
of Letters of Credit.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Excluded Subsidiary” means (a) SPE Propcos, (b) any Subsidiary of a Loan Party
to the extent that the burden or cost (including any potential tax liability) of
obtaining a guarantee outweighs the benefit afforded thereby as reasonably
determined by Borrowers and Agent, (c) any CFC Holdco, (d) any Foreign
Subsidiary of a Loan Party that is a CFC, or (e) any Domestic Subsidiary of a
Loan Party that is a direct or indirect subsidiary of a Foreign Subsidiary that
is a CFC.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.
“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office or applicable lending
office is located or as a result of a present or former connection between such
Lender or such Participant and the jurisdiction or taxing authority imposing the
tax (other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under this Agreement or any
other Loan Document), (ii) United States federal withholding taxes that would
not have been imposed but for a Lender’s or a Participant’s failure to comply
with the requirements of Section 16.2 of this Agreement, (iii) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office, other than a designation made at the request of a Loan Party), except
that Excluded Taxes shall not include (A) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to Section
16.1 of this Agreement, if any, with respect to such withholding tax at the time
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), and (B) additional United States federal withholding taxes that
may be imposed after the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office), as a result of a change in law,
rule, regulation, treaty, order or other decision or other Change in Law with
respect to any of the foregoing by any Governmental Authority, and (iv) any
United States federal withholding taxes imposed under FATCA.
“Existing Cedar Creek Loan Documents” means, collectively, (a) the Amended and
Restated Loan and Security Agreement, dated as of June 24, 2016 (“Cedar Creek
Loan Agreement”), among Cedar Creek LLC, certain of its subsidiaries and
affiliates, the lenders party thereto, and Bank of America, N.A., as agent, as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the Closing Date, and (b) all Loan Documents (as defined in the Cedar
Creek Loan Agreement), each as amended, restated, amended and restated,
supplemented or otherwise modified prior to the Closing Date.
“Existing Credit Agreement” means the Credit Agreement, dated October 10, 2017,
by and among Agent, the lenders party thereto, Parent, Borrowers and Guarantors,
as heretofore amended, modified and supplemented as in effect immediately prior
to the Closing Date.
“Existing Letters of Credit” means those letters of credit described on Schedule
E-1 to this Agreement.
“Existing Loan Documents” means the “Loan Documents” as defined in the Existing
Credit Agreement, as heretofore amended, modified and supplemented as in effect
immediately prior to the Closing Date.
“Extraordinary Advances” has the meaning specified therefor in Section
2.3(d)(iii) of this Agreement.
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).
“FCCR Compliance Period” means the period (a) commencing on any date on which
Excess Availability is less than the greater of (i) $50,000,000 and (ii) the
amount equal to 10% of the Line Cap and (b) ending on a subsequent date on which
Excess Availability has been equal to or greater than the greater of (i)
$50,000,000 or (ii) the amount equal to 10% of the Line Cap for 30 consecutive
days.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).
“Fee Letter” means that certain fee letter, dated as of March 9, 2018, among
Borrowers, Parent and Joint Lead Arrangers.
“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
and with respect to any Measurement Period, the ratio, as of any date of
determination, calculated either for the trailing twelve-month period ending on
such date of determination for such Measurement Period, of (a) EBITDA minus
Unfinanced Capital Expenditures made (to the extent not already incurred in a
prior Measurement Period) or incurred during such Measurement Period, to (b)
Fixed Charges for such Measurement Period.
“Fixed Charges” means, with respect to Parent and its Subsidiaries and with
respect to any Measurement Period as of any date of determination, the sum of
(a) income taxes paid in cash during such period, (b) Interest Expense (other
than interest paid in kind, amortization of financing fees and other non-cash
interest) paid in cash during such period, (c) cash dividends or stock
redemptions paid in cash during such period, and (d) scheduled principal
payments on Indebtedness paid in cash (excluding any required payments from
“excess cash flow”), including any scheduled principal payments on the Term Loan
Facility or on any Permitted Mortgage Loan Financing, during such period (other
than with respect to principal payments made on account of a revolving line of
credit or payments with respect to any Permitted Mortgage Loan Financing using
proceeds from the sale or sale-lease back of Real Property in accordance with
clause (e) of the definition of Permitted Dispositions), and (e) to the extent
not otherwise deducted from EBITDA for such period, all payments required to be
made during such period in respect of the any funding deficiency or funding
shortfall with respect to any Pension Plan or for any Withdrawal Liability,
including the PBGC Funding Waiver Obligations and any Permitted Multiemployer
Withdrawal.
“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.
“Freight Forwarders” means Qualified Bailees which are reasonably acceptable to
Agent to handle the receipt of Inventory within the United States or to clear
Inventory through the Bureau of Customs and Border Protection or other domestic
or foreign export control authorities or otherwise perform port of entry
services to process Inventory imported by a Borrower from outside the United
States (such persons sometimes being referred to herein individually as a
“Freight Forwarder”), provided, that, as to each such person, (a) Agent shall
have received a freight forwarder agreement by such person in favor of Agent (in
form and substance satisfactory to Agent in its Permitted Discretion) duly
authorized, executed and delivered by such person, (b) such agreement shall be
in full force and effect and (c) such person shall be in compliance in all
material respects with the terms thereof.
“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money of Parent and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP, including, in any event, but without duplication,
with respect to the Loan Parties and their Subsidiaries, the Revolver Usage and
the amount of their Capitalized Lease Obligations, but excluding any obligations
or indebtedness arising under operating leases notwithstanding any accounting
treatment that may be required under GAAP; provided, that, Indebtedness under
the Credit Facility will be calculated as the daily average balance of Revolving
Loans outstanding under the Credit Facility for the last month of the quarter
most recently ended; provided, further, that undrawn letters of credit
(including all Letters of Credit) shall not constitute Funded Indebtedness for
purposes of calculating the Leverage Ratio.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a “Guarantor” under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement.
“Guaranty and Security Agreement” means the Amended and Restated Guaranty and
Security Agreement, dated as of even date with this Agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by each of
the Loan Parties to Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.
“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
“Immaterial Subsidiary” means a Subsidiary of a Loan Party that (i) owns less
than 2.50% of the Consolidated Total Assets of the Loan Parties and their
Subsidiaries, (ii) generates less than 2.50% of the EBITDA of the Loan Parties
and their Subsidiaries, and (iii) is not the owner of Equity Interests of any
Subsidiary of a Loan Party other than an Immaterial Subsidiary.
“Increase” has the meaning specified therefor in Section 2.14.
“Increase Effective Date” has the meaning specified therefor in Section 2.14.
“Increase Joinder” has the meaning specified therefor in Section 2.14.
“Indebtedness” means, with respect to any Person (without duplication), (i) any
indebtedness of such Person, whether or not contingent, (A) in respect of
borrowed money; (B) evidenced by bonds, notes, debentures, loan agreements or
similar instruments or letters of credit (or reimbursement agreements in respect
thereof), banker’s acceptances, bank guarantees, surety bonds and similar
instruments; (C) representing the balance deferred and unpaid of the purchase
price of any property (which purchase price is due more than six months after
the date of purchase thereof), including Capitalized Lease Obligations, except
any such balance that constitutes an accrued expense or trade payable or similar
obligation; or (D) representing any hedge obligations, if and to the extent any
of the foregoing indebtedness (other than letters of credit and hedge
obligations) would appear as a liability upon a balance sheet of such Person
prepared in accordance with GAAP.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.
“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.
“Insolvency Law” means any of (a) the Bankruptcy Code; and (b) the Bankruptcy
and Insolvency Act (Canada); (c) the Companies Creditors’ Arrangement Act
(Canada); (d) the Winding-Up and Restructuring Act (Canada); (e) corporate
statutes, including the Canada Business Corporations Act (Canada) where such
statute is used by a Person to propose an arrangement involving the compromise
of the claims of creditors; and (e) any similar legislation in another
jurisdiction, in each case as applicable and as in effect from time to time.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any Insolvency Law, including assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and their respective Subsidiaries and Agent, the form and
substance of which is reasonably satisfactory to Agent.
“Intercreditor Agreement” means the Intercreditor Agreement, dated of even date
herewith, executed and delivered by Agent and Term Loan Agent, as acknowledged
and agreed to by the Loan Parties, as the same may be amended, restated, amended
and restated, replaced, supplemented or otherwise modified from time to time in
accordance with the term thereof.
“Intercreditor Provisions” has the meaning set forth in Section 8.13 of this
Agreement.
“Interest Expense” means, for any period, as to any Person and its Subsidiaries,
all of the following as determined in accordance with GAAP, total interest
expense, whether paid or accrued (including the interest component of Capital
Leases for such period), including, without limitation, all bank fees,
commissions, discounts and other fees and charges owed with respect to letters
of credit, banker’s acceptances or similar instruments and all amounts paid or
accrued in connection with Hedging Transactions, but excluding (a) amortization
of discount and amortization of deferred financing fees and closing costs paid
in cash in connection with the transactions contemplated hereby, (b) interest
paid in property other than cash, (c) any other interest expense not payable in
cash and (d) any amounts received in connection with Hedging Transactions.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 7 days, 1, 2, 3, or 6 months thereafter or, if
available to all Lenders, 12 months thereafter; provided, that (a) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (b) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (c) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 7 days or 1, 2, 3, 6 or 12 months
after the date on which the Interest Period began, as applicable, (d) no more
than 6 Interest Periods may be in effect at any one time, and (e) Borrowers may
not elect an Interest Period which will end after the Maturity Date.
“Inventory” means inventory (as that term is defined in the Code).
“Inventory Loan Amount” means $350,000,000 at all times; provided, that,
Revolving Loans outstanding with respect to Eligible Domestic In-Transit
Inventory, Eligible International In-Transit Inventory and Eligible Re-Load
Inventory shall not in the aggregate at any one time exceed $60,000,000.
“Inventory Reserves” means, as of any date of determination, (a) Landlord
Reserves in respect of Inventory, (b) those reserves that Agent deems necessary
or appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain (including reserves for slow moving Inventory and
Inventory shrinkage) with respect to Eligible Inventory or the Maximum Revolver
Amount, including based on the results of appraisals, and (c) with respect to
Eligible In-Transit Inventory, those reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain with respect to Eligible In-Transit Inventory or the
Maximum Revolver Amount (i) for the estimated costs relating to unpaid freight
charges, warehousing or storage charges, taxes, duties, and other similar unpaid
costs associated with the acquisition of such Eligible In-Transit Inventory,
plus (ii) for the estimated reclamation claims of unpaid sellers of such
Eligible In-Transit Inventory.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, minus at Administrative Borrower’s option,
all capital returned with respect to such Investment, in each case without any
adjustment for increases or decreases in value, or write-ups, write-downs, or
write-offs with respect to such Investment.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.
“IRS” means the Internal Revenue Service of the United States Department of the
Treasury, and any successor or replacement service, governmental agency or other
entity having the same or similar authority and responsibilities.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.
“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
“Issuing Bank” means Wells Fargo, Bank of America, N.A. or any other Lender
that, at the request of Borrowers and with the consent of Agent, agrees, in such
Lender’s sole discretion, to become an Issuing Bank for the purpose of issuing
Letters of Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank
shall be a Lender.
“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.
“Joint Book Runners” has the meaning set forth in the preamble to this
Agreement.
“Joint Lead Arrangers” has the meaning set forth in the preamble to this
Agreement.
“Landlord Reserve” means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to 3 months’ rent,
storage charges, fees or other amounts under the lease or other applicable
agreement relative to such location or, if greater and Agent so elects, the
number of months’ rent, storage charges, fess or other amounts for which the
landlord, bailee, warehouseman or other property owner will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of such amounts under the lease or other applicable agreement relative to such
location.
“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank, and shall also include any other Person made a party to
this Agreement pursuant to the provisions of Section 13.1 of this Agreement and
“Lenders” means each of the Lenders or any one or more of them.
“Lender Group” means each of the Lenders (including Issuing Bank) and Agent, or
any one or more of them.
“Lender Group Expenses” means all (a) documented out-of-pocket costs or expenses
(including taxes and insurance premiums) required to be paid by any Loan Party
or its Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) documented out-of-pocket fees or charges paid
or incurred by Agent in connection with the Lender Group’s transactions with
each Loan Party and its Subsidiaries under any of the Loan Documents, including,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, publication, and environmental
audits, (c) Agent’s documented out-of-pocket fees and charges imposed or
incurred in connection with any background checks or OFAC/PEP searches related
to any Loan Party or its Subsidiaries, (d) Agent’s documented out-of-pocket fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of any Borrower (whether
by wire transfer or otherwise), together with any documented out-of-pocket costs
and expenses incurred in connection therewith, (e) customary charges imposed or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (f) reasonable, documented out-of-pocket costs and expenses paid or
incurred by the Lender Group to correct any default or enforce any provision of
the Loan Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of this
Agreement, (h) Agent’s and Lenders’ reasonable, documented costs and expenses
(including reasonable and documented attorneys’ fees and expenses) relative to
third party claims or any other lawsuit or adverse proceeding paid or incurred,
whether in enforcing or defending the Loan Documents or otherwise in connection
with the transactions contemplated by the Loan Documents, Agent’s Liens in and
to the Collateral, or the Lender Group’s relationship with any Loan Party or any
of its Subsidiaries, (i) Agent’s reasonable and documented out-of-pocket costs
and expenses (including reasonable and documented attorneys’ fees and due
diligence expenses) incurred in advising, structuring, drafting, reviewing,
administering (including travel, meals, and lodging), syndicating (including
reasonable and documented costs and expenses relative to the rating of the
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, (j) documented out-of-pocket fees, costs, and
expenses incurred or charged by Issuing Bank in connection with the issuance,
amendment, renewal, extension, or transfer of, or drawing under, any Letter of
Credit or any demand for payment thereunder, (k) all documented out-of-pocket
fees, costs, and expenses reimbursable or payable to Agent or the other members
of the Lender Group hereunder or under the other Loan Documents, and (l) Agent’s
and each Lender’s reasonable and documented costs and expenses (including
reasonable and documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Loan Party or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral; provided, that the fees and expenses of counsel that shall
constitute Lender Group Expenses shall in any event be limited to one primary
counsel to Agent, one local counsel to Agent in each reasonably necessary
jurisdiction, one specialty counsel to Agent in each reasonably necessary
specialty area (including insolvency law).
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of this Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by any Issuing Bank and shall include all Existing Letters of
Credit.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of this Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to 105% of the then existing Letter of Credit Usage,
(b) delivering to Agent documentation executed by all beneficiaries under the
Letters of Credit, in form and substance reasonably satisfactory to Agent and
Issuing Bank, terminating all of such beneficiaries’ rights under the Letters of
Credit, or (c) providing Agent with a standby letter of credit, in form and
substance reasonably satisfactory to Agent, from a commercial bank acceptable to
Agent (in its sole discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in this Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.
“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s participation in the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.
“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.
“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.
“Letter of Credit Related Person” has the meaning specified therefor in Section
2.11(f) of this Agreement.
“Letter of Credit Sublimit” means $30,000,000.
“Letter of Credit Usage” means, as of any date of determination, the sum of (a)
the aggregate undrawn amount of all outstanding Letters of Credit, plus (b) the
aggregate amount of outstanding reimbursement obligations with respect to
Letters of Credit which remain unreimbursed or which have not been paid through
a Revolving Loan.
“Leverage Ratio” means, as of any date of determination the ratio of (a) the
amount of the Funded Indebtedness (excluding Indebtedness in respect of Real
Property Capital Leases) of Parent and its Subsidiaries as of such date minus
Qualified Cash as of such date, to (b) the EBITDA of Parent and its Subsidiaries
for the 4 consecutive fiscal quarter period ended as of such date.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.
“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the rate determined pursuant to this
definition shall be deemed to be zero). Each determination of the LIBOR Rate
shall be made by the Agent and shall be conclusive in the absence of manifest
error.
“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.
“LIBOR Rate Margin” means the Revolving Loan LIBOR Rate Margin.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
“Line Cap” means, as of any date of determination, the lesser of (a) the Maximum
Credit, and (b) the Borrowing Base as of such date of determination.
“Loan” means any Revolving Loan or Extraordinary Advance made (or to be made)
hereunder.
“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.
“Loan Documents” means this Agreement, the Control Agreements, any Borrowing
Base Certificate, the Fee Letter, the Guaranty and Security Agreement, the
Intercreditor Agreement, the Intercompany Subordination Agreement, any Issuer
Documents, the Letters of Credit, the Loan Manager Side Letter, the Collateral
Assignment of Acquisition Agreements, the Patent Security Agreement, the
Trademark Security Agreement, Copyright Security Agreement, the Motor Vehicle
Collateral Agency Agreement, any note or notes executed by Borrowers in
connection with this Agreement and payable to any member of the Lender Group,
and any other instrument or agreement entered into, now or in the future, by any
Loan Party or any of its Subsidiaries and any member of the Lender Group in
connection with this Agreement (but specifically excluding Bank Product
Agreements).
“Loan Manager Side Letter” means that certain letter agreement between the
Borrowers and Wells Fargo regarding the terms under which Wells Fargo will
provide services to the Borrowers in respect of Wells Fargo’s proprietary
automated loan management program.
“Loan Party” means any Borrower or any Guarantor.
“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.
“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties’ and their Subsidiaries’ ability to perform any
obligation (other than an immaterial obligation) under the Loan Documents to
which they are parties or of the Lender Group’s ability to enforce the
Obligations or realize upon the Collateral (other than as a result of as a
result of an action taken or not taken that is solely in the control of Agent),
or (c) a material impairment of the enforceability or priority of Agent’s Liens
with respect to all or a material portion of the Collateral.
“Material Contract” means (a) any written contract or other executed agreement
of any Borrower or any Guarantor creating a monetary liability for such Borrower
or Guarantor in an amount in excess of $50,000,000 in any fiscal year other than
(i) the Loan Documents, (ii) purchase orders issued in the ordinary course of
such Borrower’s or such Guarantor’s business, or (iii) contracts which by their
terms may be terminated by either party thereto, without penalty, obligation or
other such adverse consequences, on less than 60 days’ prior notice (or 90 days’
prior notice in the case of exclusive supply contracts), (b) supply contracts
(by such Borrower or such Guarantor as supplier) which provide for committed
purchases in excess of $200,000,000 in any fiscal year, and (c) any other
written contract or other executed agreement (other than the Loan Documents) to
which any Borrower or any Guarantor is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would
result in a Material Adverse Effect.
“Maturity Date” means October 10, 2022.
“Maximum Credit” means the Maximum Revolver Amount then in effect.
“Maximum Revolver Amount” means $600,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement.
"Maximum Secured Debt Amount" means the amount equal to the greater of (a)
$300,000,000 and (b) the maximum principal Indebtedness which may be incurred so
long as, after giving effect to the incurrence of such Indebtedness, Parent and
its Subsidiaries have a Net Secured Leverage Ratio of not greater than 3.75 to
1.00 calculated on a pro forma basis for the then most recently ended
Measurement Period.
“Measurement Period” has the meaning set forth in the definition of EBITDA.
“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.
“Motor Vehicle Collateral Agency Agreement” has the meaning specified therefor
in the Guaranty and Security Agreement.
“Multiemployer Plan” means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
“Net Cash Proceeds” means with respect to the issuance or incurrence of any
Indebtedness by any Loan Party or any of its Subsidiaries, or the issuance by
any Loan Party or any of its Subsidiaries of any Equity Interests, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Loan Party or such Subsidiary in
connection with such issuance or incurrence, after deducting therefrom only (a)
reasonable fees, commissions, and expenses related thereto and required to be
paid by such Loan Party or such Subsidiary in connection with such issuance or
incurrence, and (b) taxes paid or payable to any taxing authorities by such Loan
Party or such Subsidiary in connection with such issuance or incurrence, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction.
“Net Income” means, as of any date of determination, as determined in accordance
with GAAP, when calculated for a specified period ending on such date of
determination, the aggregate of the net income (loss) of Parent and its
Subsidiaries, on a consolidated basis, for such period, but excluding to the
extent included therein (a) any extraordinary or one-time gains or losses or
non-recurring events, including, but not limited to, restructuring charges or
non-recurring integration charges incurred other than as a result of the Cedar
Creek Acquisition, (including severance costs, costs associated with office,
facility and branch openings, closings and consolidations (in the case of
openings, incurred in connection with acquisitions and investments), relocation
costs, costs related to discontinuation of product lines), casualty losses,
other acquisitions or divestiture related charges in an amount not to exceed
$10,000,000 in any Measurement Period, (b) any non-cash charge, loss, gain,
expense, write-up, write-down or other impact attributable to application of the
purchase or recapitalization method of accounting (including the total amount of
depreciation and amortization, cost of sales or other non-cash expense resulting
from the write-up of assets to the extent resulting from such purchase or
recapitalization accounting adjustments), and (c) expenses, liabilities or gains
related to the conversion or modification of various employee benefit programs,
and non-cash compensation related expenses; provided, that (i) the net income of
any Person that is not a wholly-owned Subsidiary or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid or payable to Parent and any wholly-owned
Subsidiary of Parent; (ii) the cumulative effect of any change in accounting
principles adopted by Parent and its Subsidiaries after the date hereof or any
change in the accounting for sale leaseback transactions whether made prior or
after the Closing Date shall be excluded; and (iii) the net income (if positive)
of any wholly-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such wholly-owned Subsidiary to Parent or
to any other wholly-owned Subsidiary of Parent is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule of government regulation applicable to such
wholly-owned Subsidiary shall be excluded. For the purpose of this definition,
net income excludes any gain or loss, together with any related provision for
taxes for such gain or loss realized upon the sale or other disposition of any
assets that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions), or of any
Equity Interests of Parent and its Subsidiaries any net income realized as a
result of changes in accounting principles or the application thereof to Parent
and its Subsidiaries.
“Net Orderly Liquidation Value” means, as of any date of determination, the net
orderly liquidation percentage set forth in the most recent Acceptable Appraisal
of each Borrower’s Inventory provided to Agent pursuant to the terms of the Loan
Documents times the Value of such Borrower’s Inventory.
“Net Secured Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) the sum of, without duplication, (A) the aggregate principal amount
of the Revolving Loans outstanding as of the last day of the Measurement Period
most recently ended as of such date and (B) the aggregate principal amount of
Indebtedness of Parent and its Subsidiaries (inclusive of the principal amount
of Indebtedness permitted under clause (t), clause (w) and clause (y) of the
definition of Permitted Indebtedness) outstanding as of the last day of such
Measurement Period that is then secured by Liens on either or both of any
Collateral and Real Property minus (ii) without duplication, the Qualified Cash
as of the last day of such Measurement Period, to (b) the EBITDA for such
Measurement Period.
“Newtown Premises” means the premises of BlueLinx Corporation located in
Newtown, Connecticut that is the subject of the PBGC Newtown Mortgage.
“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.
“Non-Loan Party” means any Subsidiary of Parent that is not a Loan Parity.
“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances)), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all interest not paid when due and
all other expenses or other amounts that any Loan Party is required to pay or
reimburse by the Loan Documents or by law or otherwise in connection with the
Loan Documents, and (b) all Bank Product Obligations; provided that, anything to
the contrary contained in the foregoing notwithstanding, the Obligations of any
Loan Party shall exclude its Excluded Swap Obligation. Without limiting the
generality of the foregoing, the Obligations of Borrowers under the Loan
Documents include the obligation to pay (i) the principal of the Revolving
Loans, (ii) interest accrued on the Revolving Loans, (iii) the amount necessary
to reimburse Issuing Bank for amounts paid or payable pursuant to Letters of
Credit, (iv) Letter of Credit commissions, fees (including fronting fees) and
charges, (v) Lender Group Expenses, (vi) fees payable under this Agreement or
any of the other Loan Documents, and (vii) indemnities and other amounts payable
by any Loan Party under any Loan Document. Any reference in this Agreement or in
the Loan Documents to the Obligations shall include all or any portion thereof
and any extensions, modifications, renewals, or alterations thereof, both prior
and subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.
“Other Taxes” means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.
“Panther Merger Sub” means Panther Merger Sub, Inc., a Delaware corporation,
which shall merge with and into Cedar Creek Holdings, Inc. pursuant to the Cedar
Creek Acquisition and the Cedar Creek Merger Certificate.
“Parent” has the meaning specified therefor in the preamble to this Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Guaranty
and Security Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.
“Payment Conditions” means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:
(a)    no Default or Event of Default then exists or would arise as a result of
the consummation of such Specified Transaction,
(b)    either:
(i)    Excess Availability, (A) at all times during the 30 consecutive days
immediately preceding the date of such proposed payment and the consummation of
such Specified Transaction, calculated on a pro forma basis as if such proposed
payment was made, and the Specified Transaction was consummated, on the first
day of such period, and (B) after giving effect to such proposed payment and
Specified Transaction, in each case, is not less than the greater of (1) 20% of
the Line Cap and (2) $100,000,000, or
(ii)    both (A) the Fixed Charge Coverage Ratio of the Loan Parties and their
Subsidiaries is equal to or greater than 1.00 to 1.00 for the trailing 12 month
period most recently ended for which financial statements are required to have
been delivered to Agent pursuant to Schedule 5.1 to this Agreement (calculated
on a pro forma basis as if such proposed payment is a Fixed Charge made on the
last day of such 12 month period (it being understood that such proposed payment
shall also be a Fixed Charge made on the last day of such 12 month period for
purposes of calculating the Fixed Charge Coverage Ratio under this clause (ii)
for any subsequent proposed payment to fund a Specified Transaction)), and (B)
Excess Availability (1) at all times during the 30 consecutive days immediately
preceding the date of such proposed payment and the consummation of such
Specified Transaction, calculated on a pro forma basis as if such proposed
payment was made, and the Specified Transaction was consummated, on the first
day of such period, and (2) after giving effect to such proposed payment and
Specified Transaction, in each case, is not less than the greater of (x) 15% of
the Line Cap and (y) $75,000,000, and
(c)    Administrative Borrower has delivered a certificate to Agent certifying
that all conditions described in clauses (a) and (b) above have been satisfied.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“PBGC Escrow Account” means an account established to hold a portion of the sale
proceeds from any disposition of the Newtown Premises in an amount equal to the
remaining PBGC Funding Waiver Obligations at the time of such sale.
“PBGC Escrow Agent” means a bank mutually acceptable to BlueLinx and the PBGC at
which the PBGC Escrow Account shall be maintained pursuant to the PBGC Escrow
Agreement.
“PBGC Escrow Agreement” means the escrow agreement contemplated by the PBGC
Newtown Mortgage in connection with the sale of Newtown Premises that would be
entered into among BlueLinx, the PBGC and the PBGC Escrow Agent with respect to
the PBGC Escrow Account.
“PBGC Funding Waiver Documents” means, collectively (as the same now exist or
may hereafter exist upon the execution and delivery thereof and may hereafter or
thereafter, as the case may be, be amended, modified, supplemented, extended,
renewed, restated or replaced): (i) the PBGC Newtown Mortgage; (ii) the PBGC
Funding Waiver Letter;(iii) the PBGC Escrow Agreement; and (iv) any agreement,
document instrument executed and/or delivered by any Borrower or Guarantor in
connection therewith.
“PBGC Funding Waiver Letter” means the letter, dated May 8, 2014, issued by the
IRS in favor of BlueLinx pursuant to which the IRS has granted the application
of BlueLinx of a waiver of the minimum funding standards for the plan year ended
December 31, 2012 required under the BlueLinx Plan, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated,
or replaced.
“PBGC Funding Waiver Obligations” means the original amount of $3,744,250,
consisting of the aggregate amount of the outstanding balance (and interest that
has accrued and will accrue thereon) of the minimum funding standard for the
plan year of the BlueLinx Plan as set forth in the PBGC Funding Waiver Letter.
“PBGC Newtown Mortgage” means the Mortgage Deed, dated as of July 8, 2014, made
by BlueLinx, as mortgagor, in favor of the PBGC, as mortgagee, with respect to
the Newtown Premises, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated, or replaced.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to the provisions of Title IV or Section 302 of ERISA or Sections 412 or
430 of the Code sponsored, maintained, or contributed to by any Loan Party or
ERISA Affiliate or to which any Loan Party or ERISA Affiliate has any liability,
contingent or otherwise.
“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.
“Permitted Acquisition” means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
any Loan Party or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clause (i) and (j) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of any Loan Party or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,
(c)    Borrowers have provided Agent with written confirmation that on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to such proposed Acquisition, are factually supportable,
and are expected to have a continuing impact, in each case, determined as if the
combination had been accomplished at the beginning of the relevant period), the
Loan Parties and their Subsidiaries and Parent and its Subsidiaries, as
applicable, are projected to be in compliance with the Payment Conditions for
each of the twelve fiscal months in the period ended one year after the proposed
date of consummation of such proposed Acquisition,
(d)    Borrowers have provided Agent with written notice of the proposed
Acquisition at least five Business Days prior to the anticipated closing date of
the proposed Acquisition, copies of the acquisition agreement and other material
documents relative to the proposed Acquisition,
(e)    the assets being acquired, or the Person whose Equity Interests are being
acquired, are useful in or engaged in, as applicable, the business of the Loan
Parties and their Subsidiaries or a business reasonably related thereto,
(f)    if the Borrowers are requesting that the acquired assets be included in
the Borrowing Base, then the inclusion of such assets being acquired shall be
subject to the satisfaction of the eligibility criteria for Eligible Accounts,
Eligible Inventory, Eligible Domestic In-Transit Inventory, Eligible
International In-Transit Inventory and Eligible Re-Load Inventory, as
applicable.
(g)    the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with Section
5.11 or 5.12 of this Agreement, as applicable, and, in the case of an
acquisition of Equity Interests, the Person whose Equity Interests are acquired
shall become a Loan Party and the applicable Loan Party shall have demonstrated
to Agent that the new Loan Parties have received consideration sufficient to
make the joinder documents binding and enforceable against such new Loan
Parties, and
(h)    as of the date of any such acquisition and after giving effect thereto
each of the Payment Conditions is satisfied; provided, that, so long as all of
the consideration payable in respect of the Acquisitions in any fiscal year is
less than $15,000,000, then instead of each of the Payment Conditions being
satisfied, as of the date of such acquisition and after giving effect thereto,
no Event of Default shall exists or have occurred and be continuing.
“Permitted Discretion” means, with reference to Agent, a determination made in
good faith in the exercise of its reasonable business judgment based on how an
asset-based lender with similar rights providing a credit facility of the type
set forth in the Agreement would act in similar circumstances at the time with
the information then available to it.
“Permitted Dispositions” means:
(a)    sales, abandonment, leases, subleases or other dispositions of Equipment
and Real Property that is substantially worn, damaged, or obsolete or no longer
used or useful in the ordinary course of business of the Loan Parties and their
Subsidiaries,
(b)    sales or other dispositions of Inventory to buyers in the ordinary course
of business,
(c)    the disposition of assets other than Accounts, Inventory or worn-out or
obsolete Equipment so long as (i) any proceeds are deposited to the Collection
Account, and (ii) such sales do not involve assets having an aggregate fair
market value in excess of $36,000,000 for all such assets disposed of in any
fiscal year of Borrowers and Guarantors,
(d)    the issuance and sale by any Loan Party of Equity Interests (other than
Disqualified Equity Interests) of such Loan Party so long as no Event of Default
would occur as a result of such sale or issuance,
(e)    the sale and leaseback of Equipment and Real Property so long as (i) any
proceeds are deposited to the Collection Account or used contemporaneously to
repay any Permitted Indebtedness secured by such Equipment or Real Property to
the extent permitted by Section 6.1, (ii) after the Closing Date, such sale and
leaseback transactions do not involve Equipment or Real Property having an
aggregate fair market value in excess of $200,000,000 for all such Equipment and
Real Property sold and leased in such transactions during the term of this
Agreement, and (iii) if any Eligible Inventory is maintained on such Real
Property or such Equipment is used in connection with the Accounts or Inventory,
Agent shall have received, in form and substance reasonably acceptable to Agent
in its Permitted Discretion, a Collateral Access Agreement;
(f)    the licensing and sublicensing, on a non-exclusive basis, of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business,
(g)    the granting of Permitted Liens,
(h)    the sale, discount or other disposition, in each case without recourse,
of accounts receivable (other than Eligible Accounts) arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof,
(i)    any involuntary loss, damage or destruction of property,
(j)    any involuntary condemnation, seizure or taking, by exercise of the power
of eminent domain or otherwise, or confiscation or requisition of use of
property,
(k)    the leasing or subleasing of assets of any Loan Party or its Subsidiaries
in the ordinary course of business and any extension, modification or
termination of any existing leases pursuant to the terms of such leases,
(l)     (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,
(m)    the making of Restricted Payments that are expressly permitted to be made
pursuant to this Agreement,
(n)    the making of Permitted Investments,
(o)    the sale, lease, transfer or other disposition of assets by a Borrower to
another Borrower so long as at the time of any such sale, lease, transfer or
other disposition, no Event of Default exists or is continuing,
(p)    the sale, lease, transfer or other disposition of assets by a Guarantor
to another Guarantor or a Borrower so long as at the time of any such sale,
lease, transfer or other disposition, no Event of Default exists or is
continuing,
(q)    the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents, and
(r)    the sale, lease, transfer or other disposition of assets by a Loan Party
or its Subsidiaries other than a part of a sale and lease back of Equipment and
Real Property permitted by clause (e) of this definition, subject to the other
provisions of the definition of Permitted Dispositions; provided, that, as to
any such sale, lease, transfer or other disposition, each of the following
conditions is satisfied:
(i)     as of the date of any such Asset Disposition, and after giving effect
thereto, each of the Payment Conditions is satisfied;
(ii)    not less than 75% of the consideration to be received is paid or payable
in cash and is paid contemporaneously with the consummation of such disposition;
(iii)    the consideration paid or payable is in an amount not less than the
fair market value of the property disposed of;
(iv)    if ABL Priority Collateral in excess of $10,000,000 is included in such
asset disposition (or is included in the assets of a Person whose Equity
Interests are included in such asset disposition), Agent shall have received an
updated Borrowing Base Certificate giving pro forma effect to such asset
disposition (or the disposition of the Equity Interests of such Person) and such
Borrowing Base Certificate shall be the basis for the determination of the
satisfaction of the Payment Conditions;
(v)    such transaction does not involve the sale or other disposition of any
Accounts or intellectual property material to the business other than Accounts
or intellectual property attributable to other property concurrently being
disposed of in a transaction otherwise constituting a Permitted Disposition;
(vi)    the aggregate market value of all of the assets sold or disposed of
during the term of this Agreement pursuant to this clause (r) (excluding, for
the avoidance of doubt, assets sold or disposed of in the ordinary course of
business or otherwise permitted to be sold or disposed pursuant to the terms
hereof) shall be less than 40% of the book value of Consolidated Total Assets of
Parent and its Subsidiaries calculated as of the Closing Date; and
(vii)    the Net Cash Proceeds from any such sale or other disposition shall be
applied to the Obligations to the extent required by the terms of this
Agreement.
“Permitted Indebtedness” means:
(a)    Indebtedness in respect of the Obligations, other than Bank Product
Obligations,
(b)    (i) Indebtedness as of the Closing Date (A) constituting Permitted
Surviving Debt and (B) constituting Indebtedness other than Permitted Surviving
Debt as set forth on Schedule 4.14(b) to this Agreement that is not otherwise
specified in clause (a) and clauses (c) through (y) of this definition, and (ii)
any Refinancing Indebtedness in respect of such Indebtedness under this clause
(b),
(c)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
(d)    Indebtedness arising in connection with the endorsement of instruments or
other payment items for deposit,
(e)    guaranties by any Subsidiaries of any Loan Party of the Obligations in
favor of Agent, for itself and the ratable benefit of the Lenders and the Bank
Product Providers,
(f)    Indebtedness with respect to any Hedge Obligations; provided, that, such
arrangements are: (i) with any Bank Product Provider, and (ii) were entered into
for the purpose of protecting such Loan Party or such Subsidiary against
fluctuations in interest rates, commodities or currency risk and not for
speculative purposes,
(g)    up to $9,000,000, in the aggregate at any one time outstanding, of
Indebtedness of all Loan Parties and their Subsidiaries representing the unpaid
balance of the purchase price of any property or services that constitutes an
account payable to a trade creditor (whether or not an Affiliate) which (i) was
created, incurred, assumed or guaranteed by a Loan Party or Subsidiary in the
ordinary course of business of such Loan Party or Subsidiary in connection with
obtaining goods, materials or services, (ii) is overdue by more than ninety (90)
days and (iii) is not being contested by such Loan Party and its Subsidiaries in
good faith;
(h)    Indebtedness of any Loan Party or its Subsidiaries to any third person
(other than another Loan Party or a Non-Loan Party) arising after the date
hereof; provided, that, (i) the amount of such Indebtedness is unsecured, (ii)
the amount of such Indebtedness at any one time outstanding does not exceed
$45,000,000 in the aggregate, and (iii) as of the date of incurrence and after
giving effect thereto, no Default or Event of Default exists or has occurred and
is continuing, except that such amount may be increased in additional amounts of
Indebtedness of up to $300,000,000 (including the $45,000,000 referenced in
clause (ii) above) in the aggregate at any one time outstanding so long as, of
the date of the incurrence of such additional Indebtedness and after giving
effect thereto, (A) such Indebtedness is unsecured, (B) as of date of incurrence
of such Indebtedness and after giving effect thereto, each of the Payment
Conditions is satisfied, (C) such Indebtedness does not have a scheduled
maturity or required scheduled repayment or prepayment or principal,
amortization, mandatory redemption or sinking fund prior to date that is three
months after Maturity Date (except as result of change of control or asset sale
event subject to repayment in full of all Obligations and the termination of the
Commitments and this Agreement), (D) such Indebtedness is on market terms that
taken as a whole are no more restrictive than corresponding terms of the Loan
Documents and the Term Loan Facility (other than for pricing and optional
prepayments), and (E) such Indebtedness does not have any limitations or
restrictions on ability of Parent and its Subsidiaries to incur Liens to secure
the Obligations,
(i)    Acquired Indebtedness,
(j)    Indebtedness of any Loan Party to sellers incurred as part of the
purchase price in connection with any Permitted Acquisitions; provided, that,
(i) the amount of such Indebtedness does not exceed $180,000,000 in the
aggregate among all Loan Parties at any one time outstanding; (ii) such
Indebtedness is subordinated to the Obligations under terms and conditions
reasonably satisfactory to Agent and (iii) the maturity date of such
Indebtedness is greater than three months after the Maturity Date,
(k)     the Indebtedness of BlueLinx arising in respect of the PBGC Funding
Waiver Obligations in the amount up to $374,422, less payments in respect
thereof in accordance with the terms of the PBGC Funding Waiver Documents;
provided, that, (i) Borrowers and Guarantors shall not, directly or indirectly,
make any payments in respect of such Indebtedness, except that Borrowers and
Guarantors may make (or if applicable, cause the Escrow Agents to make)
regularly scheduled payments and contributions as set forth in the Funding
Waiver Letter and the PBGC Newtown Mortgage; (ii) upon the payment in full of
the PBGC Funding Waiver Obligations, if any funds remain in the PBGC Escrow
Account, Borrowers shall remit the balance of such funds to the Collection
Account for application to the Obligations; (iii) Borrowers and Guarantors shall
not, directly or indirectly, amend, modify, alter or change any terms of such
Indebtedness or the PBGC Funding Waiver Documents without the prior written
consent of Agent; and (iv) Borrowers and Guarantors shall furnish to Agent all
notices, demands or other materials concerning such Indebtedness (including,
without limitation, all notice, demand or other materials sent by the IRS or the
PBGC) either received by any of Borrowers or Guarantors or on its or their
behalf, promptly after receipt thereof, or sent by any of Borrowers or
Guarantors or on its or their behalf, concurrently with the sending thereof, as
the case may be,
(l)    unsecured Indebtedness of any Loan Party or its Subsidiaries owing to
employees, former employees, former officers, directors, or former directors (or
any spouses, ex-spouses, or estates of any of the foregoing) incurred in
connection with the repurchase or redemption by such Loan Party or Subsidiary of
the Equity Interests of another Loan Party or Subsidiary that has been issued to
such Persons, so long as (i) no Event of Default has occurred and is continuing
or would result from the incurrence of such Indebtedness, and (ii) the aggregate
amount of all such Indebtedness outstanding at any one time does not exceed
$10,000,000,
(m)    Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, or appeal bonds,
(n)    Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
(o)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,
(p)    contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
(q)    Indebtedness composing Permitted Investments,
(r)    unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
(s)    accrual of interest, accretion or amortization of original issue
discount, or the payment of interest in kind, in each case, on Indebtedness that
otherwise constitutes Permitted Indebtedness,
(t)    (i) secured Indebtedness of any Loan Party to any third person (other
than another Loan Party or any third party holding Indebtedness described in
clause (w) or (y)) arising after the Closing Date; provided, that, (A) such Lien
securing such Indebtedness is junior to and subordinated to the Lien in favor of
Agent and shall at all times be subject to an intercreditor agreement between
Agent and such third person, in form and substance satisfactory to Agent in its
Permitted Discretion, (B) on and after giving effect to the incurrence of such
Indebtedness, the principal amount of such Indebtedness at any time outstanding
in the aggregate (when added to the principal amount of Indebtedness then
outstanding in accordance with clause (w) and clause (y) of this definition)
does not exceed the Maximum Secured Debt Amount, (C) on and after giving effect
to the incurrence of such Indebtedness, each of the Payment Conditions is
satisfied, and (D) the maturity date of such Indebtedness is greater than three
months after the Maturity Date and the other terms of such Indebtedness are
satisfactory to Agent in its Permitted Discretion and (ii) any Refinancing
Indebtedness with respect to any such Indebtedness under this clause (t),
(u)    Indebtedness representing deferred compensation to employees of any
Borrower or any other Loan Party in the ordinary course of business,
(v)    Indebtedness of a Non-Loan Party to a Loan Party; provided, that, (i) the
amount of such Indebtedness is unsecured, (ii) the amount of such Indebtedness
at any one time outstanding does not exceed $5,000,000 in the aggregate, (iii)
as of the date of incurrence and after giving effect thereto, no Default or
Event of Default exists or has occurred and is continuing, and such Indebtedness
is subject to the Intercompany Subordination Agreement,
(w)    (i) secured Indebtedness of any Loan Party to any third person (other
than any other Loan Party or any third party holding Indebtedness described in
clause (t) or (y)) (which Indebtedness shall exclude any Permitted Mortgage Loan
Financing); provided, that, (A) the principal amount of any such Indebtedness on
the date incurred (when added to the principal amount of Indebtedness then
outstanding in accordance with clause (t) and clause (y) of this definition)
does not exceed the Maximum Secured Debt Amount, (B) on and after giving effect
to the incurrence of any such Indebtedness (other than Indebtedness incurred
pursuant to any Permitted Mortgage Loan Financing) each of the following
conditions shall be satisfied: (1) on and after giving effect to the incurrence
of such Indebtedness, each of the Payment Conditions is satisfied, and (2) on
and after giving effect to the incurrence of such Indebtedness, the other terms
of such Indebtedness are satisfactory to Required Lenders and Agent in its
Permitted Discretion, and (ii) any Refinancing Indebtedness with respect to any
such Indebtedness under this clause (w),
(x)    (i) Indebtedness of a Loan Party arising in connection with a Permitted
Mortgage Loan Financing, and (ii) any Refinancing Indebtedness with respect to
any such Indebtedness under this clause (x),
(y)    (i) secured Indebtedness of any Loan Party incurred under the Term Loan
Documents; provided, that, the principal amount of any such Indebtedness under
the Term Loan Facility (when added to the Indebtedness then outstanding in
accordance with clause (t) and clause (w) of this definition) does not exceed
the Maximum Secured Debt Amount and, (ii) any Term Loan Refinancing with respect
to any such Indebtedness under this clause (y);
(z)    guarantees by a Loan Party of Indebtedness of another Loan Party
constituting Indebtedness permitted under this definition, and
(aa)    to the extent constituting Indebtedness, all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (z).
Notwithstanding the foregoing, accrual of interest, the accretion of accreted
value or the accretion or amortization of original issue discount shall, in each
case, be deemed not to be an incurrence of Indebtedness for purposes of this
definition or Section 6.1.
“Permitted Intercompany Advances” means loans made by a Loan Party to another
Loan Party.
“Permitted Investments” means:
(a)    Investments in cash and Cash Equivalents;
(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
(c)    advances made in connection with purchases of goods or services in the
ordinary course of business,
(d)    Investments received in settlement of amounts due (i) to any Loan Party
or any of its Subsidiaries effected in the ordinary course of business or (ii)
owing to any Loan Party or any of its Subsidiaries as a result of Insolvency
Proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of a Loan Party or its Subsidiaries,
(e)    Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to this Agreement,
(f)    guarantees permitted under the definition of Permitted Indebtedness,
(g)    Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
(h)    Permitted Acquisitions,
(i)    (i) non-cash loans and advances to employees, former employees, officers,
former officers, directors, or former directors (or any spouses, ex-spouses, or
estates of any of the foregoing) of Parent or any of its Subsidiaries for the
purpose of purchasing Equity Interests in Parent or BlueLinx so long as the
proceeds of such loans are used in their entirety to purchase such Equity
Interests in Parent or BlueLinx as the case may be, and (ii) loans and advances
to employees and officers of Parent or its Subsidiaries in the ordinary course
of business for any other business purpose and in an aggregate amount not to
exceed $5,000,000 at any one time outstanding,
(j)    obligations of Account Debtors to a Loan Party or its Subsidiaries
arising from Accounts which are past due evidenced by a promissory note made by
such account debtor payable to such Loan Party or Subsidiary,
(k)    Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (f) of the
definition of Permitted Indebtedness,
(l)    deposits of cash made in the ordinary course of business to secure
performance of operating leases,
(m)    equity Investments by any Loan Party in (i) any Subsidiary of such Loan
Party which is required by law to maintain a minimum net capital requirement or
as may be otherwise required by applicable law or (ii) any other Loan Party,
(n)    Permitted Intercompany Advances,
(o)    advances of payroll payments to employees in the ordinary course of
business,
(p)    transactions expressly permitted pursuant to Section 6.3 and Section 6.7,
(q)    (i) in the event that Parent or any of its Subsidiaries forms any
Subsidiary in accordance with the terms hereof, the issuance by such Subsidiary
of Equity Interests to Parent or such Subsidiary, as applicable, and (ii) any
issuance of additional Equity Interests by a wholly-owned Subsidiary of a Person
to such Person, in each case subject to compliance with Section 5.11,
(r)    so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$45,000,000 during the term of this Agreement,
(s)    the Cedar Creek Acquisition and the other transactions contemplated by
the Cedar Creek Acquisition Documents;
(t)    Investments made after the Closing Date by any Non-Loan Party in, or to,
any Loan Party; provided, that, any loans and advances made by any Non-Loan
Party to any Loan Party shall be subordinated to the Obligations pursuant to the
Intercompany Subordination Agreement, and
(u)    Investments made after the Closing Date by any Loan Party in, or to, any
Non-Loan Party; provided, that, (i) as of the date of any such Investment, and
after giving effect thereto, each of the Payment Conditions is satisfied and
(ii) any Investments in the form of loans or advances made by any Loan Party to
any Non-Loan Party pursuant to this clause (u) that are evidenced by a demand
note shall be shall be pledged and delivered to Agent pursuant to the Security
Documents..
“Permitted Liens” means:
(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations,
(b)    Liens for unpaid taxes, assessments, or other governmental charges or
levies that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
(c)    judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of this Agreement,
(d)    Liens set forth on Schedule P-2 to this Agreement; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to this
Agreement shall only secure the Indebtedness that it secures on the Closing Date
and any Refinancing Indebtedness in respect thereof,
(e)    the interests of lessors and sub-lessors under operating leases and
non-exclusive licensors and sub-licensors under license agreements,
(f)    purchase money Liens on Equipment (including the interests of lessors
under Capital Leases) and Real Property to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the fixed asset purchased or acquired and the proceeds
thereof, and (ii) such Lien only secures the Indebtedness that was incurred to
acquire the fixed asset purchased or acquired or any Refinancing Indebtedness in
respect thereof,
(g)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
(h)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
obligations in connection with worker’s compensation or other unemployment
insurance,
(i)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
obligations in connection with the making or entering into of bids, tenders,
contracts or leases in the ordinary course of business and not in connection
with the borrowing of money,
(j)    Liens on amounts deposited to secure any Borrower’s and its Subsidiaries’
reimbursement obligations with respect to performance, surety, statutory or
appeal bonds obtained in the ordinary course of business,
(k)    with respect to any Real Property, easements, covenants, restrictions,
rights of way, zoning restrictions and similar encumbrances that do not
materially interfere with or impair the use or operation thereof,
(l)    non-exclusive licenses and sub-licenses of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,
(m)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
(n)    rights of setoff or bankers’ liens upon deposits of funds in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such Deposit Accounts in the ordinary course
of business,
(o)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods,
(q)    Liens solely on any cash earnest money deposits made by a Loan Party or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition,
(r)    Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness,
(s)    the security interest granted by BlueLinx to the PBGC under the PBGC
Newtown Mortgage and (if and when granted) under the PBGC Escrow Account to
secure the Indebtedness arising under the PBGC Funding Waiver Obligations to the
extent permitted by clause (k) of the definition of Permitted Indebtedness,
(t)    Liens on assets other than Accounts, collections on Accounts or Inventory
to the extent such liens do not secure obligations in excess of $18,000,000 in
the aggregate at any one time outstanding,
(u)    Liens securing Indebtedness permitted by and subject to clause (t) of the
definition of Permitted Indebtedness,
(v)    Liens in favor of third parties arising out of conditional sale, title,
retention, consignment or similar arrangements for the purchase of goods by the
Loan Parties in the ordinary course of business so long as such transactions are
not prohibited by this Agreement,
(w)    to the extent constituting Liens, Dispositions expressly permitted under
Section 6.4,
(x)    Liens or rights of setoff against credit balances of Borrowers with
Credit Card Issuers or Credit Card Processors or amounts owing by such Credit
Card Issuers or Credit Card Processors to Borrowers in the ordinary course of
business, but not Liens on or rights of setoff against any other property or
assets of Borrowers, pursuant to the Credit Card Agreements to secure the
obligations of Borrowers to the Credit Card Issuers or Credit Card Processors as
a result of fees and chargebacks,
(y)    Liens created pursuant to the Term Loan Documents securing Indebtedness
permitted to be incurred pursuant to clause (y) of the definition of Permitted
Indebtedness; provided, that such Liens are subject to the Intercreditor
Agreement, and
(z)    Liens security Indebtedness permitted to be incurred pursuant to clause
(t) or (w) of the definition of Permitted Indebtedness; provided, that such
Liens are subject to an intercreditor agreement in form and substance reasonably
acceptable to Agent to the extent secured by Liens on Collateral.
        “Permitted Mortgage Loan Financing” means Indebtedness incurred by one
or more Loan Parties after the Closing Date; provided, that, (a) the aggregate
amount of such Indebtedness outstanding at any one time shall not exceed
$160,000,000, (b) such Indebtedness shall be secured only by the Real Property
of such Loan Party, (c) on and after giving effect to the incurrence of such
Indebtedness, each of the Payment Conditions shall have been satisfied, (d)
prior to the date of the incurrence of such Indebtedness, to the extent that any
Eligible Inventory is located on the Real Property that secures such
Indebtedness, Agent shall have received a Collateral Access Agreement, (e) the
maturity date of such Indebtedness is greater than three months after the
Maturity Date, and (f) the amortization of the principal amount of any such
Indebtedness may not be greater than 5% per annum of the original principal
amount of such Indebtedness.
        “Permitted Protest” means the right of any Loan Party or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment; provided, that (a) a reserve
with respect to such obligation is established on such Loan Party’s or its
Subsidiaries’ books and records in such amount as is required under GAAP, (b)
any such protest is instituted promptly and prosecuted diligently by such Loan
Party or its Subsidiary, as applicable, in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of Agent’s Liens.
“Permitted Multiemployer Withdrawal” means the withdrawal from or termination of
a Multiemployer Plan that results in a Withdrawal Liability to a Loan Party that
meets the following conditions: (a) Agent shall have received prior written
notice of the intention of such Loan Party to withdraw from such Multiemployer
Plan, (b) the required annual cash funding obligations of the Loan Parties shall
increase by an amount not greater than $3,000,000 in the aggregate as a result
of all withdrawals from Multiemployer Plans after the Closing Date, (c) such
withdrawal does not result in a Lien on any assets of such Loan Party unless
such Lien is junior and subordinate to the Lien in favor of Agent on terms
acceptable to Agent, and (d) Agent shall have received true and complete copies
of the agreements between such Loan Party and the trustee or administrator of a
Multiemployer Plan (or the PBGC on behalf of such trustee or administrator) with
respect to such withdrawal from such Multiemployer Plan, promptly upon the
execution thereof.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred at the time of, or within 20 days after, (a) the
acquisition of any Equipment for the purpose of financing all or any part of the
acquisition cost of such Equipment, in an aggregate principal amount outstanding
at any one time not in excess of $65,000,000 so long as such security interests
do not apply to any property of any Borrower, any Guarantor or any of their
respective Subsidiaries other than the Equipment so acquired, and the
Indebtedness secured thereby does not exceed the cost of the Equipment so
acquired and (b) the acquisition of any Real Property for the purpose of
financing all or any part of the acquisition cost of such Real Property, in an
aggregate principal amount outstanding at any one time not in excess of
$65,000,000 so long as such security interests do not apply to any property of
any Borrower, any Guarantor or any of their respective Subsidiaries other than
the Equipment so acquired, and the Indebtedness secured thereby does not exceed
the cost of the Equipment so acquired.
“Permitted Surviving Debt” means (a) the bank product debt of the Cedar Creek
Acquired Company owed to Bank of America, N.A. under the Existing Cedar Creek
Loan Documents and (b) the Indebtedness of the Cedar Creek Acquired Company
(other than the Indebtedness described in clause (a) hereof) permitted to remain
outstanding under the Cedar Creek Acquisition Agreement set forth on Schedule
4.14(a).
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.
“Post-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement.
“Pre-Increase Revolver Lenders” has the meaning specified therefor in Section
2.14 of this Agreement.
“Projections” means Borrowers’ forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers’ historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as of any date of determination:
(a)    with respect to a Lender’s obligation to make all or a portion of the
Revolving Loans, with respect to such Lender’s right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
(b)    with respect to a Lender’s obligation to participate in the Letters of
Credit, with respect to such Lender’s obligation to reimburse Issuing Bank, and
with respect to such Lender’s right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by (B)
the Letter of Credit Exposure of all Lenders, and
(c)    with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of this Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender, by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full and all Commitments have been
terminated, Pro Rata Share under this clause shall be the percentage obtained by
dividing (A) the Letter of Credit Exposure of such Lender, by (B) the Letter of
Credit Exposure of all Lenders.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.
“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.
“Public Lender Information” has the meaning specified therefor in Section
17.9(c) of this Agreement.
“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Administrative Borrower issued in
connection with such Acquisition), paid or delivered by a Loan Party or one of
its Subsidiaries in connection with such Acquisition (whether paid at the
closing thereof or payable thereafter and whether fixed or contingent),
calculated in accordance with GAAP, but excluding therefrom (a) any cash of the
seller and its Affiliates used to fund any portion of such consideration, and
(b) any cash or Cash Equivalents acquired in connection with such Acquisition.
“Qualified Bailee” means a bailee, carrier, processor or other such Person from
time to time in possession or control of any Borrower’s Inventory or documents
of title related thereto who has executed a Collateral Access Agreement in favor
of Agent.
“Qualified Cash” means, as of any date of determination, the aggregate amount of
(a) cash which is in a deposit account or an overnight investment account (but
not a checking or disbursement account) which is subject to Agent’s first
priority perfected security interest pursuant to an appropriate Control
Agreement applicable to such account, (b) with respect to which Agent has
received evidence of the available balances thereof from the bank or other
financial institution at which such account is maintained which confirm such
amounts and (c) which is not pledged or deposited to secure any obligations of
any Borrower other than the Obligations, obligations under the Term Loan
Facility and any other secured Indebtedness permitted under clause (w) of the
definition of Permitted Indebtedness, other than a pledge of the cash in such
deposit account or overnight investment account, as the case may be, to secure
the obligations that may be owed to the deposit account bank or the securities
intermediary or firm for depository or investment services relating to such
account so long as such lien or pledge is subject to an appropriate Control
Agreement.
“Qualified ECP Borrower” means, in respect of any Swap Obligations, each
Borrower that has total assets exceeding $10,000,000 at the time the grant of
the relevant security interest becomes effective with respect to such Swap
Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means and refers to any Equity Interests issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
a Disqualified Equity Interest.
“Quarterly Average Excess Availability” means, at any time, the average of the
Excess Availability for the immediately preceding fiscal quarter as calculated
by Agent.
“R&W Insurance” means any representation and warranty insurance payable issued
to any Loan Party, including pursuant to the Buyer-Side Representations and
Warranties Insurance Policy (Policy Number: 017551146) dated the Closing Date
provided by AIG Specialty Insurance Company to BlueLinx with respect to the
Cedar Creek Acquisition or such other representation and warranty insurance
issued to a Loan Party.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.
“Real Property Capital Leases” means (i) any capital lease obligations or
financing obligations with respect to Real Property set forth on a schedule to
be delivered on the Closing Date and (ii) any future lease of (or any agreement
conveying the right to use) any Real Property by such Person as lessee which is
permitted under the Loan Documents and which, in accordance with GAAP, is or is
required to be reflected as a capital lease on the balance sheet of such Person;
provided, that, for purposes of calculating compliance with the Leverage Ratio,
any lease or financing permitted under the Loan Documents occurring after the
Closing Date that (a) involves any Real Property and (b) that arises out of a
sale and leaseback transaction, shall be excluded from clause (i)(A) of the
calculation of the Leverage Ratio, in the case of each of clause (i) and (ii)
above, notwithstanding any accounting treatment that may be required under GAAP.
“Receivable Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations) with respect to the Eligible Accounts
or the Maximum Revolver Amount.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
(b)    such refinancings, renewals, or extensions do not result in a shortening
of the final stated maturity or the average weighted maturity (measured as of
the refinancing, renewal, or extension) of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are or could reasonably be expected to be materially adverse to the
interests of the Lenders,
(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness,
(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,
(e)    if the Indebtedness that is refinanced, renewed or extended was
unsecured, such refinancing, renewal or extension shall be unsecured, and
(f)    if the Indebtedness that is refinanced, renewed, or extended was secured
(i) such refinancing, renewal, or extension shall be secured by substantially
the same or less collateral as secured refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group, taken as a
whole, (ii) the Liens securing such refinancing, renewal or extension shall not
have a priority more senior on the Collateral than the Liens securing such
Indebtedness that is refinanced, renewed or extended and (iii) to the extent
such Liens secure any Collateral, shall be subject to an intercreditor
agreement, in form and substance reasonable satisfactory to Required Lenders and
Agent in its Permitted Discretion.
“Register” has the meaning set forth in Section 13.1(h) of this Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.
“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.
“Report” has the meaning specified therefor in Section 15.16 of this Agreement.
“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
“Required Lenders” must include at least two Lenders (who are not Affiliates of
one another).
“Reserves” means, as of any date of determination, and without duplication of
any other reserve or items deducted in the eligibility criteria, Inventory
Reserves, Receivables Reserves, Bank Product Reserves and those other reserves
that Agent deems necessary or appropriate, in its Permitted Discretion mean as
of any date of determination, such amounts as Agent may from time to time
establish and revise in its Permitted Discretion reducing the amount of
Revolving Loans and Letters of Credit which would otherwise be available to
Borrowers under the lending formula(s) provided for herein: (a) to reflect
events, conditions, contingencies or risks which, as determined by Agent in its
Permitted Discretion, adversely affect, or could reasonably be expected to
adversely affect, either (i) any of the Collateral or its value or (ii) the
security interests and other rights of Agent in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s
Permitted Discretion that any collateral report or financial information
furnished by or on behalf of any Borrower or any Guarantor to any Agent is or
may have been incomplete, inaccurate or misleading in any material respect or
(c) to reflect outstanding Letter of Credit Obligations or (d) with respect to
any Default or Event of Default. To the extent Agent may revise the lending
formulas used to determine the Borrowing Base or establish new criteria or
revise existing criteria for Eligible Accounts, Eligible Inventory, Eligible
Domestic In-Transit Inventory, Eligible International In-Transit Inventory or
Eligible Re-Load Inventory so as to address any circumstances, condition, event
or contingency in a manner satisfactory to Agent, Agent shall not establish a
Reserve for the same purpose. The amount of any Reserve established by Agent
shall have a reasonable relationship to the event, condition or other matter
which is the basis for such reserve as determined by Agent in its Permitted
Discretion. Without limiting the generality of the foregoing, and without
duplication, Reserves shall be established, in Agent’s Permitted Discretion, (i)
in the amount of the Bank Product Reserve, (ii) [reserved], (iii) for three (3)
month’s rental payments with regard to any leased location of any Borrower for
which Agent has not received a Collateral Access Agreement, (iv) for reductions
in the amount of Eligible Accounts due to currency conversion rates, (v) for
freight, shipping, storage, warehousing or other such handling costs associated
with Eligible Domestic In-Transit Inventory, Eligible International In-Transit
Inventory or Eligible Re-Load Inventory or any other amounts Agent determines in
its Permitted Discretion must be paid in order to allow Agent to take possession
of such Inventory, (vi) to reflect that returns, discounts, claims, credits and
allowances of any nature that are not paid pursuant to the reduction of
Accounts, (vii) for sales, excise or similar taxes included in the amount of any
Accounts reported to Agent, (viii) to reflect, since the date of the most recent
appraisal, that a change in the turnover, age or mix of the categories of
Inventory that adversely affects the aggregate value of all Inventory or (ix) to
reflect, since the date of the most recent appraisal, that the liquidation value
of Inventory, has decreased. In the event that, based on the calculation of the
Borrowing Base by Agent, the establishment of a Reserve of a type not previously
established will result in there being Excess Availability of less than 12.5% of
the Line Cap, Agent shall give Administrative Borrower three (3) Business Days’
notice prior to establishing such a Reserve; provided, that, Agent shall not be
required to provide any such notice with regard to (1) any further Reserves
established or increased while Excess Availability remains less than 12.5% of
the Line Cap or (2) with regard to any Reserve established or increased in
connection with an event which either constitutes an Event of Default or could
reasonably be expected to materially impair Agent’s liens on the Collateral or
its ability to realize upon the Collateral.
“Restricted Payment” means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by any Loan Party (including any payment in
connection with any merger or consolidation involving any Loan Party) or to the
direct or indirect holders of Equity Interests issued by any Loan Party in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by any Loan Party), or (b) any purchase, redemption,
making of any sinking fund or similar payment, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Equity Interests issued by any Loan Party or
(c) any making of any payment to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire Equity Interests of
any Loan Party now or hereafter outstanding.
“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance or Increase Joinder pursuant to
which such Revolving Lender became a Revolving Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Protective Advances), plus
(b) the amount of the Letter of Credit Usage.
“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.
“Revolving Loan Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.
“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
“Revolving Loan LIBOR Rate Margin” has the meaning set forth in the definition
of Applicable Margin.
“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.
“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“Seasonal Period” means from (a) the Closing Date through the date that is 12
months after the Closing Date and (b) commencing with the calendar year 2019 and
thereafter, the 120 day period commencing on November 15 of each calendar year
and ending on March 15 of each immediately succeeding calendar year.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means a securities account (as that term is defined in the
Code).
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.
“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“Specified Transaction” means (a) any Permitted Acquisition, (b) any
Disposition, (c) Investment, (d) prepayment of Indebtedness, or (d) Restricted
Payment (or declaration of any prepayment or Restricted Payment).
“SPE Master Lease” means the Amended and Restated Master Lease Agreement, dated
as of June 9, 2006, by and among BlueLinx, as lessee, and ABP AL (MIDFIELD) LLC,
a Delaware limited liability company, and the other SPE Propcos, as lessors, as
amended through the Thirteenth Amendment to Amended and Restated Master Lease
Agreement, dated March 24, 2016, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated, or replaced.
“SPE Propcos” means all single purposes entity limited liability companies now
or hereafter owned by Parent, including, without limitation the existing limited
liability companies set forth on Schedule 1.3 hereto.
“SPE Property” means, as to any SPE Propco, any now owned or hereafter acquired
real or personal property of such SPE Propco.
“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.
“Stockholder Representative” means Charlesbank Equity Fund VII, Limited
Partnership, as the stockholder representative party to the Cedar Creek
Acquisition Agreement.
“Subject Holder” has the meaning specified therefor in Section 2.4(e)(v) of this
Agreement.
“Subordinated Indebtedness” means any Indebtedness of any Loan Party or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations and is subject to a subordination agreement or contains terms
and conditions of subordination that are acceptable to Agent in its Permitted
Discretion.
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66-2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and (ii)
at any time there are two or more Revolving Lenders (who are not Affiliates of
one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” has the meaning set forth in the preamble to this Agreement.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.
“Term Loan Agent” means HPS Investment Partners, LLC, a Delaware limited
liability company, in its capacity as administrative agent under the Term Loan
Agreement and the other Term Loan Documents and its successors and assigns,
together with any replacement or successor administrative agent thereunder.
“Term Loan Agreement” means the Credit and Guaranty Agreement, dated as of the
date hereof, by and among Term Loan Agent, Term Loan Lenders and the Loan
Parties party thereto, as the same may be amended, restated, amended and
restated, refinanced, replaced, supplemented or otherwise modified from time to
time in accordance with the terms of this Agreement (including the terms of a
Term Loan Refinancing) and the Intercreditor Agreement.
“Term Loan Documents” means, collectively, the following: (a) the Term Loan
Agreement and (b) all agreements, documents and instruments at any time executed
and/or delivered in connection therewith, in each case as may be amended,
restated, amended and restated, refinanced, replaced, supplemented or otherwise
modified from time to time in accordance with the terms of this Agreement
(including the terms of a Term Loan Refinancing) and the Intercreditor
Agreement.
“Term Loan Facility” means the term loan facility established pursuant to the
Term Loan Agreement.
“Term Loan Lenders” means those certain lenders and other financial institutions
from time to time party to the Term Loan Agreement as lenders.
“Term Loan Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.
        “Term Loan Refinancing” means any refinancing, renewal or extension of
the Term Loan Facility which satisfies each of the criteria set forth in clauses
(a) and (d) of the definition of Refinancing Indebtedness and set forth in
Section 3.4(c)(i) of the Intercreditor Agreement; provided, that, (a) the Liens
on the Collateral securing such refinancing, renewal or extension of the Term
Loan Facility shall not have a priority more senior on the ABL Priority
Collateral than the Liens securing the Term Loan Facility (including any
refinancings, renewals or extensions thereof) and shall be subject to the
Intercreditor Agreement and (b) if the Person that is the Term Loan Agent as of
the date hereof or its Affiliates are no longer sole Term Loan Lenders under the
Term Loan Facility, the terms of any such refinancing, renewal or extension of
the Term Loan Facility shall not include any restrictions on the refinancing,
renewal or extension of this Credit Facility and the Loan Documents contained in
the proviso of the definition of “ABL Credit Agreement” in the Term Loan
Agreement (as in effect on the date hereof) including clauses (i) through (iv)
of such definition or any like or similar terms in the Term Loan Documents.

         “Trademark Security Agreement” has the meaning specified therefor in
the Guaranty and Security Agreement.
“Transaction Costs” means all fees, costs and expenses related to or arising out
of the consummation of the Transactions.
“Transactions” means, collectively, (a) the consummation of the Cedar Creek
Acquisition and the other transactions contemplated by the Cedar Creek
Acquisition Agreement, (b) the execution, delivery and performance by each Loan
Party of the Term Loan Documents, (c) the execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are a party, the incurrence
of the Loans on the Closing Date and the use of proceeds thereof in accordance
with the terms of the Loan Documents, (d) the repayment in full of all
outstanding Indebtedness for borrowed money of the Acquired Company, and the
termination of all commitments and release of Liens with respect thereto, other
than Permitted Surviving Debt and Permitted Liens, and (e) the payment of all
Transaction Costs incurred or payable by Parent or any of its Subsidiaries in
connection with the foregoing.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.
“Unfinanced Capital Expenditures” means Capital Expenditures (a) not financed
with the proceeds of any incurrence of Indebtedness (provided, that any Capital
Expenditures financed using proceeds of Revolving Loans shall be deemed
Unfinanced Capital Expenditures), the proceeds of any sale or issuance of Equity
Interests or equity contributions, the proceeds of any asset sale (other than
the sale of Inventory in the ordinary course of business) or any insurance or
condemnation proceeds, and (b) that are not reimbursed by a third person
(excluding any Loan Party or any of its Affiliates) in the period such
expenditures are made pursuant to a written agreement.
“United States” means the United States of America.
“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.
“Value” means, as determined by Agent in good faith, with respect to Inventory,
the lower of (a) cost computed on either a first-in-first-out or rolling average
cost basis, in each case in accordance with GAAP and (b) market value; provided,
that, for purposes of the calculation of the Borrowing Base, (i) the Value of
the Inventory shall not include: (A) the portion of the value of Inventory equal
to the profit earned by any Affiliate of any Borrower or any Guarantor on the
sale thereof to any Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Agent.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions as of the date of this
Agreement and, until any such amendments have been agreed upon and agreed to by
the Required Lenders, the provisions in this Agreement shall be calculated as if
no such Accounting Change had occurred. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrowers” is used in respect of a financial covenant or a related definition,
it shall be understood to mean Borrowers and their Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise.
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards Board’s Accounting
Standards Codification Topic 825 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof, and (b) the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is (i) unqualified, and (ii) does not include any explanation,
supplemental comment, or other comment concerning the ability of the applicable
Person to continue as a going concern or concerning the scope of the audit;
provided, that it shall not be a violation of this clause (b) if the opinion or
report accompanying the financial statements for the fiscal year ending
immediately prior to the stated final maturity date of the Loans is subject to a
“going concern” qualification that is solely as a result of an impending stated
final maturity date under this Agreement.
1.3    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
1.4    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the Lenders. Any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns. Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record. Any officer of Parent or a Loan Party executing any Loan Document or any
certificate or other document made or delivered pursuant hereto or thereto, so
executes or certifies in his/her capacity as an officer on behalf of the Parent
or such Loan Party, as applicable, and not in any individual capacity.
1.5    Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern standard time or Eastern standard daylight saving time, as in effect in
New York, New York on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word “from” means “from and including” and the words “to” and
“until” each means “to and including”; provided, that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.
1.6    Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2.    LOANS AND TERMS OF PAYMENT.
2.1    Revolving Loans.
(a)    Subject to the terms and conditions of this Agreement, and during the
term of this Agreement, each Revolving Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Revolving Loans”) to Borrowers
in an amount at any one time outstanding not to exceed the lesser of:
(i)    such Lender’s Revolver Commitment, or
(ii)    such Lender’s Pro Rata Share of an amount equal to the lesser of:
(A)    the amount equal to (1) the Maximum Revolver Amount, less (2) the sum of
the Letter of Credit Usage at such time, and
(B)    the amount equal to (1) the Borrowing Base as of such date (based upon
the most recent Borrowing Base Certificate delivered by Borrowers to Agent, as
adjusted for Reserves established by Agent in accordance with Section 2.1(c)),
less (2) the sum of the Letter of Credit Usage at such time.
(b)    Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject
to the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement. The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall constitute Obligations
and shall be due and payable on the Maturity Date or, if earlier, on the date on
which they otherwise become due and payable pursuant to the terms of this
Agreement.
(c)    Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation) at any time, in the exercise of its
Permitted Discretion, to establish and increase or decrease Reserves and against
the Borrowing Base or the Maximum Revolver Amount. The amount of any Reserve
established by Agent, and any changes to the eligibility criteria set forth in
the definitions of Eligible Accounts, Eligible Inventory, Eligible Domestic
In-Transit Inventory, Eligible International In-Transit Inventory and Eligible
Re-Load Inventory shall have a reasonable relationship to the event, condition,
other circumstance, or fact that is the basis for such reserve or change in
eligibility and shall not be duplicative of any other reserve established and
currently maintained or eligibility criteria. Upon notice of establishment or
increase in Reserves, Agent agrees to make itself available to discuss the
Reserve or increase, and Borrowers may take such action as may be required so
that the event, condition, circumstance, or fact that is the basis for such
reserve or increase no longer exists, in a manner and to the extent reasonably
satisfactory to Agent in the exercise of its Permitted Discretion. Subject to
any notice period described in the definition of Reserves (if applicable), in no
event shall such notice and opportunity limit the right of Agent to establish or
change such Reserve, unless Agent shall have determined, in its Permitted
Discretion, that the event, condition, other circumstance, or fact that was the
basis for such Reserve or such change no longer exists or has otherwise been
adequately addressed by Borrowers.
2.2    [Reserved].
2.3    Borrowing Procedures and Settlements.
(a)    Procedure for Borrowing Revolving Loans. Each Borrowing shall be made by
a written request by an Authorized Person delivered to Agent (which may be
delivered through Agent’s electronic platform or portal) and received by Agent
no later than 2:00 p.m. (i) on the Business Day that is one Business Day prior
to the requested Funding Date in the case of a request for a Base Rate Loan, and
(ii) on the Business Day that is three Business Days prior to the requested
Funding Date in the case of all other requests, specifying (A) the amount of
such Borrowing, and (B) the requested Funding Date (which shall be a Business
Day); provided, that Agent may, in its sole discretion, elect to accept as
timely requests that are received later than 2:00 p.m. on the applicable
Business Day. All Borrowing requests which are not made on-line via Agent’s
electronic platform or portal shall be subject to (and unless Agent elects
otherwise in the exercise of its sole discretion, such Borrowings shall not be
made until the completion of) Agent’s authentication process (with results
satisfactory to Agent) prior to the funding of any such requested Revolving
Loan.
(b)    [Reserved].
(c)    Making of Revolving Loans.
(i)    After receipt of a request for a Borrowing pursuant to Section 2.3(a)(i),
Agent shall notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; such notification
to be sent on the Business Day that is (A) in the case of a Base Rate Loan, at
least one Business Day prior to the requested Funding Date, or (B) in the case
of a LIBOR Rate Loan, prior to 2:00 p.m. at least three Business Days prior to
the requested Funding Date. If Agent has notified the Lenders of a requested
Borrowing on the Business Day that is one Business Day prior to the Funding
Date, then each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. on the Business Day that is the
requested Funding Date. After Agent’s receipt of the proceeds of such Revolving
Loans from the Lenders, Agent shall make the proceeds thereof available to
Borrowers on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to the Designated Account;
provided, that subject to the provisions of Section 2.3(d)(ii), no Lender shall
have an obligation to make any Revolving Loan, if (1) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
(ii)    Unless Agent receives notice from a Lender prior to 12:30 p.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender’s Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount. If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent’s Account,
no later than 1:00 p.m. on the Business Day that is the first Business Day after
the requested Funding Date (in which case, the interest accrued on such Lender’s
portion of such Borrowing for the Funding Date shall be for Agent’s separate
account). If any Lender shall not remit the full amount that it is required to
make available to Agent in immediately available funds as and when required
hereby and if Agent has made available to Borrowers such amount, then that
Lender shall be obligated to immediately remit such amount to Agent, together
with interest at the Defaulting Lender Rate for each day until the date on which
such amount is so remitted. A notice submitted by Agent to any Lender with
respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error. If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender’s
Revolving Loan for all purposes of this Agreement. If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.
(d)    Protective Advances and Optional Overadvances.
(i)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding (but subject to Section 2.3(d)(iv)), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent’s sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”). Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed 5% of the
Commitments.
(ii)    Any contrary provision of this Agreement or any other Loan Document
notwithstanding, the Lenders hereby authorize Agent and Agent may, but is not
obligated to, knowingly and intentionally, continue to make Revolving Loans to
Borrowers notwithstanding that an Overadvance exists or would be created
thereby, so long as (A) after giving effect to such Revolving Loans, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than 5% of
the Commitments, and (B) subject to Section 2.3(d)(iv) below, after giving
effect to such Revolving Loans, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount. In the event Agent
obtains actual knowledge that the Revolver Usage exceeds the amounts permitted
by this Section 2.3(d), regardless of the amount of, or reason for, such excess,
Agent shall notify the Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value, in which case Agent may make such Overadvances and
provide notice as promptly as practicable thereafter), and the Lenders with
Revolver Commitments thereupon shall, together with Agent, jointly determine the
terms of arrangements that shall be implemented with Borrowers intended to
eliminate, within a reasonable time, the outstanding principal amount of the
Revolving Loans to Borrowers to an amount permitted by the preceding sentence.
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. In any event, unless otherwise agreed to
by Agent and Required Lenders, Borrowers shall immediately repay Revolving Loans
in an amount sufficient to eliminate all Overadvances that remain outstanding
for more than 45 days. Agent shall not make any additional intentional
Overadvances if Agent receives a written direction from Required Lenders that
additional intentional Overadvances should not be made following such 45 day
period. The foregoing provisions are meant for the benefit of the Lenders and
Agent and are not meant for the benefit of Borrowers, which shall continue to be
bound by the provisions of Section 2.4(e)(1).
(iii)    Each Protective Advance and each Overadvance (each, an “Extraordinary
Advance”) shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan. Prior to
Settlement of any Extraordinary Advance, all payments with respect thereto,
including interest thereon, shall be payable to Agent solely for its own
account. Each Revolving Lender shall be obligated to settle with Agent as
provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the amount of
such Lender’s Pro Rata Share of any Extraordinary Advance. The Extraordinary
Advances shall be repayable on demand, secured by Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loans that are Base Rate Loans. The provisions of this Section
2.3(d) are for the exclusive benefit of Agent and the Lenders and are not
intended to benefit Borrowers (or any other Loan Party) in any way.
(iv)    Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, no Extraordinary Advance may be made by Agent if such
Extraordinary Advance would cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments.
(e)    Settlement. It is agreed that each Lender’s funded portion of the
Revolving Loans is intended by the Lenders to equal, at all times, such Lender’s
Pro Rata Share of the outstanding Revolving Loans. Such agreement
notwithstanding, Agent and the other Lenders agree (which agreement shall not be
for the benefit of Borrowers) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans (including Extraordinary Advances) shall take place on a
periodic basis in accordance with the following provisions:
(i)    Agent shall request settlement (“Settlement”) with the Lenders on a
weekly basis, or on a more frequent basis if so determined by Agent in its sole
discretion (A) for itself, with respect to the outstanding Extraordinary
Advances, and (B) with respect to any Loan Party’s or any of their Subsidiaries’
payments or other amounts received, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 5:00 p.m. on the Business Day immediately prior to the
date of such requested Settlement (the date of such requested Settlement being
the “Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Extraordinary
Advances) for the period since the prior Settlement Date. Subject to the terms
and conditions contained herein (including Section 2.3(g)): (y) if the amount of
the Revolving Loans (including Extraordinary Advances) made by a Lender that is
not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Extraordinary Advances) as of a Settlement Date, then Agent
shall, by no later than 3:00 p.m. on the Settlement Date, transfer in
immediately available funds to a Deposit Account of such Lender (as such Lender
may designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Extraordinary Advances), and (z) if the amount of the Revolving
Loans (including Extraordinary Advances) made by a Lender is less than such
Lender’s Pro Rata Share of the Revolving Loans (including Extraordinary
Advances) as of a Settlement Date, such Lender shall no later than 3:00 p.m. on
the Settlement Date transfer in immediately available funds to Agent’s Account,
an amount such that each such Lender shall, upon transfer of such amount, have
as of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Extraordinary Advances). Such amounts made available to Agent under clause (z)
of the immediately preceding sentence shall be applied against the amounts of
the applicable Extraordinary Advances and shall constitute Revolving Loans of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.
(ii)    In determining whether a Lender’s balance of the Revolving Loans
(including Extraordinary Advances) is less than, equal to, or greater than such
Lender’s Pro Rata Share of the Revolving Loans (including Extraordinary
Advances) as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
(iii)    Between Settlement Dates, Agent, to the extent Extraordinary Advances
are outstanding, may pay over to Agent any payments or other amounts received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Revolving Loans, for application to the Extraordinary
Advances. During the period between Settlement Dates, Agent with respect to
Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Extraordinary Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Agent or the Lenders, as applicable.
(iv)    Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).
(f)    Notation. Consistent with Section 13.1(h), Agent, as a non-fiduciary
agent for Borrowers, shall maintain a register showing the principal amount and
stated interest of the Revolving Loans, owing to each Lender and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
(g)    Defaulting Lenders.
(i)    Notwithstanding the provisions of Section 2.4(b)(iii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Agent to the extent of any Extraordinary Advances that
were made by Agent and that were required to be, but were not, paid by
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender’s portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) fourth, in
Agent’s sole discretion, to a suspense account maintained by Agent, the proceeds
of which shall be retained by Agent and may be made available to be re-advanced
to or for the benefit of Borrowers (upon the request of Borrowers and subject to
the conditions set forth in Section 3.2) as if such Defaulting Lender had made
its portion of Revolving Loans (or other funding obligations) hereunder, and (E)
fifth, from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender in accordance with tier (J) of Section
2.4(b)(iii). Subject to the foregoing, Agent may hold and, in its discretion,
re-lend to Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and such
Lender’s Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii). The provisions of this Section 2.3(g) shall remain effective with respect
to such Defaulting Lender until the earlier of (y) the date on which all of the
Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have waived, in
writing, the application of this Section 2.3(g) to such Defaulting Lender, or
(z) the date on which such Defaulting Lender makes payment of all amounts that
it was obligated to fund hereunder, pays to Agent all amounts owing by
Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers). The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender. Any failure by a Defaulting Lender to
fund amounts that it was obligated to fund hereunder shall constitute a material
breach by such Defaulting Lender of this Agreement and shall entitle Borrowers,
at their option, upon written notice to Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute
Lender to be reasonably acceptable to Agent. If Agent so arranges for a
substitute Lender, so long as no Event of Default exists or has occurred and is
continuing, such substitute Lender shall be subject to the prior written consent
of Administrative Borrower. In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund. In the event of a direct conflict between the
priority provisions of this Section 2.3(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.
(ii)    If any Letter of Credit is outstanding at the time that a Lender becomes
a Defaulting Lender then:
(A)    such Defaulting Lender’s Letter of Credit Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Shares but only to the extent (x) the sum of all Non-Defaulting Lenders’ Pro
Rata Share of Revolver Usage plus such Defaulting Lender’s Letter of Credit
Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolver
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by the Agent, cash collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to the Agent, for so long as such Letter of
Credit Exposure is outstanding; provided, that Borrowers shall not be obligated
to cash collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender’s Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
(D)    to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders
is reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit
Fees payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders’ Letter of Credit
Exposure;
(E)    to the extent any Defaulting Lender’s Letter of Credit Exposure is
neither cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii),
then, without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized or reallocated;
(F)    so long as any Lender is a Defaulting Lender, Issuing Bank shall not be
required to issue, amend, or increase any Letter of Credit to the extent (x) the
Defaulting Lender’s Pro Rata Share of such Letter of Credit cannot be
reallocated pursuant to this Section 2.3(g)(ii), or (y) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to Issuing Bank and
Borrowers to eliminate Issuing Bank’s risk with respect to the Defaulting
Lender’s participation in Letters of Credit; and
(G)    Agent may release any cash collateral provided by Borrowers pursuant to
this Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender’s Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d). Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(h)    Independent Obligations. All Revolving Loans (other than Extraordinary
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.
2.4    Payments; Reductions of Commitments; Prepayments.
(a)    Payments by Borrowers.
(i)    Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 4:30 p.m. on the date
specified herein. Any payment received by Agent later than 4:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
(ii)    Unless Agent receives notice from Borrowers prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.
(b)    Apportionment and Application.
(i)    So long as no Application Event has occurred and is continuing and except
as otherwise provided herein with respect to Defaulting Lenders, all principal
and interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent’s separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.
(ii)    Subject to Section 2.4(b)(v), Section 2.4(d), and Section 2.4(e), all
payments to be made hereunder by Borrowers shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.
(iii)    At any time that an Application Event has occurred and is continuing
and except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
(A)    first, to pay any Lender Group Expenses or indemnities then due to Agent
under the Loan Documents and to pay interest and principal on Extraordinary
Advances that are held solely by Agent pursuant to the terms of Section
2.3(d)(iii), until paid in full,
(B)    second, to pay any fees or premiums then due to Agent under the Loan
Documents, until paid in full,
(C)    third, to pay interest due in respect of all Protective Advances, until
paid in full,
(D)    fourth, to pay the principal of all Protective Advances, until paid in
full,
(E)    fifth, ratably, to pay any Lender Group Expenses or indemnities then due
to any of the Lenders under the Loan Documents, until paid in full,
(F)    sixth, ratably, to pay any fees or premiums then due to any of the
Lenders under the Loan Documents, until paid in full,
(G)    seventh, ratably, to pay interest accrued in respect of the Revolving
Loans (other than Protective Advances), until paid in full,
(H)    eighth, ratably
i.    ratably, to pay the principal of all Revolving Loans, until paid in full,
ii.    to Agent, to be held by Agent, for the benefit of Issuing Bank (and for
the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to 105% of the Letter of
Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(iii), beginning with tier (A) hereof),
iii.    ratably , up to the amount (after taking into account any amounts
previously paid pursuant to this clause iii. during the continuation of the
applicable Application Event) of the most recently established Bank Product
Reserve, which amount was established prior to the occurrence of, and not in
contemplation of, the subject Application Event, to (y) the Bank Product
Providers based upon amounts then certified by each applicable Bank Product
Provider to Agent (in form and substance satisfactory to Agent) to be due and
payable to such Bank Product Provider on account of Bank Product Obligations
(but not in excess of the Bank Product Reserve established for the Bank Product
Obligations of such Bank Product Provider), and (z) with any balance to be paid
to Agent, to be held by Agent, for the ratable benefit of the Bank Product
Providers, as cash collateral (which cash collateral may be released by Agent to
the applicable Bank Product Provider and applied by such Bank Product Provider
to the payment or reimbursement of any amounts due and payable with respect to
Bank Product Obligations owed to the applicable Bank Product Provider as and
when such amounts first become due and payable) and, if and at such time as all
such Bank Product Obligations are paid or otherwise satisfied in full, the cash
collateral held by Agent in respect of such Bank Product Obligations shall be
reapplied pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof,
(I)    ninth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders (including being paid, ratably, to the Bank Product Providers
on account of all amounts then due and payable in respect of Bank Product
Obligations, with any balance to be paid to Agent, to be held by Agent, for the
ratable benefit of the Bank Product Providers, as cash collateral),
(J)    tenth, ratably to pay any Obligations owed to Defaulting Lenders; and
(K)    eleventh to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
(iv)    Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(e).
(v)    In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.
(vi)    For purposes of Section 2.4(b)(iii), “paid in full” of a type of
Obligation means payment in cash or immediately available funds of all amounts
owing on account of such type of Obligation, including interest accrued after
the commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
(vii)    In the event of a direct conflict between the priority provisions of
this Section 2.4 and any other provision contained in this Agreement or any
other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be
in concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, if the conflict relates to the provisions
of Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g)
shall control and govern, and if otherwise, then the terms and provisions of
this Section 2.4 shall control and govern.
(c)    Reduction of Revolver Commitments. The Revolver Commitments shall
terminate on the Maturity Date or earlier termination thereof pursuant to the
terms of this Agreement. Borrowers may reduce the Revolver Commitments, without
premium or penalty, to an amount not less than $350,000,000. Each such reduction
shall be in an amount which is not less than $10,000,000 shall be made by
providing not less than five Business Days’ prior written notice to Agent, and
shall be irrevocable and no more than five (5) reductions may be made during the
term of this Agreement. The Revolver Commitments, once reduced, may not be
increased. Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof. In connection with any reduction in the Revolver
Commitments prior to the Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an updated
Form U-1 (with sufficient additional originals thereof for each Lender), duly
executed and delivered by the Borrowers, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board.
(d)    Optional Prepayments. Borrowers may prepay the principal of any Revolving
Loan at any time in whole or in part, without premium or penalty, but shall
include all breakage and similar costs incurred by a Lender. Notwithstanding
anything to the contrary contained herein, so long as no Application Event
exists or has occurred and is continuing, Borrowers may direct how an optional
prepayment shall be applied.
(e)    Mandatory Prepayments.
(i)    Borrowing Base. If, at any time, (A) the Revolver Usage on such date
exceeds (B) the lesser of (x) the Borrowing Base reflected in the Borrowing Base
Certificate most recently delivered by Borrowers to Agent, or (y) the Maximum
Revolver Amount, in all cases as adjusted for Reserves established by Agent in
accordance with Section 2.1(c), then Borrowers shall immediately prepay the
Obligations in accordance with Section 2.4(f) in an aggregate amount equal to
the amount of such excess.
(ii)    Cash Dominion Event. At any time a Cash Dominion Event exists or has
occurred and is continuing, all proceeds of Collateral shall be applied to the
Obligations.
(iii)    [Reserved].
(iv)    Indebtedness. If a Cash Dominion Event exists or has occurred and is
continuing, then within one Business Day of the date of incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in amounts up to the lesser of (A)
the amount required so that after giving effect to such payments, the Excess
Availability is equal to or greater than the applicable amount specified in
clause (a) of the definition of Cash Dominion Event (without regard to the
reference to 3 Business Days in such clause (a)) or (B) 100% of the Net Cash
Proceeds received by such Person in connection with such incurrence. The
provisions of this Section 2.4(e)(iv) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms of this Agreement.
(v)    Equity. If a Cash Dominion Event exists or has occurred and is
continuing, then within one Business Day of the date of the issuance by any Loan
Party or any of its Subsidiaries of any Equity Interests (other than (A) in the
event that any Loan Party or any of its Subsidiaries forms any Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Equity
Interests to such Loan Party or such Subsidiary, as applicable, (B) the issuance
of Equity Interests by Administrative Borrower to any Person that is an equity
holder of Administrative Borrower prior to such issuance (a “Subject Holder”) so
long as such Subject Holder did not acquire any Equity Interests of
Administrative Borrower so as to become a Subject Holder concurrently with, or
in contemplation of, the issuance of such Equity Interests to such Subject
Holder, (C) the issuance of Equity Interests of Administrative Borrower to
directors, officers and employees of Administrative Borrower and its
Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Board of
Directors, (D) the issuance of Equity Interests of Administrative Borrower in
order to finance the purchase consideration (or a portion thereof) in connection
with a Permitted Acquisition, and (E) the issuance of Equity Interests by a
Subsidiary of a Loan Party to its parent or member in connection with the
contribution by such parent or member to such Subsidiary of the proceeds of an
issuance described in clauses (A) – (E) above), Borrowers shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.4(f) in amounts up to the lesser of (x) amount required so that after giving
effect to such payments the Excess Availability is equal to or greater than the
applicable amount specified in clause (a) of the definition of Cash Dominion
Event (without regard to the reference to 3 Business Days in such clause (a)) or
(y) 100% of the Net Cash Proceeds received by such Person in connection with
such issuance. The provisions of this Section 2.4(e)(v) shall not be deemed to
be implied consent to any such issuance otherwise prohibited by the terms of
this Agreement.
(f)    Application of Payments. Each prepayment pursuant to Section 2.4(e)
shall, (1) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the
Revolving Loans until paid in full, and second, to cash collateralize the
Letters of Credit in an amount equal to 105% of the then outstanding Letter of
Credit Usage, and (2) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(iii).
2.5    Promise to Pay; Promissory Notes.
(a)    Borrowers agree to pay the Lender Group Expenses on the earlier of (i)
the first day of the month following the date on which the applicable Lender
Group Expenses were first incurred, or (ii) the date on which demand therefor is
made by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)). Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this Agreement.
Borrowers agree that their obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.
(b)    Any Lender may request that any portion of its Commitments or the Loans
made by it be evidenced by one or more promissory notes. In such event,
Borrowers shall execute and deliver to such Lender the requested promissory
notes payable to the order of such Lender in a form furnished by Agent and
reasonably satisfactory to Borrowers. Thereafter, the portion of the Commitments
and Loans evidenced by such promissory notes and interest thereon shall at all
times be represented by one or more promissory notes in such form payable to the
order of the payee named therein.
2.6    Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
(b)    Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit
of the Revolving Lenders), a Letter of Credit fee (the “Letter of Credit Fee”)
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the average amount of the
Letter of Credit Usage during the immediately preceding month.
(c)    Default Rate. (i) Automatically upon the occurrence and during the
continuation of an Event of Default under Section 8.4 or 8.5 and (ii) upon the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5), at the direction of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such
direction (provided, that such notice shall not be required for any Event of
Default under Section 8.1), (A) all Loans and all Obligations (except for
undrawn Letters of Credit) that have been charged to the Loan Account pursuant
to the terms hereof shall bear interest at a per annum rate equal to two
percentage points above the per annum rate otherwise applicable thereunder, and
(B) the Letter of Credit Fee shall be increased to two percentage points above
the per annum rate otherwise applicable hereunder.
(d)    Payment. Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month, (ii)
all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred, or (y)
the date on which demand therefor is made by Agent (it being acknowledged and
agreed that any charging of such costs, expenses or Lender Group Expenses to the
Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)). Borrowers hereby authorize Agent, from time to time without
prior notice to Borrowers, to charge to the Loan Account (A) on the first day of
each month, all interest accrued during the prior month on the Revolving Loans,
(B) on the first Business Day of each month, all Letter of Credit Fees accrued
or chargeable hereunder during the prior month, (C) as and when incurred or
accrued, all fees and costs provided for in Section 2.10(a) or (c), (D) on the
first day of each month, the Unused Line Fee accrued during the prior month
pursuant to Section 2.10(b), (E) as and when due and payable, all other fees
payable hereunder or under any of the other Loan Documents, (F) as and when
incurred or accrued, all other Lender Group Expenses, and (G) as and when due
and payable all other payment obligations payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products). All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or under any other Loan Document or under any Bank Product Agreement) charged to
the Loan Account shall thereupon constitute Revolving Loans hereunder, shall
constitute Obligations hereunder, and shall initially accrue interest at the
rate then applicable to Revolving Loans that are Base Rate Loans (unless and
until converted into LIBOR Rate Loans in accordance with the terms of this
Agreement).
(e)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year (or 365 or 366 days, as the
case may be, in the case of Revolving Loans for which the Base Rate is used), in
each case, for the actual number of days elapsed in the period during which the
interest or fees accrue. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
(f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
2.7    Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent’s Account or unless
and until such payment item is honored when presented for payment. Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment. Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent’s Account on a Business Day on or before 4:30 p.m. If any
payment item is received into Agent’s Account on a non-Business Day or after
4:30 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
2.8    Designated Account. Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section 2.6(d).
Borrowers agree to establish and maintain the Designated Account with the
Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder. Unless otherwise agreed by Agent and Borrowers, any Revolving Loan
requested by Borrowers and made by Agent or the Lenders hereunder shall be made
to the Designated Account.
2.9    Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrowers (the “Loan Account”)
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances) made by Agent or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by Issuing Bank for
Borrowers’ account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrowers or for Borrowers’
account. Agent shall make available to Borrowers monthly statements regarding
the Loan Account, including the principal amount of the Revolving Loans,
interest accrued hereunder, fees accrued or charged hereunder or under the other
Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after Agent first makes
such a statement available to Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in such
statement.
2.10    Fees.
(a)    Agent Fees. Borrowers shall pay to Agent, for the account of Agent, as
and when due and payable under the terms of the Fee Letter, the fees set forth
in the Fee Letter.
(b)    Unused Line Fee. Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the “Unused Line Fee”) in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the Average
Revolver Usage during the immediately preceding month (or portion thereof),
which Unused Line Fee shall be due and payable, in arrears, on the first day of
each month from and after the Closing Date up to the first day of the month
prior to the date on which the Obligations are paid in full and on the date on
which the Obligations are paid in full.
(c)    Field Examination and Other Fees. Borrowers shall pay to Agent, field
examination, appraisal, and valuation fees and charges, as and when incurred or
chargeable, as follows (i) a fee of $1,000 per day, per examiner, plus
reasonable documented out-of-pocket expenses (including travel, meals, and
lodging) for each field examination of any Loan Party or its Subsidiaries
performed by or on behalf of Agent, and (ii) the reasonable documented
out-of-pocket fees, charges or expenses paid or incurred by Agent if it elects
to employ the services of one or more third Persons to appraise the Collateral,
or any portion thereof; provided, that, Borrowers’ obligation to reimburse Agent
for such expenses shall be limited as set forth in Section 5.7.
2.11    Letters of Credit.
(a)    Subject to the terms and conditions of this Agreement, upon the request
of Borrowers made in accordance herewith, and prior to the Maturity Date,
Issuing Bank agrees to issue a requested standby Letter of Credit or a sight
commercial Letter of Credit for the account of Borrowers. By submitting a
request to Issuing Bank for the issuance of a Letter of Credit, Borrowers shall
be deemed to have requested that Issuing Bank issue the requested Letter of
Credit. Each request for the issuance of a Letter of Credit, or the amendment,
renewal, or extension of any outstanding Letter of Credit, shall be (i)
irrevocable and made in writing by an Authorized Person, (ii) delivered to Agent
and Issuing Bank via telefacsimile or other electronic method of transmission
reasonably acceptable to Agent and Issuing Bank and reasonably in advance of the
requested date of issuance, amendment, renewal, or extension, and (iii) subject
to Issuing Bank’s authentication procedures with results satisfactory to Issuing
Bank. Each such request shall be in form and substance reasonably satisfactory
to Agent and Issuing Bank and (i) shall specify (A) the amount of such Letter of
Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit, (D)
the name and address of the beneficiary of the Letter of Credit, and (E) such
other information (including, the conditions to drawing, and, in the case of an
amendment, renewal, or extension, identification of the Letter of Credit to be
so amended, renewed, or extended) as shall be necessary to prepare, amend,
renew, or extend such Letter of Credit, and (ii) shall be accompanied by such
Issuer Documents as Agent or Issuing Bank may request or require, to the extent
that such requests or requirements are consistent with the Issuer Documents that
Issuing Bank generally requests for Letters of Credit in similar circumstances.
Issuing Bank’s records of the content of any such request will be conclusive.
Anything contained herein to the contrary notwithstanding, Issuing Bank may, but
shall not be obligated to, issue a Letter of Credit that supports the
obligations of a Loan Party or one of its Subsidiaries in respect of (x) a lease
of real property, or (y) an employment contract.
(b)    Issuing Bank shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested issuance:
(i)    the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or
(ii)    the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans, or
(iii)    the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans at such time.
(c)    In the event there is a Defaulting Lender as of the date of any request
for the issuance of a Letter of Credit, Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender’s Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank’s risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender’s Letter of Credit
Exposure in accordance with Section 2.3(g)(ii). Additionally, Issuing Bank shall
have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in United States Dollars.
(d)    Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit. In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank during the
prior calendar week. Borrowers and the Lender Group hereby acknowledge and agree
that all Existing Letters of Credit shall constitute Letters of Credit under
this Agreement on and after the Closing Date with the same effect as if such
Existing Letters of Credit were issued by Issuing Bank at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to Issuing Bank, including the requirement that
the amounts payable thereunder must be payable in Dollars. If Issuing Bank makes
a payment under a Letter of Credit, Borrowers shall pay to Agent an amount equal
to the applicable Letter of Credit Disbursement on the Business Day such Letter
of Credit Disbursement is made and, in the absence of such payment, the amount
of the Letter of Credit Disbursement immediately and automatically shall be
deemed to be a Revolving Loan hereunder (notwithstanding any failure to satisfy
any condition precedent set forth in Section 3) and, initially, shall bear
interest at the rate then applicable to Revolving Loans that are Base Rate
Loans. If a Letter of Credit Disbursement is deemed to be a Revolving Loan
hereunder, Borrowers’ obligation to pay the amount of such Letter of Credit
Disbursement to Issuing Bank shall be automatically converted into an obligation
to pay the resulting Revolving Loan. Promptly following receipt by Agent of any
payment from Borrowers pursuant to this paragraph, Agent shall distribute such
payment to Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such
Revolving Lenders and Issuing Bank as their interests may appear.
(e)    Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders. By the issuance of a Letter of Credit
(or an amendment, renewal, or extension of a Letter of Credit) and without any
further action on the part of Issuing Bank or the Revolving Lenders, Issuing
Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender’s Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.11(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.11(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3. If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender’s Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
(f)         Each Borrower agrees to indemnify, defend and hold harmless each
member of the Lender Group (including Issuing Bank and its branches, Affiliates,
and correspondents) and each such Person’s respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a “Letter of
Credit Related Person”) (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other documented costs and expenses actually incurred in connection therewith or
in connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any Letter of Credit Related Person (other than Taxes, which
shall be governed by Section 16) (the “Letter of Credit Indemnified Costs”), and
which arise out of or in connection with, or as a result of this Agreement, any
Letter of Credit, any Issuer Document, or any Drawing Document referred to in or
related to any Letter of Credit, or any action or proceeding arising out of any
of the foregoing (whether administrative, judicial or in connection with
arbitration); in each case, including that resulting from the Letter of Credit
Related Person’s own negligence; provided, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification to the
extent that such Letter of Credit Indemnified Costs may be finally determined in
a final, non-appealable judgment of a court of competent jurisdiction to have
resulted directly from the gross negligence or willful misconduct of the Letter
of Credit Related Person claiming indemnity. This indemnification provision
shall survive termination of this Agreement and all Letters of Credit.
(g)    The liability of Issuing Bank (or any other Letter of Credit Related
Person) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in (i)
honoring a presentation under a Letter of Credit that on its face does not at
least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit, or
(iii) retaining Drawing Documents presented under a Letter of Credit. Borrowers’
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.11(d), plus interest at
the rate then applicable to Base Rate Loans hereunder. Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Issuing
Bank or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit. Any claim by
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of, and (y) the
amount (if any) of the loss that would have been avoided had Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing Issuing Bank to effect a cure.
(h)    Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes. If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers.
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity. Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.
(i)         Borrowers’ reimbursement and payment obligations under this Section
2.11 are absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under any and all circumstances
whatsoever; provided, that subject to Section 2.11(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.11 or any Letter of Credit.
(j)    Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank’s rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
(i)    honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
(ii)    honor of a presentation of any Drawing Document that appears on its face
to have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
(iii)    acceptance as a draft of any written or electronic demand or request
for payment under a Letter of Credit, even if nonnegotiable or not in the form
of a draft or notwithstanding any requirement that such draft, demand or request
bear any or adequate reference to the Letter of Credit;
(iv)    the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank’s determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
(v)    acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
(vi)    any errors, omissions, interruptions or delays in transmission or
delivery of any message, advice or document (regardless of how sent or
transmitted) or for errors in interpretation of technical terms or in
translation or any delay in giving or failing to give notice to any Borrower;
(vii)    any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
(viii)    assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
(ix)    payment to any presenting bank (designated or permitted by the terms of
the applicable Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;
(x)    acting or failing to act as required or permitted under Standard Letter
of Credit Practice applicable to where Issuing Bank has issued, confirmed,
advised or negotiated such Letter of Credit, as the case may be;
(xi)    honor of a presentation after the expiration date of any Letter of
Credit notwithstanding that a presentation was made prior to such expiration
date and dishonored by Issuing Bank if subsequently Issuing Bank or any court or
other finder of fact determines such presentation should have been honored;
(xii)    dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
(xiii)    honor of a presentation that is subsequently determined by Issuing
Bank to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
(k)    Borrowers shall pay promptly (but in any event within five Business Days)
upon demand to Agent for the account of Issuing Bank as non-refundable fees,
commissions, and charges (it being acknowledged and agreed that any charging of
such fees, commissions, and charges to the Loan Account pursuant to the
provisions of Section 2.6(d) shall be deemed to constitute a demand for payment
thereof for the purposes of this Section 2.11(k)): (i) a fronting fee which
shall be imposed by Issuing Bank equal to 0.125% per annum times the average
amount of the Letter of Credit Usage during the immediately preceding month (or
portion thereof), plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, Issuing
Bank, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).
(l)    If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank
or any other member of the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Board of Governors as from time to time in effect (and any successor thereto):
(i)    any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or
(ii)    there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder,
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.11(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The determination by Agent of any amount due pursuant to this Section
2.11(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
(m)    Each standby Letter of Credit shall expire not later than the date that
is 12 months after the date of the issuance of such Letter of Credit; provided,
that any standby Letter of Credit may provide for the automatic extension
thereof for any number of additional periods each of up to one year in duration;
provided further, that with respect to any Letter of Credit which extends beyond
the Maturity Date, Letter of Credit Collateralization shall be provided therefor
on or before the date that is five Business Days prior to the Maturity Date.
Each commercial Letter of Credit shall expire on the earlier of (i) 120 days
after the date of the issuance of such commercial Letter of Credit and (ii) five
Business Days prior to the Maturity Date.
(n)    If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Lenders (or, if the maturity of the Obligations has been
accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage. If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).
(o)    Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.
(p)    Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if Issuing Bank’s conduct is in accordance with Standard Letter
of Credit Practice or in accordance with this Agreement.
(q)    In the event of a direct conflict between the provisions of this Section
2.11 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.
(r)    The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.
(s)    At Borrowers’ costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks’
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document. Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents. The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business. This appointment is coupled with an interest.
2.12    LIBOR Option.
(a)    Interest and Interest Payment Dates. In lieu of having interest charged
at the rate based upon the Base Rate, Borrowers shall have the option, subject
to Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a
portion of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than three months in duration, interest
shall be payable at three month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period), (ii)
the date on which all or any portion of the Obligations are accelerated pursuant
to the terms hereof, or (iii) the date on which this Agreement is terminated
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Borrowers have properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, at the written election of Agent or the Required Lenders, Borrowers
no longer shall have the option to request that Revolving Loans bear interest at
a rate based upon the LIBOR Rate.
(b)    LIBOR Election.
(i)    Borrowers may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 2:00 p.m. at least three Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”). Notice of
Borrowers’ election of the LIBOR Option for a permitted portion of the Revolving
Loans and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR Deadline. Promptly
upon its receipt of each such LIBOR Notice, Agent shall provide a copy thereof
to each of the affected Lenders.
(ii)    Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”). A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts (and a reasonably
detailed calculation thereof) that Agent or such Lender is entitled to receive
pursuant to this Section 2.12 shall be conclusive absent manifest error.
Borrowers shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate; provided, that Borrowers
shall not be required to provide any compensation pursuant to this Section
2.12(b) for any such Funding Losses incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to
Administrative Borrower. If a payment of a LIBOR Rate Loan on a day other than
the last day of the applicable Interest Period would result in a Funding Loss,
Agent may, in its sole discretion at the request of Borrowers, hold the amount
of such payment as cash collateral in support of the Obligations until the last
day of such Interest Period and apply such amounts to the payment of the
applicable LIBOR Rate Loan on such last day, it being agreed that Agent has no
obligation to so defer the application of payments to any LIBOR Rate Loan and
that, in the event that Agent does not defer such application, Borrowers shall
be obligated to pay any resulting Funding Losses.
(iii)    Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than six LIBOR Rate Loans in effect at any given time. Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.
(c)    Conversion; Prepayment. Borrowers may convert LIBOR Rate Loans to Base
Rate Loans or prepay LIBOR Rate Loans at any time; provided, that in the event
that LIBOR Rate Loans are converted or prepaid on any date that is not the last
day of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).
(d)    Special Provisions Applicable to LIBOR Rate.
(i)    The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate. In any such event, the affected Lender shall give
Borrowers and Agent written notice (which shall include a certificate setting
forth the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment) of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)). Notwithstanding the foregoing Borrowers
shall not be required to compensate any Lender pursuant to this Section 2.12(d)
for such additional or increased costs incurred more than 180 days prior to the
date that such Lender delivers such certificate; provided, that if the change in
applicable law giving rise to such additional or increased costs is retroactive
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
(ii)    In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, or the LIBOR Rate is no longer
available or exists, such Lender shall give notice of such changed circumstances
to Agent and Borrowers and Agent promptly, shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender’s notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical to do so.
(e)    No Requirement of Matched Funding. Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
2.13    Capital Requirements.
(a)    If, after the date hereof, Issuing Bank or any Lender determines that (i)
any Change in Law regarding capital, liquidity or reserve requirements for banks
or bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on Issuing Bank’s, such Lender’s, or such holding companies’
capital or liquidity as a consequence of Issuing Bank’s or such Lender’s
commitments, Loans, participations or other obligations hereunder to a level
below that which Issuing Bank, such Lender, or such holding companies could have
achieved but for such Change in Law or compliance (taking into consideration
Issuing Bank’s, such Lender’s, or such holding companies’ then existing policies
with respect to capital adequacy or liquidity requirements and assuming the full
utilization of such entity’s capital) by any amount deemed by Issuing Bank or
such Lender to be material, then Issuing Bank or such Lender may notify
Borrowers and Agent thereof. Following receipt of such notice, in writing,
Borrowers agree to pay Issuing Bank or such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 30 days after presentation by Issuing Bank or such Lender of a statement
in the amount and setting forth in reasonable detail Issuing Bank’s or such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods. Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank’s or such Lender’s right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender’s intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
(b)    If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section
2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender, an “Affected Lender”), then, at the
request of Administrative Borrower, such Affected Lender shall use reasonable
efforts to promptly designate a different one of its lending offices or to
assign its rights and obligations hereunder to another of its offices or
branches, if (i) in the reasonable judgment of such Affected Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans, and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.
Borrowers agree to pay all reasonable and documented out-of-pocket costs and
expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers’
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or to enable
Borrowers to obtain LIBOR Rate Loans, then Borrowers (without prejudice to any
amounts then due to such Affected Lender under Section 2.11(l), Section
2.12(d)(i) or Section 2.13(a), as applicable) may, unless prior to the effective
date of any such assignment the Affected Lender withdraws its request for such
additional amounts under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a),
as applicable, or indicates that it is no longer unlawful or impractical to fund
or maintain LIBOR Rate Loans, may designate a different Issuing Bank or
substitute a Lender or prospective Lender, in each case, reasonably acceptable
to Agent to purchase the Obligations owed to such Affected Lender and such
Affected Lender’s commitments hereunder (a “Replacement Lender”), and if such
Replacement Lender agrees to such purchase, such Affected Lender shall assign to
the Replacement Lender its Obligations and commitments pursuant to Section 13.1,
and upon such purchase by the Replacement Lender, which such Replacement Lender
shall be deemed to be “Issuing Bank” or a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be “Issuing
Bank” or a “Lender” (as the case may be) for purposes of this Agreement.
(c)    Notwithstanding anything herein to the contrary, the protection of
Sections 2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each
Lender (as applicable) regardless of any possible contention of the invalidity
or inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith. Notwithstanding any other provision herein, neither
Issuing Bank nor any Lender shall demand compensation pursuant to this Section
2.13 if it shall not at the time be the general policy or practice of Issuing
Bank or such Lender (as the case may be) to demand such compensation in similar
circumstances under comparable provisions of other credit agreements, if any.
2.14    Incremental Facilities.
(a)    At any time during the period from and after the Closing Date, at the
option of Borrowers (but subject to the conditions set forth in clause (b)
below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Revolver
Increase Amount (each such increase, an “Increase”). Agent shall invite each
Lender to increase its Revolver Commitments (it being understood that no Lender
shall be obligated to increase its Revolver Commitments) in connection with a
proposed Increase at the interest margin proposed by Borrowers, and if
sufficient Lenders do not agree to increase their Revolver Commitments in
connection with such proposed Increase, then Agent or Borrowers may invite any
prospective lender who is reasonably satisfactory to Agent and Borrowers to
become a Lender in connection with a proposed Increase. Any Increase shall be in
an amount of at least $5,000,000 (or such lesser amount as may be agreed to by
Agent) and integral multiples of $1,000,000 in excess thereof. Additionally, for
the avoidance of doubt, it is understood and agreed that in no event shall the
aggregate amount of the Increases to the Revolver Commitments exceed
$150,000,000.
(b)    Each of the following shall be conditions precedent to any Increase of
the Revolver Commitments and the Maximum Revolver Amount in connection
therewith:
(i)    Borrowers shall deliver to Agent a certificate of each Loan Party dated
as of the effective date of such Facility Increase (the “Increase Effective
Date”) signed by an Authorized Person of each Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (B) certifying that, before and after giving effect to such
increase, the representations and warranties contained in the Loan Documents are
true and correct on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date;
(ii)    Borrowers shall have paid such fees and other compensation to Agent as
may be agreed;
(iii)    Borrowers shall deliver to Agent and Lenders an opinion or opinions, in
form and substance reasonably satisfactory to Agent, from counsel to Borrowers
reasonably satisfactory to Agent and dated the Increase Effective Date,
(iv)    Borrowers shall have delivered such other Loan Documents with respect to
such Increase as Agent may reasonably request,
(v)    as of the Increase Effective Date and after giving effect thereto, no
Default or Event of Default exists or has occurred and is continuing,
(vi)    The Interest Rate and other terms with respect to the Increase shall be
same as for all other Revolving Loans,
(vii)     Agent or Borrowers have obtained the commitment of one or more Lenders
(or other prospective lenders) as determined by Borrowers and reasonably
satisfactory to Agent to provide the applicable Increase and any such Lenders
(or prospective lenders), Borrowers, and Agent have signed a joinder agreement
to this Agreement (an “Increase Joinder”), in form and substance reasonably
satisfactory to Agent, to which such Lenders (or prospective lenders),
Borrowers, and Agent are party,
(viii)    each of the conditions precedent set forth in Section 3.2 are
satisfied,
(ix)    in connection with any Increase, if any Loan Party or any of its
Subsidiaries owns or will acquire any Margin Stock, Borrowers shall deliver to
Agent an updated Form U-1 (with sufficient additional originals thereof for each
Lender), duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board, and
(c)    Unless otherwise specifically provided herein, all references in this
Agreement and any other Loan Document to Revolving Loans shall be deemed, unless
the context otherwise requires, to include Revolving Loans made pursuant to the
increased Revolver Commitments and Maximum Revolver Amount pursuant to this
Section 2.14.
(d)    Each of the Lenders having a Revolver Commitment prior to the Increase
Date (the “Pre-Increase Revolver Lenders”) shall assign to any Lender which is
acquiring a new or additional Revolver Commitment on the Increase Date (the
“Post-Increase Revolver Lenders”), and such Post-Increase Revolver Lenders shall
purchase from each Pre-Increase Revolver Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
Letters of Credit on such Increase Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
and participation interests in Letters of Credit will be held by Pre-Increase
Revolver Lenders and Post-Increase Revolver Lenders ratably in accordance with
their Pro Rata Share after giving effect to such increased Revolver Commitments.
(e)    The Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
established pursuant to this Section 2.14 shall constitute Revolving Loans,
Revolver Commitments, and Maximum Revolver Amount under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from any
guarantees and the security interests created by the Loan Documents. Borrowers
shall take any actions reasonably required by Agent to ensure and demonstrate
that the Liens and security interests granted by the Loan Documents continue to
be perfected under the Code or otherwise after giving effect to the
establishment of any such new Revolver Commitments and Maximum Revolver Amount.
2.15    Joint and Several Liability of Borrowers.
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
(b)    Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.
(c)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.
(d)    The Obligations of each Borrower under the provisions of this Section
2.15 constitute the absolute and unconditional, full recourse Obligations of
each Borrower enforceable against each Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.15(d)) or any other circumstances whatsoever.
(e)    Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans or any Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Agent or Lenders under or
in respect of any of the Obligations, any right to proceed against any other
Borrower or any other Person, to proceed against or exhaust any security held
from any other Borrower or any other Person, to protect, secure, perfect, or
insure any security interest or Lien on any property subject thereto or exhaust
any right to take any action against any other Borrower, any other Person, or
any collateral, to pursue any other remedy in any member of the Lender Group’s
or any Bank Product Provider’s power whatsoever, any requirement of diligence or
to mitigate damages and, generally, to the extent permitted by applicable law,
all demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against any member of the Lender Group or any Bank Product Provider, any defense
(legal or equitable), set-off, counterclaim, or claim which each Borrower may
now or at any time hereafter have against any other Borrower or any other party
liable to any member of the Lender Group or any Bank Product Provider, any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor, and any right or defense arising by reason of any claim or defense
based upon an election of remedies by any member of the Lender Group or any Bank
Product Provider including any defense based upon an impairment or elimination
of such Borrower’s rights of subrogation, reimbursement, contribution, or
indemnity of such Borrower against any other Borrower. Without limiting the
generality of the foregoing, each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.15 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower or any Agent or Lender. Each of the Borrowers waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
of the Borrowers. Each of the Borrowers waives any defense based on or arising
out of any defense of any Borrower or any other Person, other than payment of
the Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent, any other member
of the Lender Group, or any Bank Product Provider may have against any Borrower
or any other Person, or any security, in each case, without affecting or
impairing in any way the liability of any of the Borrowers hereunder except to
the extent the Obligations have been paid.
(f)    Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of the Loan Documents. Each Borrower hereby covenants
that such Borrower will continue to keep informed of Borrowers’ financial
condition and of all other circumstances which bear upon the risk of nonpayment
or nonperformance of the Obligations.
(g)    The provisions of this Section 2.15 are made for the benefit of Agent,
each member of the Lender Group, each Bank Product Provider, and their
respective successors and assigns, and may be enforced by it or them from time
to time against any or all Borrowers as often as occasion therefor may arise and
without requirement on the part of Agent, any member of the Lender Group, any
Bank Product Provider, or any of their successors or assigns first to marshal
any of its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.
(h)    Each Borrower hereby agrees that it will not enforce any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or any
member of the Lender Group hereunder or under any of the Bank Product Agreements
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor. If any amount shall be paid to any Borrower in
violation of the immediately preceding sentence, such amount shall be held in
trust for the benefit of Agent, for the benefit of the Lender Group and the Bank
Product Providers, and shall forthwith be paid to Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising. Notwithstanding anything to the contrary contained
in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Equity
Interests of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.
3.    CONDITIONS; TERM OF AGREEMENT.
3.1    Conditions Precedent to the Initial Extension of Credit. The obligation
of each Lender to make the initial extensions of credit provided for hereunder
is subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 to this Agreement
(the making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).
3.2    Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
(a)    the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date); and
(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof.
3.3    Maturity. The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).
3.4    Effect of Maturity. On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full. No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent’s Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full. When all of the Obligations have been paid in full, Agent
will, at Borrowers’ sole expense, execute and deliver any termination statements
(or alternatively, authorize in writing Administrative Borrower or a
representative designated by Administrative Borrower to file termination
statements, the form of which has been approved in writing by Agent), lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent’s Liens and all notices of security
interests and liens previously filed by Agent and to return pledged collateral
in its possession.
3.5    Early Termination by Borrowers. Borrowers have the option, at any time
upon seven Business Days’ prior written notice to Agent, to repay all of the
Obligations in full and terminate the Commitments. The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination (in which case, a new notice
shall be required to be sent in connection with any subsequent termination), and
(b) Borrowers may extend the date of termination at any time with the consent of
Agent (which consent shall not be unreasonably withheld or delayed).
3.6    Conditions Subsequent. The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the conditions subsequent set forth on Schedule 3.6 (the failure by
Loan Parties or Parent to so perform or cause to be performed such conditions
subsequent as and when required by the terms thereof (unless such date is
extended, in writing, by Agent, which Agent may do without obtaining the consent
of the other members of the Lender Group), shall constitute an Event of
Default).
4.    REPRESENTATIONS AND WARRANTIES.
In order to induce the Lender Group to enter into this Agreement, each Loan
Party makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:
4.1    Due Organization and Qualification; Subsidiaries.
(a)    Each Loan Party and each of its Subsidiaries (other than any Immaterial
Subsidiary) (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) is qualified to do business
in any state where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.
(b)    Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of the
authorized Equity Interests of each Loan Party, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding.
(c)    Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Parent and each Loan Party.
All of the outstanding Equity Interests of each such Subsidiary has been validly
issued and is fully paid and non-assessable.
(d)    Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Loan
Party’s or any of its Subsidiaries’ Equity Interests, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of its Equity Interests or any
security convertible into or exchangeable for any of its Equity Interests.
4.2    Due Authorization; No Conflict.
(a)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Loan Party.
(b)    As to each Loan Party, the execution, delivery, and performance by such
Loan Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
4.3    Governmental Consents. The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
4.4    Binding Obligations; Perfected Liens.
(a)    Each Loan Document has been duly executed and delivered by each Loan
Party that is a party thereto and is the legally valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.
(b)    Agent’s Liens are validly created, perfected (other than (i) in respect
of motor vehicles that are subject to a certificate of title, (ii) money, (iii)
letter-of-credit rights (other than supporting obligations), (iv) commercial
tort claims (other than those that, by the terms of the Guaranty and Security
Agreement, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as permitted by clauses
(i) and (ii) of Section 7(c) of the Guaranty and Security Agreement, and subject
only to the filing of financing statements, the recordation of the Patent
Security Agreement and the Trademark Security Agreement and the entry into the
Control Agreements in accordance with the Guaranty and Security Agreement, in
each case, in the appropriate filing offices), and first priority Liens, subject
only to Permitted Liens which are non-consensual Permitted Liens, permitted
purchase money Liens, or the interests of lessors under Capital Leases.
4.5    Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and marketable title to (in the case of
fee interests in Real Property), (b) valid leasehold interests in or valid
rights to use (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all Accounts, Inventory and
other material personal property, other than assets subject to Capitalized Lease
Obligations), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby, other than minor defects in title (but excluding any Accounts
or Inventory included in the Borrowing Base) that do not materially interfere
with its ability to conduct its business as currently conducted and to utilize
such property and assets for their intended purposes. All of such assets are
free and clear of Liens except for Permitted Liens.
4.6    Litigation.
(a)    There are no actions, suits, or proceedings pending or, to the knowledge
of any Borrower threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.
(b)    Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $5,000,000 that, as of the Closing Date, is pending
or, to the knowledge of any Borrower, after due inquiry, threatened against a
Loan Party or any of its Subsidiaries.
4.7    Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
4.8    No Material Adverse Effect. All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties’ and their Subsidiaries’ consolidated financial condition as of the
date thereof and results of operations for the period then ended. Since December
30, 2017, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect.
4.9    Solvency.
(a)    The Loan Parties, on a consolidated basis, are Solvent.
(b)    No transfer of property is being made by any Loan Party and no obligation
is being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.10    Employee Benefits.
(a)    Except as set forth on Schedule 4.10, no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Pension Plan or Multiemployer Plan; provided, that if a Loan Party or any of its
ERISA Affiliates maintains or contributes to a new Pension Plan or Multiemployer
Plan after the Closing Date, Administrative Borrower shall amend such Schedule
4.10 on or prior to the date of becoming a party to or under such Pension Plan
or Multiemployer Plan.
(b)    Except with a Permitted Multiemployer Withdrawal or as a result of the
PBGC Funding Waiver Obligations, each Loan Party and each of the ERISA
Affiliates has complied in all respects with ERISA, the IRC and all applicable
laws regarding each Benefit Plan, except where such noncompliance could not
reasonably be expected to result in a Material Adverse Effect.
(c)    Each Pension Plan is, and has been, maintained in compliance with ERISA,
the IRC, all applicable laws and the terms of each such Pension Plan, except
where such noncompliance could not reasonably be expected to result in a
Material Adverse Effect.
(d)    Except as set forth on Schedule 4.10, each Pension Plan that is intended
to qualify under Section 401(a) of the IRC has received a favorable
determination letter from the Internal Revenue Service or is entitled to rely on
an opinion letter provided under a volume submitted program, except with respect
to a Permitted Multiemployer Withdrawal or as a result of the PBGC Funding
Waiver Obligations,. To the knowledge of each Loan Party and the ERISA
Affiliates, nothing has occurred which would prevent, or cause the loss of, such
qualification.
(e)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is reasonably expected by any Loan Party or ERISA Affiliate to be incurred
with respect to any Pension Plan, except in connection with the PBGC Funding
Waiver Obligations and other funding obligations that require a Loan Party to
increase the annual cash contribution by an amount greater than $3,000,000 in
the aggregate after the Closing Date.
(f)    Except in connection with a Permitted Multiemployer Withdrawal, no ERISA
Event exists that could reasonably be expected to result in a Material Adverse
Effect or result in an increase in any funding obligations that require a Loan
Party to increase the annual cash contribution by an amount greater than
$5,000,000 in the aggregate after the Closing Date (when combined with any
increases in connection with a Permitted Multiemployer Withdrawal).
(g)    No Loan Party or ERISA Affiliate has provided any security under Section
436 of the IRC or otherwise under the IRC or ERISA, except to secure the PBGC
Funding Waiver Obligations or has been consented to by Agent in its Permitted
Discretion so long as such Lien is junior and subordinate to the Lien in favor
of Agent on terms acceptable to Agent.Environmental Condition
4.11    Complete Disclosure. All factual information taken as a whole (other
than forward-looking information and projections and information of a general
economic nature and general information about the industry of Parent and its
Subsidiaries) furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about the industry of Parent and its Subsidiaries) hereafter furnished by or on
behalf of Parent or its Subsidiaries in writing to Agent or any Lender will be,
true and accurate, in all material respects, on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on August 22, 2017
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections represent, Parent’s and each Loan Party’s
good faith estimate, on the date such Projections are delivered, of Parent’s its
Subsidiaries’ future performance for the periods covered thereby based upon
assumptions believed by Parent to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Parent and its Subsidiaries, and no assurances can be given that
such Projections will be realized, and although reflecting Parent’s and each
Loan Party’s good faith estimate, projections or forecasts based on methods and
assumptions which Parent and Loan Parties believed to be reasonable at the time
such Projections were prepared, are not to be viewed as facts, and that actual
results during the period or periods covered by the Projections may differ
materially from projected or estimated results).
4.12    Patriot Act. To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “Patriot Act”).
4.13    Integrated Economic Enterprise. Borrowers and Guarantors make up a
related organization of various entities constituting a single economic and
business enterprise so that Borrowers and Guarantors share an identity of
interests such that any benefit received by any one of them benefits the others.
Certain Borrowers and Guarantors render services to or for the benefit of the
other Borrowers and/or Guarantors, as the case may be, purchase or sell and
supply goods to or from or for the benefit of the others, make loans, advances
and provide other financial accommodations to or for the benefit of the other
Borrowers and Guarantors (including among other things, the payment by Borrowers
and Guarantors of creditors of the other Borrowers or Guarantors and guarantees
by Borrowers and Guarantors of indebtedness of the other Borrowers and
Guarantors and provide administrative, marketing, payroll and management
services to or for the benefit of the other Borrowers and Guarantors). Borrowers
and Guarantors have the same chief executive office, centralized accounting and
legal services, certain common officers and directors and generally do not
provide consolidating financial statements to creditors.
4.14    Payment of Taxes. Except as otherwise permitted under Section 5.5, all
material Tax returns of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed (taking into account any permitted
extensions thereof), and all Taxes shown on such Tax returns to be due and
payable and all other material Taxes upon a Loan Party and its Subsidiaries and
upon their respective assets, income, businesses and franchises that are due and
payable have been paid, other than any Tax being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
reserves or other appropriate provisions, as shall be required in conformity
with GAAP shall have been made therefor. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all Taxes
not yet due and payable. No Borrower knows of any proposed material Tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided, that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
4.15    Margin Stock. Neither any Loan Party nor any of its Subsidiaries owns
any Margin Stock or is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of the loans made to
Borrowers will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors. Neither any Loan Party nor any of its Subsidiaries expects to acquire
any Margin Stock.
4.16    Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.
4.17    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.
Parent and none of its Subsidiaries is in violation of any Sanctions. Parent and
none of its Subsidiaries nor, to the knowledge of Parent and each Loan Party,
any director, officer, employee, agent or Affiliate of Parent or such Subsidiary
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of Parent and
its Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each of Parent and its Subsidiaries, and to the
knowledge of Parent and each Loan Party, each director, officer, employee, agent
and Affiliate of Parent and each such Subsidiary, is in compliance with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds of
any Loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any Sanction, Anti-Corruption Law or
Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).
4.18    Employee and Labor Matters. Except as could not reasonably be expected
to result in a Material Adverse Effect, there is (i) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party , threatened against
any Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or, to the knowledge of any Loan Party threatened in
writing against any Loan Party or its Subsidiaries that could reasonably be
expected to result in a material liability, or (iii) to the knowledge of any
Loan Party no union representation question existing with respect to the
employees of any Loan Party or its Subsidiaries and no union organizing activity
taking place with respect to any of the employees of any Loan Party or its
Subsidiaries. None of any Loan Party or its Subsidiaries has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act or similar state law, which remains unpaid or unsatisfied, except to the
extent such liability could not individually or in the aggregate reasonably be
expected to result in a Material Adverse Effect. The hours worked and payments
made to employees of each Loan Party and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from any Loan Party or its Subsidiaries on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Loan Parties, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
4.19    [Reserved].
4.20    Leases. Each Loan Party and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
4.21    Eligible Accounts. As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is not excluded as ineligible by virtue of one or more of the excluding
criteria (other than any Agent-discretionary criteria) set forth in the
definition of Eligible Accounts.
4.22    Eligible Inventory. As to each item of Inventory that is identified by
Borrowers as Eligible Inventory, Eligible Domestic In-Transit Inventory,
Eligible International In-Transit Inventory or Eligible Re-Load Inventory in a
Borrowing Base Certificate submitted to Agent, such Inventory is not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Inventory
(in the case of Eligible In-Transit Inventory, after giving effect to any
exclusions therefrom specified in the definition of Eligible In-Transit
Inventory).
4.23    [Reserved].
4.24    Location of Inventory. The Inventory of Borrowers and the other Loan
Parties and their Subsidiaries is located only at, or in-transit to or between,
the locations identified on Schedule 4.25 to this Agreement (as such Schedule
may be updated pursuant to Section 5.14).
4.25    Inventory Records. Each Loan Party keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.
4.26    Cedar Creek Acquisition.    
(a)    Borrowers and Guarantors (i) have delivered to Agent complete and correct
copies of all of the material Cedar Creek Acquisition Documents, including all
schedules and exhibits to each such document, which are set forth on Schedule
4.27(a) hereto and (ii) represent and warrant that all of the material Cedar
Creek Acquisition Documents are set forth on Schedule 4.27(a) hereto. The
execution, delivery and performance of each of the Cedar Creek Acquisition
Documents has been duly authorized by all necessary action on the part of each
Borrower who is a party thereto. Each Cedar Creek Acquisition Document is the
legal, valid and binding obligation of each Loan Party who is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or affecting generally the enforcement of
creditors’ rights. No Loan Party is in default in the performance or compliance
with any material provisions thereof. All representations and warranties made by
a Loan Party in the Cedar Creek Acquisition Documents and in the certificates
delivered in connection therewith are true and correct in all material respects.
To each Loan Party’s knowledge, none of the representations or warranties by the
Stockholder Representative or any of the Cedar Creek Acquired Companies in the
Cedar Creek Acquisition Documents contain any untrue statement of a material
fact or omit any fact necessary to make the statements therein not misleading,
in any case that could reasonably be expected to result in a Material Adverse
Effect.
(b)    As of the Closing Date, (i) the Cedar Creek Acquisition has been
consummated in all material respects, in accordance with all applicable laws,
(ii) all requisite approvals by Governmental Authorities having jurisdiction
over Loan Parties and, to each Loan Party’s knowledge, the Stockholder
Representative or any of the Cedar Creek Acquired Companies, with respect to the
Cedar Creek Acquisition, have been obtained (including filings or approvals
required under the Hart-Scott-Rodino Antitrust Improvements Act), except for any
approval the failure to obtain could not reasonably be expected to be material
to the interests of Agent and Lenders, (iii) the Cedar Creek Acquisition
Documents sets forth the entire agreement and understanding of the parties
thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby and (iv) after giving effect to the Transactions, Loan
Parties will have good title to the assets acquired pursuant to the Cedar Creek
Acquisition Documents, free and clear of all Liens other than Permitted Liens.
4.27    Material Contracts. Set forth on Schedule 4.28 (as such Schedule may be
updated from time to time in accordance herewith) is a reasonably detailed
description of the Material Contracts of each Loan Party and its Subsidiaries as
of the most recent date on which Borrowers provided the Compliance Certificate
pursuant to Section 5.1; provided, that Borrowers may amend Schedule 4.28 to add
additional Material Contracts so long as such amendment occurs by written notice
to Agent on the date that Borrowers provide the Compliance Certificate. Except
for matters which, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, each Material Contract
(other than those that have expired at the end of their normal terms) (a) is in
full force and effect and is binding upon and enforceable against the applicable
Loan Party or its Subsidiary and, to each Loan Party’s knowledge, each other
Person that is a party thereto in accordance with its terms, (b) has not been
otherwise amended or modified (other than amendments or modifications permitted
by Section 6.6(b)), and (c) is not in default due to the action or inaction of
the applicable Loan Party or its Subsidiary.
4.28    Hedge Agreements. On each date that any Hedge Agreement is executed by
any Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C. §
1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.
5.    AFFIRMATIVE COVENANTS.
Each Loan Party covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:
5.1    Financial Statements, Reports, Certificates. Borrowers (a) will deliver
to Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 to this Agreement no later than the
times specified therein, (b) agree that no Subsidiary of Parent or a Loan Party
will have a fiscal year different from that of Parent and the Loan Parties, (c)
agree to maintain a system of accounting that enables Borrowers to produce
financial statements in accordance with GAAP, and (d) agree that they will, and
will cause each other Loan Party to, keep a reporting system that shows all
material additions, sales, claims, returns, and allowances with respect to their
and their Subsidiaries’ sales.
5.2    Reporting. Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 to this Agreement at the times specified therein, and (b) agree to use
commercially reasonable efforts in cooperation with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.
5.3    Existence. Except as otherwise permitted under Section 6.3 or Section
6.4, each Loan Party will, and will cause each of its Subsidiaries to, at all
times preserve and keep in full force and effect such Person’s valid existence
and good standing in its jurisdiction of organization and, except as could not
reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.
5.4    Maintenance of Properties. Each Loan Party will, and will cause each of
its Subsidiaries to, maintain and preserve all of its assets that are necessary
or used in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
such assets could not reasonably be expected to result in a Material Adverse
Effect).
5.5    Taxes. Each Borrower and each Guarantor shall, and shall cause each of
its Subsidiaries to, duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except (i) for taxes the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to such
Borrower, such Guarantor or such Subsidiary, as the case may be and with respect
to which adequate reserves have been set aside on its books in accordance with
GAAP and (ii) as could not reasonably be expected to cause a Material Adverse
Change.
5.6    Insurance. Each Loan Party will, and will cause each of its Subsidiaries
to, at Borrowers’ expense, maintain insurance respecting each of each Loan
Party’s and its Subsidiaries’ assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located,
including the R&W Insurance. All such policies of insurance shall be with
financially sound and reputable insurance companies reasonably acceptable to
Agent and in such amounts as is carried generally in accordance with sound
business practice by companies in similar businesses similarly situated and
located and, in any event, in amount, adequacy, and scope reasonably
satisfactory to Agent (it being agreed that the identity of the insurer, amount,
adequacy, and scope of the policies of insurance of Borrowers in effect as of
the Closing Date are acceptable to Agent). All property insurance policies
covering the Collateral are to be made payable to Agent for the benefit of Agent
and the Lenders, as their interests may appear, in case of loss, pursuant to a
standard lender’s loss payable endorsement with a standard non-contributory
“lender” or “secured party” clause and are to contain such other provisions as
Agent may reasonably require to fully protect the Lenders’ interest in the
Collateral and to any payments to be made under such policies. All certificates
of property and general liability insurance are to be delivered to Agent, with
the lender’s loss payable and additional insured endorsements in favor of Agent
and shall provide for not less than thirty days (ten days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. Borrowers shall maintain flood insurance on all fee owned Real
Property constituting Collateral (if any), from such providers, in amounts and
on terms in accordance with the Flood Laws or as otherwise satisfactory to all
Lenders. If any Loan Party or its Subsidiaries fails to maintain such insurance,
Agent may arrange for such insurance, but at Borrowers’ expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrowers shall give Agent prompt notice of (i) any loss exceeding $10,000,000
covered by the casualty or business interruption insurance of any Loan Party or
its Subsidiaries or (ii) of any claim exceeding $1,000,000 covered by the R&W
Insurance. Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies. If an
Event of Default then exists, Agent may apply any insurance proceeds received by
Agent to the cost of repairs or replacement of Collateral and/or to payment of
the Obligations (including business interruption insurance) then due in the
order and manner required under Section 2.4(b)(iii). Upon application of such
proceeds to the Obligations, Loans may be available subject and pursuant to the
terms hereof to be used for the costs of repair or replacement of the Collateral
lost or damages resulting in the payment of such insurance proceeds. So long as
no Event of Default exists, all other insurance proceeds may be collected by
Borrowers and Guarantors.
5.7    Inspection.
(a)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided, that an authorized representative of a
Borrower shall be allowed to be present) at such reasonable times and intervals
as Agent or any Lender, as applicable, may designate and, so long as no Event of
Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours, at Borrowers’ expense, subject to
the limitations set forth below in Section 5.7(c). Notwithstanding anything to
the contrary in this Section 5.7, no Loan Party or any Subsidiary of any Loan
Party shall be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discuss, any document, information or other
matter that (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to Agent or any
Lender (or their respective representatives or contractors) is prohibited by law
or fiduciary duty or (iii) is subject to attorney client or similar privilege or
constitutes attorney work-product; provided, that, in the event that any such
Loan Party or Subsidiary does not provide any information requested in
connection with an examination or a discussion permitted under this Section 5.7
in reliance on the preceding clause (i), (ii) or (iii) due to any law or
fiduciary duty or privilege concerns, such Loan Party or Subsidiary shall
provide notice to Agent that such information is being withheld and, in the case
of clause (i) upon the request of Agent, such Loan Party or Subsidiary shall
communicate the applicable information to Agent subject to a confidentiality
agreement reasonable acceptable to Agent and such Loan Party or Subsidiary.
(b)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct field
examinations, appraisals or valuations at such reasonable times and intervals as
Agent may designate, at Borrowers’ expense in accordance with the provisions of
the Fee Letter, subject to the limitations set forth below in Section 5.7(c).
(c)    So long as no Event of Default exists or has occurred and is continuing,
Borrowers shall be obligated to pay for only 2 field examinations in any 12
month period; provided, that, (i) if Excess Availability is greater than
$125,000,000, then Borrowers shall be obligated to pay for only 1 field
examination in any 12 month period.
(d)    So long as no Event of Default exists or has occurred and is continuing,
Borrowers shall be obligated to pay for only 2 inventory appraisals in any 12
month period; provided, that, if Excess Availability is greater than
$125,000,000, then Borrowers shall be obligated to pay for only 1 inventory
appraisal in any 12 month period.
(e)    Borrowers shall be required to pay for field examinations and appraisals
conducted in connection with a proposed Permitted Acquisition (whether or not
consummated) and if an Event of Default exists or has occurred and is
continuing.
5.8    Compliance with Laws. Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
5.9    Environmental. Each Loan Party will, and will cause each of its
Subsidiaries to,
(a)    Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
(b)    Comply with Environmental Laws and provide to Agent documentation of any
non-compliance that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect,
(c)    Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries that
individually or in the aggregate, could reasonably be expected to result in
liability to the Parent and/or any of its Subsidiaries of $5,000,000 or more,
and take any Remedial Actions required to abate said release or otherwise to
come into compliance, in all material respects, with applicable Environmental
Law, and
(d)    Promptly, but in any event within ten Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of a Loan Party or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against a Loan Party or its Subsidiaries that could reasonably be expected
to result in the imposition of Environmental Liabilities with respect to such
Environmental Action in excess of $200,000, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental Authority
regarding any liability of the Parent and/or its Subsidiaries of $5,000,000 or
more.
5.10    Disclosure Updates. Each Loan Party will, promptly and in no event later
than five Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein (taken as a whole) not materially misleading in light of the
circumstances in which made. The foregoing to the contrary notwithstanding, any
notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
5.11    Formation of Subsidiaries. Each Loan Party will, at the time that any
Loan Party forms any direct or indirect Subsidiary, acquires any direct or
indirect Subsidiary after the Closing Date, within 15 Business Days of such
event (or such later date as permitted by Agent in its sole discretion) (a)
cause such new Subsidiary (i) if such Subsidiary is a Domestic Subsidiary and
Administrative Borrower requests, subject to the consent of Agent, that such
Domestic Subsidiary be joined as a Borrower hereunder, to provide to Agent a
Joinder to this Agreement, and (ii) to provide to Agent a joinder to the
Guaranty and Security Agreement, in each case, together with such other security
agreements, all in form and substance reasonably satisfactory to Agent
(including being sufficient to grant Agent a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the Joinder, the joinder to the Guaranty and
Security Agreement, and such other security agreements shall not be required to
be provided to Agent with respect to any Subsidiary of any Loan Party that is a
CFC, (b) provide, or cause the applicable Loan Party to provide, to Agent a
pledge agreement (or an addendum to the Guaranty and Security Agreement) and
appropriate certificates and powers or financing statements, pledging all of the
direct or beneficial ownership interest in such new Subsidiary in form and
substance reasonably satisfactory to Agent; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of a Loan Party
that is a CFC or a CFC Holdco (and none of the Equity Interests of any
Subsidiary of such CFC or CFC Holdco) shall be required to be pledged, and (c)
provide to Agent all other documentation, including the Governing Documents of
such Subsidiary and one or more opinions of counsel reasonably satisfactory to
Agent, which, in its opinion, is appropriate with respect to the execution and
delivery of the applicable documentation referred to above. Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document. Without limiting the foregoing, any Domestic
Subsidiary that provides a guarantee or otherwise becomes an obligor under the
Term Loan Facility shall become a Guarantor under this Credit Facility and
become a Guarantor party to this Agreement and the other Loan Documents as
provided in this Section 5.11. As of the date hereof, no Real Property has been
taken as Collateral.
5.12    Further Assurances. Each Loan Party will, and will cause each of the
other Loan Parties to, at any time upon the reasonable request of Agent, execute
or deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect Agent’s Liens in all of the assets of each of the
Loan Parties (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal) (other than any assets expressly excluded from the
Collateral (as defined in the Guaranty and Security Agreement) pursuant to
Section 3 of the Guaranty and Security Agreement), and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided, that the foregoing shall not apply to any Subsidiary of a
Loan Party that is a CFC or CFC Holdco. To the maximum extent permitted by
applicable law, if any Borrower or any other Loan Party refuses or fails to
execute or deliver any reasonably requested Additional Documents within a
reasonable period of time not to exceed 5 Business Days following the request to
do so, each Borrower and each other Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by substantially all of the assets of the Loan Parties, including all of
the outstanding capital Equity Interests its Subsidiaries (in each case, other
than with respect to any assets expressly excluded from the Collateral (as
defined in the Guaranty and Security Agreement) pursuant to Section 3 of the
Guaranty and Security Agreement).
5.13     [Reserved].
5.14    Location of Inventory; Chief Executive Office. Each Loan Party will, and
will cause each of its Subsidiaries to, keep (a) their Inventory and Equipment
only at the locations identified on Schedule 4.25 to this Agreement (provided
that Borrowers may amend Schedule 4.25 to this Agreement so long as such
amendment occurs by written notice to Agent not less than ten days prior to the
date on which such Inventory or Equipment is moved to such new location and such
new location is within the continental United States), and (b) their respective
chief executive offices only at the locations identified on Schedule 7 to the
Guaranty and Security Agreement as may be amended with 10 Business Days’ prior
notice to the Agent so long as such new location is within the continental
United States. Each Loan Party will, and will cause each of its Subsidiaries to,
use their commercially reasonable efforts to obtain Collateral Access Agreements
for each of the locations identified on Schedule 7 to the Guaranty and Security
Agreement and Schedule 4.25 to this Agreement.
5.15    Compliance with ERISA and the IRC. Other than in connection with a
Permitted Multiemployer Withdrawal, as a result of the PBGC Funding Waiver
Obligations or which could not reasonably be expected to result in an increase
in the annual cash funding obligations by the Loan Parties by an amount greater
than $3,000,000 (when combined with any increases in connection with a Permitted
Multiemployer Withdrawal) in the aggregate after the Closing Date, each Loan
Party shall, and shall cause each of its ERISA Affiliates to: (a) maintain each
Benefit Plan and Pension Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal and State law; (b)
cause each Pension Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) not terminate any Pension Plan so as to incur
any material liability to the PBGC; (d) not allow or suffer to exist any
prohibited transaction involving any Pension Plan or any trust created
thereunder which would subject such Loan Party or such ERISA Affiliate to a
material tax or other material liability on prohibited transactions imposed
under Section 4975 of the Code or ERISA; (e) make all required contributions to
any Pension Plan or Multiemployer Plan which it is obligated to pay under
Sections 302 or 303 of ERISA, Sections 412 or 430 of the Code or the terms of
such plan; (f) not allow or suffer to exist any violation of the “minimum
funding standards” (within the meaning of Section 302 of ERISA and Section 412
of the Code), whether or not waived, with respect to any such Pension Plan; (g)
not engage in a transaction that could be subject to Section 4069 of ERISA; or
(h) not allow or suffer to exist any “reportable event” under ERISA or the
occurrence of any event or condition which presents a material risk of
termination by the PBGC of any Pension Plan that is a single employer plan,
which termination could result in any material liability to the PBGC.
5.1    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Parent
and each Loan Party will, and will cause each of its Subsidiaries to comply with
all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
Parent and each of the Loan Parties and their Subsidiaries shall implement and
maintain in effect policies and procedures designed to ensure compliance by
Parent, the Loan Parties and their Subsidiaries and their respective directors,
officers, employees and agents with all applicable Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Parent and each of the Loan Parties shall
and shall cause their respective Subsidiaries to comply with all Sanctions,
Anti-Corruption Laws and Anti-Money Laundering Laws.
5.2    End of Fiscal Years and Fiscal Quarters; Changes in Accounting Practices.
(a)    Each Borrower and each Guarantor shall, for financial reporting purposes,
cause its, and each of its Subsidiaries’ (i) fiscal years to end on the dates
set forth on Schedule 5.17 hereto as fiscal year ends, (ii) fiscal quarters to
end on the dates set forth on Schedule 5.17 hereto as fiscal quarter ends and
(iii) fiscal months to end on the dates set forth on Schedule 5.17 hereto as
fiscal month ends.
(b)    Each Borrower and each Guarantor shall not materially change any of its
accounting policies except as may be required or permitted in accordance with
GAAP.
6.    NEGATIVE COVENANTS.
Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:
6.1    Indebtedness. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.
6.2    Liens. Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.
6.3    Restrictions on Fundamental Changes. Each Loan Party will not, and will
not permit any of its Subsidiaries to,
(a)    Other than in order to consummate a Permitted Acquisition or the Cedar
Creek Acquisition, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Equity Interests; provided, that any
Subsidiary of any Borrower or any Guarantor that is not another Guarantor or
another Borrower may merge with or into or consolidate with any other Subsidiary
of any Borrower or any Guarantor that is not another Guarantor or another
Borrower,
(i)    a domestic Subsidiary of any Borrower (other than another Borrower or a
Guarantor) may merge with and into such Borrower so long as (A) such Borrower is
the surviving entity of such merger, (B) as of the effective date of the merger
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred, (C) Administrative Borrower provides Agent not less than 10
Business Days’ prior written notice thereof, (D) Borrowers and Guarantors
execute and deliver, prior to or simultaneously with any such action, any and
all documents and agreements requested by Agent to perfect the security
interests and liens granted to Agent hereunder in the assets of such Subsidiary
which are being transferred to such Borrower pursuant to such merger, (E) such
Borrower shall not assume any liabilities of such subsidiary in excess of
$1,000,000 (unless otherwise agreed to by Agent in its Permitted Discretion),
and (F) Agent shall have received, true, correct and complete copies of all
agreements, documents and instruments relating to such merger, including, but
not limited to, the certificate or certificates of merger to be filed with each
appropriate Secretary of State (with a copy as filed promptly after such
filing),
(ii)    any Borrower may merge with and into another Borrower so long as (A) as
of the effective date of the merger and after giving effect thereto, no Default
or Event of Default shall exist or have occurred, (B) Administrative Borrower
provides Agent not less than 10 Business Days’ prior written notice thereof, (C)
Borrowers and Guarantors execute and deliver, prior to or simultaneously with
any such action, any and all documents and agreements requested by Agent to
confirm the continuation and preservation of all security interests and liens
granted to Agent hereunder, and (D) Agent shall have received, true, correct and
complete copies of all agreements, documents and instruments relating to such
merger, including, but not limited to, the certificate or certificates of merger
to be filed with each appropriate Secretary of State (with a copy as filed
promptly after such filing), and
(iii)    any Guarantor may merge with and into another Guarantor so long as (A)
as of the effective date of the merger and after giving effect thereto, no
Default or Event of Default shall exist or have occurred, (B) Administrative
Borrower provides Agent not less than 10 Business Days’ prior written notice
thereof, (C) Borrowers and Guarantors execute and deliver, prior to or
simultaneously with any such action, any and all documents and agreements
reasonably requested by Agent to confirm the continuation and preservation of
all security interests and liens granted to Agent hereunder, and (D) Agent shall
have received, true, correct and complete copies of all material agreements,
documents and instruments relating to such merger, including, but not limited
to, the certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing),
(b)    wind up, liquidate or dissolve itself or any Subsidiary of a Loan Party,
unless, (i) in the case of any such Subsidiary that is a Guarantor (A) no
Default or Event of Default exists or has occurred and is continuing, and (B)
such Subsidiary is no longer operating or holds nominal assets, and (ii) in the
case of any such Subsidiary that is a Non-Loan Party, such Subsidiary and no
longer operating and holds nominal assets, and (iii) in the case of any such
Subsidiary that is either a Guarantor or a Non-Loan Party, promptly (but in any
event within not less than 10 Business Days) after the commencement of such
winding up, liquidation or dissolution, any assets of such Subsidiary (A) that
would constitute Collateral are transferred to a Loan Party so that such assets
are subject to Agent’s first priority perfected security interest or (B) are
subject to a Permitted Disposition,
(c)    suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction permitted under Section 6.4, or
(d)    change its classification/status for U.S. federal income tax purposes.
6.4    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets.
6.5    Nature of Business. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any change in the nature of its or their business as
described in Schedule 6.5 to this Agreement or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, that the foregoing shall not prevent any Loan Party and Subsidiaries
from engaging in any business that is reasonably related or ancillary to its or
their business.
6.6    Prepayments and Amendments. Each Loan Party will not, and will not permit
any of its Subsidiaries to,
(a)    Except in connection with Refinancing Indebtedness or Term Loan
Refinancing permitted by Section 6.1,
(i)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations, (C)
Permitted Intercompany Advances, or (D) other Indebtedness so long as (1) such
prepayments or redemptions do not exceed up to $25,000,000 in the aggregate in
any fiscal year of Loan Parties and on and after giving effect to any such
prepayment or redemption, no Default or Event of Default exists or has occurred
and is continuing and (2) for such prepayments or redemption in excess of
$25,000,000 in any fiscal year so long as on and after giving effect to any such
prepayment or redemption, the Payment Conditions are satisfied, or
(ii)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, unless
before and after giving effect to such payment, the Payment Conditions have been
satisfied or
(b)    Directly or indirectly, amend, modify, or change any of the terms or
provisions of:
(i)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness that has been contractually
subordinated in right of payment to the Obligations except as permitted under
the subordination terms and conditions ,
(ii)    any of the Term Loan Documents except as permitted by the terms of the
Intercreditor Agreement;
(iii)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness that is secured by a Lien on
Collateral except as permitted by the terms of any intercreditor agreement
between Agent and the holder of such Lien;
(iv)    any mortgage, agreement, instrument, document, indenture, or other
writing evidencing or concerning any Permitted Mortgage Loan Financing that
would have the effect, directly or indirectly, of (A) increasing the sum of the
then outstanding aggregate principal amount of such Indebtedness in excess of
the amount permitted under clause (a) of the definition of Permitted Mortgage
Loan Financing , (B) adding or modifying any restriction on payment or
prepayment of the Obligations, (C) adding or modifying any payment or prepayment
provision with respect to such Indebtedness that would cause such Indebtedness
to no longer satisfy the requirements of Permitted Mortgage Loan Financing, (D)
adding any restriction on amendments, waivers or other modifications to this
Agreement or the other Loan Documents or (E) contravene the provisions of this
Agreement or any of the other Loan Documents,; and
(v)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders.
6.7    Restricted Payments. Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any Restricted Payment; provided, that so long as it
is permitted by law,
(a)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Loan Parties may make distributions to
former employees, officers, or directors of Parent and its Subsidiaries (or any
spouses, ex-spouses, or estates of any of the foregoing) on account of
redemptions of Equity Interests of Parent held by such Persons; provided, that
the aggregate amount of such redemptions made by Loan Parties during the term of
this Agreement plus the amount of Indebtedness outstanding under clause (l) of
the definition of Permitted Indebtedness, does not exceed $10,000,000 in any
fiscal year,
(b)    so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Loan Parties may make distributions to
former employees, officers, or directors of Parent and its Subsidiaries (or any
spouses, ex-spouses, or estates of any of the foregoing), solely in the form of
forgiveness of Indebtedness of such Persons owing to Loan Parties on account of
repurchases of the Equity Interests of Parent held by such Persons; provided,
that such Indebtedness was incurred by such Persons solely to acquire Equity
Interests of Parent,
(c)    Parent and its Subsidiaries may declare and make Restricted Payments
payable solely in its Equity Interests,
(d)    in the event Loan Parties file a consolidated, combined, unitary or
similar type income tax return with Parent, Loan Parties shall be permitted to
make distributions to Parent to permit Parent to pay federal and state income
taxes then due and payable, provided that the amount of such distribution shall
not be greater than the amount of such taxes that would have been due and
payable by Loan Parties and their relevant subsidiaries had Loan Parties not
filed a consolidated, combined, unitary or similar type return with Parent,
(e)    (i) (A) any wholly-owned Subsidiary of a Loan Party may make Restricted
Payments to a Borrower or a Guarantor, and (B) any Subsidiary that is not
wholly-owned by a Loan Party or a wholly-owned Subsidiary of a Loan Party may
make Restricted Payments to a Borrower or a Guarantor based on its relative
ownership interests of the relevant class of Equity Interests, (ii) (A) any
wholly-owned Subsidiary that is not a Loan Party may make Restricted Payments to
a Non-Loan Party, and (B) any Subsidiary that is not a Loan Party and that is
not wholly-owned by a Loan Party may make Restricted Payments to a Non-Loan
Party based on its relative ownership interests of the relevant class of Equity
Interests, and (iii) so long as the Payment Conditions are satisfied, (A) any
Loan Party that is a Subsidiary of a Non-Loan Party may make Restricted Payments
to a Non-Loan Party, and (B) any Loan Party and that is not wholly-owned by a
Non- Loan Party may make Restricted Payments to a Non-Loan Party based on its
relative ownership interests of the relevant class of Equity Interests,
(f)    Loan Parties may make payments required by the Cedar Creek Acquisition
Agreement as in effect on the date hereof, or
(g)    other Restricted Payments; provided, that, (i) the aggregate amount of
all such payments shall not exceed $50,000,000 during term of this Agreement,
(ii) the aggregate amount of all such payments in any fiscal year shall not
exceed $15,000,000 and (iii) as of the date of any such payment and after giving
effect thereto, no Default or Event of Default exists or has occurred and is
continuing, except that, Borrowers may make additional Restricted Payments in
excess of $15,000,000 in any fiscal year or $50,000,000 during the term of this
Agreement so long as, as of the date of any such payment and after giving effect
thereto, each of the Payment Conditions is satisfied.
6.8    Accounting Methods. Each Loan Party will not, and will not permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).
6.9    Investments. Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.
6.10    Transactions with Affiliates. Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any of its
Subsidiaries except for:
(a)    transactions (other than the payment of management, consulting,
monitoring, or advisory fees) between such Loan Party or its Subsidiaries, on
the one hand, and any Affiliate of such Loan Party or its Subsidiaries, on the
other hand, so long as such transactions (i) are fully disclosed to Agent prior
to the consummation thereof, if they involve one or more payments by such Loan
Party or its Subsidiaries in excess of $9,000,000 for any single transaction or
series of related transactions, and (ii) are no less favorable, taken as a
whole, to such Loan Party or its Subsidiaries, as applicable, than would be
obtained in an arm’s length transaction with a non-Affiliate,
(b)    any indemnity provided for the benefit of directors (or comparable
managers) of a Loan Party or one of its Subsidiaries so long as it has been
approved by such Loan Party’s or such Subsidiary’s board of directors (or
comparable governing body) in accordance with applicable law,
(c)    the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business, consistent with
industry practice and in accordance with applicable law,
(d)    (i) transactions solely among the Loan Parties, and (ii) transactions
solely among Subsidiaries of Loan Parties that are not Loan Parties,
(e)    transactions permitted by Section 6.3, Section 6.4, Section 6.7, or
Section 6.9,
(f)    the payment of costs, fees and expenses payable to Cerberus Capital
Management L. P. and its Affiliates not to exceed $2,000,000,
(g)    agreements for the non-exclusive licensing of intellectual property, or
distribution of products, in each case, among the Loan Parties and their
Subsidiaries for the purpose of the counterparty thereof operating its business,
and agreements for the assignment of intellectual property from any Loan Party
or any of its Subsidiaries to any Loan Party, and
(h)    payments by Loan Parties required to be made under (i) the SPE Master
Lease in accordance with the terms of the SPE Master Lease as in effect on the
date hereof or (ii) any other lease between one or more of the Loan Parties and
a SPE Propco so long as such lease is on market terms and no less favorable,
taken as a whole, to such Loan Party or its Subsidiaries, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate.
6.11    Use of Proceeds.
(a)    Each Loan Party will not, and will not permit any of its Subsidiaries to,
use the proceeds of any Loan made hereunder for any purpose other than to
finance the Transactions, to pay Transaction Costs, and consistent with the
terms and conditions hereof, for their lawful and permitted purposes.
(b)     In no event will any part of the proceeds (i) of the Loans be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors, (ii)
of any Loan or Letter of Credit be used, directly or indirectly, to make any
payments to a Sanctioned Entity or a Sanctioned Person, to fund any investments,
loans or contributions in, or otherwise make such proceeds available to, a
Sanctioned Entity or a Sanctioned Person, to fund any operations, activities or
business of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person, and (iii) of any
Loan or Letter of Credit be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
Anti-Corruption Laws or Anti-Money Laundering Laws.
6.12    Limitation on Issuance of Equity Interests. Each Loan Party will not,
and will not permit any of its Subsidiaries to, issue or sell any of its Equity
Interests, except for the issuance or sale of Qualified Equity Interests.
6.13    Inventory or Equipment with Bailees. Each Borrower will not, and will
not permit any of its Subsidiaries to, store its Inventory or Equipment at a
location other than a location listed on Schedule 4.25 (as such Schedule may be
amended in accordance with Section 5.14).
7.    FINANCIAL COVENANTS.
7.1    Fixed Charge Coverage Ratio. During a FCCR Compliance Period, Parent and
its Subsidiaries shall, when measured as of the month most recently ended for
which Agent has received financial statements of Parent and its Subsidiaries as
provided by Schedule 5.1, maintain, for the most recently ended period of 12
consecutive fiscal months on a consolidated basis, a Fixed Charge Coverage Ratio
of not less than 1.00 to 1.00.
8.    EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1    Payments. If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of three Business Days, (b)
all or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;
8.2    Covenants. If any Loan Party or any of its Subsidiaries:
(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower’s
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers’ affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, or 5.14 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement; or
(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of fifteen Business Days after the earlier
of (i) the date on which such failure shall first become known to any officer of
any Borrower, or (ii) the date on which written notice thereof is given to
Borrowers by Agent; or
(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of thirty days after the earlier of (i)
the date on which such failure shall first become known to any officer of any
Borrower, or (ii) the date on which written notice thereof is given to Borrowers
by Agent;
8.3    Judgments. If one or more judgments, orders, or awards for the payment of
money involving individually or in the aggregate of $10,000,000 or more (except
to the extent that such amount is fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of sixty consecutive days at any time after the entry of any such
judgment, order, or award during which (i) the same is not discharged,
satisfied, vacated, or bonded pending appeal, or (ii) a stay of enforcement
thereof is not in effect, or (b) enforcement proceedings are commenced upon such
judgment, order, or award;
8.4    Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
8.5    Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty calendar days of the
date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
8.6    Default Under Other Agreements. (a) If there is a (i) default in the
payment of any Indebtedness (other than the Revolving Loans or any LC
Obligation) the aggregate principal amount of which is in excess of $25,000,000
(or under the Term Loan Facility) beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Revolving Loans or any LC
Obligation) the aggregate principal amount of which is in excess of the
$25,000,000 (or under the Term Loan Facility) or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders, or, in the case of
the Term Loan Documents, Term Loan Agent or Term Loan Lenders) to cause such
Indebtedness in an aggregate principal amount greater than $25,000,000 (or under
the Term Loan Facility) to become due prior to its stated maturity (any
applicable grace period having expired) and (b) if there occurs under any Hedge
Agreement an early termination date resulting from (i) any default or event of
default under such Hedge Agreement as to which any Loan Party is the defaulting
party or (ii) any termination event under such Hedge Agreement as to which any
Loan Party is an affected party and, in either event, the Hedge Termination
Value owed by such Loan Party as a result thereof is greater than $25,000,000;
8.7    Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
8.8    Guaranties. If the obligations of any Guarantor under the guaranty
contained in the Guaranty and Security Agreement is limited or terminated by
operation of law or by such Guarantor (other than in accordance with the terms
of this Agreement) or if any Guarantor repudiates or revokes or purports to
repudiate or revoke any such guaranty;
8.9    Security Documents. If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, (except to the extent of Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens
or the interests of lessors under Capital Leases) first priority Lien on the
Collateral covered thereby, except (a) as a result of a disposition of the
applicable Collateral in a transaction permitted under this Agreement, or (b)
with respect to Collateral the aggregate value of which, for all such
Collateral, does not exceed at any time, $2,000,000;
8.10    Loan Documents. The validity or enforceability of any Loan Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document;
8.11    Change of Control. A Change of Control shall occur, whether directly or
indirectly;
8.12    ERISA. The occurrence of any of the following events: (a) any Loan Party
or ERISA Affiliate fails to make full payment when due of all amounts which any
Loan Party or ERISA Affiliate is required to pay as contributions, installments,
or otherwise to or with respect to a Pension Plan or Multiemployer Plan, and
such failure could reasonably be expected to result in an increase in the annual
cash funding obligations by the Loan Parties by an amount greater than
$5,000,000 in the aggregate after the Closing Date (when combined with any
increases in connection with a Permitted Multiemployer Withdrawal or as a result
of the PBGC Funding Waiver Obligations) or results in a Lien on the assets of
any Loan Party, unless such Lien is junior and subordinate to the Lien in favor
of Agent on terms acceptable to Agent, (b) an accumulated funding deficiency or
funding shortfall occurs or exists with respect to any Pension Plan, unless such
funding deficiency or funding shortfall is waived by the IRS and the PBGC in an
manner reasonably acceptable to Agent in its Permitted Discretion, (c) an ERISA
Event, which could reasonably be expected to result in an increase in the annual
cash funding obligations by the Loan Parties by an amount greater than
$5,000,000 in the aggregate after the Closing Date (when combined with any
increases in connection with a Permitted Multiemployer Withdrawal or as a result
of the PBGC Funding Waiver Obligations), either individually or in the
aggregate, or results in a Lien on the assets of any Loan Party, unless such
Lien is junior and subordinate to the Lien in favor of Agent on terms acceptable
to Agent, or (d) other than in connection with a Permitted Multiemployer
Withdrawal, any Loan Party or ERISA Affiliate completely or partially withdraws
from one or more Multiemployer Plans and incurs Withdrawal Liability, or fails
to make any Withdrawal Liability payment when due that results in an increase in
the annual cash funding obligations by the Loan Parties by an amount greater
than $5,000,000 in the aggregate after the Closing Date (when combined with any
increases in connection with a Permitted Multiemployer Withdrawal or as a result
of the PBGC Funding Waiver Obligations), or results in a Lien on the assets of
any Loan Party, unless such Lien is junior and subordinate to the Lien in favor
of Agent on terms acceptable to Agent; or
8.13    Subordination; Intercreditor Agreement. (a) The subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness or
provisions of the Intercreditor Agreement (or any other intercreditor agreement
entered into by Agent after the date hereof with respect to Indebtedness of the
Loan Parties) (any such provisions, the “Intercreditor Provisions”), shall, in
whole or in any material part, terminate, cease to be effective or cease to be
legally valid, binding and enforceable against any holder of the applicable
Indebtedness, except in each case to the extent permitted by the terms of the
applicable documentation or as otherwise agreed in writing by Agent; or (b) any
Borrower or any other Loan Party shall disavow or contest in writing (i) the
effectiveness, validity or enforceability of any of the Intercreditor
Provisions, (ii) that the Intercreditor Provisions exist for the benefit of
Agent and Lenders, or (iii) in the case of Subordinated Indebtedness referred to
in clause (i) above, that all payments of principal of or premium and interest
on the applicable Subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Intercreditor
Provisions or in the case of any secured Indebtedness, that the Liens are
subject to the priorities set forth in the applicable Intercreditor Provisions.
9.     RIGHTS AND REMEDIES.
9.1    Rights and Remedies. Upon the occurrence and during the continuation of
an Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
(a)    by written notice to Borrowers, (i) declare the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers’ reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;
(b)    by written notice to Borrowers, declare the Commitments terminated,
whereupon the Commitments shall immediately be terminated together with (i) any
obligation of any Revolving Lender to make Revolving Loans, and (ii) the
obligation of Issuing Bank to issue Letters of Credit; and
(c)    exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and (2)
Bank Product Collateralization to be held as security for Borrowers’ or their
Subsidiaries’ obligations in respect of outstanding Bank Products), without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by Loan Parties.
9.2    Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.
10.    WAIVERS; INDEMNIFICATION.
10.1    Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
10.2    The Lender Group’s Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties (other than any thereof resulting from the gross negligence or willful
misconduct of any Lender Related Person as determined by a final, non-appealable
order of a court of competent jurisdiction.
10.3    Indemnification. Each Borrower shall pay, indemnify, defend, and hold
the Agent-Related Persons, the Lender-Related Persons, the Issuing Bank, and
each Participant (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable and documented fees and disbursements of attorneys (provided,
that, the obligations to reimburse any Indemnified Person for legal fees and
expenses shall be limited to reasonable and documented legal fees and expenses
of one firm of counsel for all such Indemnified Persons and if necessary, of one
local counsel in each appropriate jurisdiction (and, to the extent required by
the subject matter, one specialist counsel for each such specialized area of law
in each appropriate jurisdiction) and in the case of an actual or perceived
conflict of interest, one counsel for such affected Indemnified Person),
experts, or consultants and all other reasonable documented out-of-pocket costs
and expenses actually incurred in connection therewith or in connection with the
enforcement of this indemnification (as and when they are incurred and
irrespective of whether suit is brought), at any time asserted against, imposed
upon, or incurred by any of them (a) in connection with or as a result of or
related to the execution and delivery (provided, that Borrowers shall not be
liable for costs and expenses (including attorneys’ fees) of any Lender (other
than Wells Fargo) incurred in advising, structuring, drafting, reviewing,
administering or syndicating the Loan Documents), enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Parent’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided, that
the indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders that do not involve any acts or omissions of any
Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders unless the dispute involves an
act or omission of a Loan Party) relative to disputes between or among Agent on
the one hand, and one or more Lenders, or one or more of their Affiliates, on
the other hand, or (iii) any claims for Taxes, which shall be governed by
Section 16, other than Taxes which relate to primarily non-Tax claims), (b) with
respect to any actual or prospective investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, the making of any Loans or
issuance of any Letters of Credit hereunder, or the use of the proceeds of the
Loans or the Letters of Credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Loan Party or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding, no
Borrower shall have any obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person or its officers, directors,
employees, advisors, representatives, attorneys, or agents. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON. NOTWITHSTANDING THE FOREGOING, EACH INDEMNIFIED PERSON SHALL BE
OBLIGATED TO REFUND AND RETURN ANY AND ALL AMOUNTS PAID BY BORROWERS UNDER THIS
PARAGRAPH TO SUCH INDEMNIFIED PERSON FOR ANY SUCH FEES, EXPENSES OR DAMAGES TO
THE EXTENT A COURT OF COMPETENT JURISDICTION FINALLY DETERMINES THAT SUCH
INDEMNIFIED PERSON IS NOT ENTITLED TO PAYMENT OF SUCH AMOUNT IN ACCORDANCE WITH
THE TERMS HEREOF.
11.    NOTICES.
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:
If to any Loan Party:
BlueLinx Corporation
 
4100 Wildwood Parkway
Atlanta, Georgia 30339
Attention: Chief Financial Officer
Fax No.:
with copies to:
BlueLinx Corporation




If to Agent:
4100 Wildwood Parkway
Atlanta, Georgia 30339
Attention: General Counsel
Fax No. (770) 953-7008
Wells Fargo Bank, National Association
100 Park Avenue
New York, New York 10017 
Attn: Loan Portfolio Manager 
Fax No.: (212) 545-4283
 
with copies to:
Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attn: Valerie S. Mason, Esq.
Fax No.: (212) 682-6104

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received, (b)
notices by facsimile shall be deemed to have been given when sent (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).
12.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY AND
EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO
A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). EACH OF PARENT AND EACH LOAN PARTY AND EACH MEMBER OF THE LENDER GROUP
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.
(d)    EACH OF PARENT AND EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(e)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT, ANY OTHER
LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL,
REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF
ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF
OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM
FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED
TO EXIST IN ITS FAVOR.
13.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
13.1    Assignments and Participations.
(a)     (i) Subject to the conditions set forth in clause (a)(ii) below, any
Lender may assign and delegate all or any portion of its rights and duties under
the Loan Documents (including the Obligations owed to it and its Commitments) to
one or more assignees so long as such prospective assignee is an Eligible
Transferee (each, an “Assignee”), with the prior written consent (such consent
not be unreasonably withheld or delayed) of:
(A)    Borrowers; provided, that, no consent of Borrowers shall be required (1)
if an Event of Default has occurred and is continuing, or (2) in connection with
an assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; and
(B)    Agent and Issuing Bank.
(ii)        Assignments shall be subject to the following additional conditions:
(A)    no assignment may be made to Parent, a Loan Party, an Affiliate of Parent
or a Loan Party, or a natural person,
(B)    the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),
(C)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,
(D)        the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
(E)        unless waived by Agent, the assigning Lender or Assignee has paid to
Agent, for Agent’s separate account, a processing fee in the amount of $3,500,
and
(F)    the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).
(b)    From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(d)    Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
(e)    Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final maturity date of the Obligations
hereunder in which such Participant is participating, (B) reduce the interest
rate applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by Borrowers hereunder
shall be determined as if such Lender had not sold such participation, except
that, if amounts outstanding under this Agreement are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall be deemed to have the right of set
off in respect of its participating interest in amounts owing under this
Agreement to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under this Agreement. The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations. No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.
(f)    In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.
(g)    Any other provision in this Agreement notwithstanding, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain,
or cause to be maintained, a register (the “Register”) on which it enters the
name and address of each Lender as the registered owner of the Revolving Loans
(and the principal amount thereof and stated interest thereon) held by such
Lender (each, a “Registered Loan”). Other than in connection with an assignment
by a Lender of all or any portion of its portion of the Revolving Loans to an
Affiliate of such Lender or a Related Fund of such Lender (i) a Registered Loan
(and the registered note, if any, evidencing the same) may be assigned or sold
in whole or in part only by registration of such assignment or sale on the
Register (and each registered note shall expressly so provide) and (ii) any
assignment or sale of all or part of such Registered Loan (and the registered
note, if any, evidencing the same) may be effected only by registration of such
assignment or sale on the Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any evidencing the same), Borrowers shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered as the owner thereof for the purpose of receiving all
payments thereon and for all other purposes, notwithstanding notice to the
contrary. In the case of any assignment by a Lender of all or any portion of its
Revolving Loan to an Affiliate of such Lender or a Related Fund of such Lender,
and which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.
(i)    In the event that a Lender sells participations in the Registered Loan,
such Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(j)    Agent shall make a copy of the Register (and each Lender shall make a
copy of its Participant Register to the extent it has one) available for review
by Borrowers from time to time as Borrowers may reasonably request.
13.2    Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders’ prior written consent and any prohibited assignment shall be absolutely
void ab initio. No consent to assignment by the Lenders shall release any
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
14.    AMENDMENTS; WAIVERS.
14.1    Amendments and Waivers.
(a)    No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Parent or any Loan Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly and adversely affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:
(i)    increase the amount of or extend the expiration date of any Commitment of
any Lender,
(ii)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
(iii)    reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
(iv)    amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,
(v)    amend, modify, or eliminate Section 3.1 or 3.2,
(vi)    amend, modify, or eliminate Section 15.11,
(vii)    other than as permitted by Section 15.11 or as contemplated by the
Intercreditor Agreement, release or contractually subordinate Agent’s Lien in
and to any of the Collateral,
(viii)    amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,
(ix)    other than in connection with a merger, liquidation, dissolution or sale
of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,
(x)    amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii), or (iii) or
(xi)    amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties
or Affiliates of a Loan Party;
(b)    No amendment, waiver, modification, or consent shall amend, modify,
waive, or eliminate,
(i)    the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders), or
(ii)    any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders.
(c)    No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate (i) the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Inventory,
Eligible Domestic In-Transit Inventory, Eligible International In-Transit
Inventory and Eligible Re-Load Inventory) that are used in such definition to
the extent that any such change results in more credit being made available to
Borrowers based upon the Borrowing Base, but not otherwise, or (ii) the
definition of Qualified Cash.
(d)    No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders.
(e)    No amendment, waiver, modification, or consent shall add any Real
Property as Collateral unless Lenders receive 45 days’ prior written notice and
each Lender confirms to Agent that it has completed all flood due diligence,
received copies of all flood insurance documentation and confirmed flood
insurance compliance as required by the Flood Laws. At any time that any Real
Property constitutes Collateral, no modification of a Loan Document shall add,
increase, renew or extend any loan or commitment for any Lender hereunder until
the completion of flood due diligence, documentation and coverage as required by
the Flood Laws or as otherwise satisfactory to such Lender.
(f)    Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and (ii)
any amendment, waiver, modification, elimination, or consent of or with respect
to any provision of this Agreement or any other Loan Document may be entered
into without the consent of, or over the objection of, any Defaulting Lender
other than any of the matters governed by Section 14.1(a)(i) through (iii) that
affect such Lender.
(g)    Anything in this Section 14.1 to the contrary notwithstanding, (i) if
Agent and Administrative Borrower shall have jointly identified an obvious error
or any error or omission of a technical or immaterial nature, in each case, in
any provision of this Agreement or the other the Loan Documents, then Agent and
Administrative Borrower shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within 3 Business Days following receipt of notice thereof.
(h)    Nothing in this Section 14.1 shall be construed to prohibit the amendment
of any schedule hereto or to any other Loan Document which is expressly
permitted to be amended pursuant to written notice provided to Agent by any
Borrower or the applicable Loan Party.
14.2    Replacement of Certain Lenders.
(a)    If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”), any Lender that made a
claim for compensation (a “Tax Lender”), any Defaulting Lender, or any Affected
Lender under Section 2.13 with one or more Replacement Lenders, and the
Non-Consenting Lender, Tax Lender, Defaulting Lender or Affected Lender, as
applicable, shall have no right to refuse to be replaced hereunder. Such notice
to replace the Non-Consenting Lender, Tax Lender, Defaulting Lender or Affected
Lender, as applicable, shall specify an effective date for such replacement,
which date shall not be later than 15 Business Days after the date such notice
is given.
(b)    Prior to the effective date of such replacement, the Non-Consenting
Lender, Tax Lender, Defaulting Lender or Affected Lender, as applicable, and
each Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Non-Consenting Lender or Tax Lender, as applicable, being
repaid in full its share of the outstanding Obligations (without any premium or
penalty of any kind whatsoever, but including (i) all interest, fees and other
amounts that may be due in payable in respect thereof, (ii) an assumption of its
Pro Rata Share of participations in the Letters of Credit and (iii) Funding
Losses). If the Non-Consenting Lender, Tax Lender, Defaulting Lender or Affected
Lender, as applicable, shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, Agent
may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender, Tax
Lender, Defaulting Lender or Affected Lender, as applicable, and irrespective of
whether Agent executes and delivers such Assignment and Acceptance, the
Non-Consenting Lender, Tax Lender, Defaulting Lender or Affected Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Non-Consenting Lender, Tax Lender, Defaulting
Lender or Affected Lender, as applicable, shall be made in accordance with the
terms of Section 13.1. Until such time as one or more Replacement Lenders shall
have acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender, Tax Lender, Defaulting Lender or
Affected Lender, as applicable, hereunder and under the other Loan Documents,
the Non-Consenting Lender, Tax Lender, Defaulting Lender or Affected Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s, Tax
Lender’s, Defaulting Lender’s or Affected Lender’s, as applicable, Pro Rata
Share of Revolving Loans and to purchase a participation in each Letter of
Credit, in an amount equal to its Pro Rata Share of participations in such
Letters of Credit.
14.3    No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Loan Parties of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
15.    AGENT; THE LENDER GROUP.
15.1    Appointment and Authorization of Agent. Each Lender hereby designates
and appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Agent agrees to act as agent for and on behalf of
the Lenders (and the Bank Product Providers) on the conditions contained in this
Section 15. Any provision to the contrary contained elsewhere in this Agreement
or in any other Loan Document notwithstanding, Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in the other
Loan Documents, nor shall Agent have or be deemed to have any fiduciary
relationship with any Lender (or Bank Product Provider), and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent. Without limiting the generality of the foregoing, the use of the
term “agent” in this Agreement or the other Loan Documents with reference to
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only a representative relationship between independent contracting
parties. Each Lender hereby further authorizes (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to act as the secured party under each of the Loan Documents that create a
Lien on any item of Collateral. Except as expressly otherwise provided in this
Agreement, Agent shall have and may use its sole discretion with respect to
exercising or refraining from exercising any discretionary rights or taking or
refraining from taking any actions that Agent expressly is entitled to take or
assert under or pursuant to this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, or of any other provision of the Loan
Documents that provides rights or powers to Agent, Lenders agree that Agent
shall have the right to exercise the following powers as long as this Agreement
remains in effect: (a) maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Collateral, payments and proceeds of Collateral, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, or to
take any other action with respect to any Collateral or Loan Documents which may
be necessary to perfect, and maintain perfected, the security interests and
Liens upon Collateral pursuant to the Loan Documents, (c) make Revolving Loans,
for itself or on behalf of Lenders, as provided in the Loan Documents, (d)
exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (e) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.
15.2    Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
15.3    Liability of Agent. None of the Agent-Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates (including any Cedar Creek
Acquired Company), or any officer or director thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement , any other Loan Document or any
Cedar Creek Acquisition Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any Cedar Creek Acquisition Document, or for any failure of any Loan Party or
its Subsidiaries or any other party to any Loan Document to perform its
obligations hereunder or thereunder, or for the failure of any party to any
Cedar Creek Acquisition Document to perform its obligations thereunder. No
Agent-Related Person shall be under any obligation to any Lenders (or Bank
Product Providers) to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document or any Cedar Creek Acquisition Document, or
to inspect the books and records or properties of any Loan Party or its
Subsidiaries. No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of credit was not authorized by the
applicable Borrower. Agent shall not be required to take any action that, in its
opinion or in the opinion of its counsel, may expose it to liability or that is
contrary to any Loan Document or applicable law or regulation.
15.4    Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders (and, if it so elects, the Bank Product Providers)
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders (and Bank Product Providers).
15.5    Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.
15.6    Credit Decision. Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider). Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7    Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including reasonable and documented
out-of-pocket court costs, attorneys’ fees and expenses, fees and expenses of
financial accountants, advisors, consultants, and appraisers, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrowers are obligated to reimburse Agent or Lenders for such
expenses pursuant to this Agreement or otherwise. Agent is authorized and
directed to deduct and retain sufficient amounts from payments or proceeds of
the Collateral received by Agent to reimburse Agent for such reasonable and
documented out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders (or Bank Product Providers). In the event Agent is not
reimbursed for such costs and expenses by the Loan Parties and their
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender’s ratable share thereof. Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make a Revolving Loan
or other extension of credit hereunder. Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for such Lender’s ratable share of
any costs or out of pocket expenses (including attorneys, accountants, advisors,
and consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
15.8    Agent in Individual Capacity. Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Wells Fargo in its individual capacity.
15.9    Successor Agent. Agent may resign as Agent upon 30 days (ten days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or an Event of Default has occurred
and is continuing) and without any notice to the Bank Product Providers. If
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent (which shall not be a Defaulting Lender
or a natural person) for the Lenders (and the Bank Product Providers). If, at
the time that Agent’s resignation is effective, it is acting as Issuing Bank,
such resignation shall also operate to effectuate its resignation as Issuing
Bank, and it shall automatically be relieved of any further obligation to issue
Letters of Credit. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Borrowers, a successor Agent. If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent (which shall not be a Defaulting Lender or a natural person)
from among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
15.10    Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers). The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a Loan
Party or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Loan Party or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.
15.11    Collateral Matters.
(a)    The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full by the Loan Parties and their
Subsidiaries of all of the Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Borrowers certify to Agent that the sale or disposition is permitted under
Section 6.4 (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Loan Party or any of
its Subsidiaries owned any interest at the time Agent’s Lien was granted nor at
any time thereafter, (iv) constituting property leased or licensed to a Loan
Party or its Subsidiaries under a lease or license that has expired or is
terminated in a transaction permitted under this Agreement, or (v) in connection
with a credit bid or purchase authorized under this Section 15.11. The Loan
Parties and the Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (a) consent to the
sale of, credit bid, or purchase (either directly or indirectly through one or
more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of any Insolvency Law, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy. In connection
with any such credit bid or purchase, (i) the Obligations owed to the Lenders
and the Bank Product Providers shall be entitled to be, and shall be, credit bid
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims being estimated for such purpose if the fixing or liquidation thereof
would not impair or unduly delay the ability of Agent to credit bid or purchase
at such sale or other disposition of the Collateral and, if such contingent or
unliquidated claims cannot be estimated without impairing or unduly delaying the
ability of Agent to credit bid at such sale or other disposition, then such
claims shall be disregarded, not credit bid, and not entitled to any interest in
the Collateral that is the subject of such credit bid or purchase) and the
Lenders and the Bank Product Providers whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
and the Bank Product Providers (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration; provided, that
Bank Product Obligations not entitled to the application set forth in Section
2.4(b)(iii)(H) shall not be entitled to be, and shall not be, credit bid, or
used in the calculation of the ratable interest of the Lenders and Bank Product
Providers in the Obligations which are credit bid. Except as provided above,
Agent will not execute and deliver a release of any Lien on any Collateral
without the prior written authorization of (y) if the release is of all or
substantially all of the Collateral, all of the Lenders (without requiring the
authorization of the Bank Product Providers), or (z) otherwise, the Required
Lenders (without requiring the authorization of the Bank Product Providers).
Upon request by Agent or Borrowers at any time, the Lenders will (and if so
requested, the Bank Product Providers will) confirm in writing Agent’s authority
to release any such Liens on particular types or items of Collateral pursuant to
this Section 15.11; provided, that (1) anything to the contrary contained in any
of the Loan Documents notwithstanding, Agent shall not be required to execute
any document or take any action necessary to evidence such release on terms
that, in Agent’s opinion, could expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly released) upon (or obligations of Borrowers in respect of) any
and all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. Each Lender
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to irrevocably authorize)
Agent, at its option and in its sole discretion, to subordinate (by contract or
otherwise) any Lien granted to or held by Agent on any property under any Loan
Document (a) to the holder of any Permitted Lien on such property if such
Permitted Lien secures purchase money Indebtedness (including Capitalized Lease
Obligations) which constitute Permitted Indebtedness and (b) to the extent Agent
has the authority under this Section 15.11 to release its Lien on such property.
(b)    Agent shall have no obligation whatsoever to any of the Lenders (or the
Bank Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent’s Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to verify or assure
that any particular items of Collateral meet the eligibility criteria applicable
in respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
15.12    Restrictions on Actions by Lenders; Sharing of Payments.
(a)    Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so and not otherwise prohibited by the terms of the agreements of such Lender
with a Loan Party, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings to enforce any Loan Document against any Borrower or
any Guarantor or to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
(b)    If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
15.13    Agency for Perfection. Agent hereby appoints each other Lender (and
each Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent’s Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.
15.14    Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent. Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
15.15    Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to agree) that any action taken by Agent in accordance with the terms of
this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16    Field Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information. By becoming a party to this Agreement, each
Lender:
(a)    is deemed to have requested that Agent furnish such Lender, promptly
after it becomes available, a copy of each field examination report respecting
any Loan Party or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
(b)    expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
(c)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Borrowers’ and their
Subsidiaries’ books and records, as well as on representations of Borrowers’
personnel,
(d)    agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and
(e)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.
15.17    Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to any Borrower or any other Person for any failure by any other
Lender (or Bank Product Provider) to fulfill its obligations to make credit
available hereunder, nor to advance for such Lender (or Bank Product Provider)
or on its behalf, nor to take any other action on behalf of such Lender (or Bank
Product Provider) hereunder or in connection with the financing contemplated
herein.
15.18    Joint Lead Arrangers, Joint Book Runners, and Syndication Agent. Each
of the Joint Lead Arrangers, Joint Book Runners, and Syndication Agent, in such
capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Agent or as Issuing Bank. Without limiting the
foregoing, each of the Joint Lead Arrangers, Joint Book Runners, and Syndication
Agent, in such capacities, shall not have or be deemed to have any fiduciary
relationship with any Lender or any Loan Party. Each Lender, Agent, Issuing
Bank, and each Loan Party acknowledges that it has not relied, and will not
rely, on the Joint Lead Arrangers, Joint Book Runners, and Syndication Agents in
deciding to enter into this Agreement or in taking or not taking action
hereunder. Each of the Joint Lead Arrangers, Joint Book Runners, and Syndication
Agent, in such capacities, shall be entitled to resign at any time by giving
notice to Agent and Borrowers.
15.19    Intercreditor Agreement.
(a)    Notwithstanding anything herein to the contrary, the priority of the
Liens granted to Agent in the Collateral pursuant to this Agreement and the
other Loan Documents and the exercise, after the occurrence and during the
continuance of an Event of Default, of any right or remedy by Agent or any
Lender with respect to certain of the Collateral hereunder or under any other
Loan Document are subject to the provisions of the Intercreditor Agreement. In
the event of any direct and irreconcilable conflict between the terms of the
Intercreditor Agreement and this Agreement with respect to (i) the priority of
Liens granted to Agent in the Collateral pursuant to this Agreement and the
other Loan Documents or (ii) the rights of Agent or any Lender under this
Agreement or any of the other Loan Documents with respect to certain Collateral
after the occurrence and during the continuance of an Event of Default, the
terms of the Intercreditor Agreement shall govern and control. Any reference in
this Agreement or any other Loan Document to “first priority lien” or words of
similar effect in describing the Liens created hereunder or under any other Loan
Document shall be understood to refer to such priority as set forth in the
Intercreditor Agreement.
(b)    Nothing in this Section 15.19 shall be construed to provide that any Loan
Party is a third party beneficiary of the provisions of the Intercreditor
Agreement other than as expressly set forth therein and each Loan Party (i)
agrees that, except as expressly otherwise provided in the Intercreditor
Agreement, nothing in the Intercreditor Agreement is intended or shall impair
the obligation of any Loan Party to pay the obligations under this Agreement or
any other Loan Document as and when the same become due and payable in
accordance with their respective terms, or to affect the relative rights of the
creditors of any Loan Party, other than Agent and the Lenders as between
themselves and (ii) agrees that it shall not use such violation as a defense to
any enforcement of remedies otherwise made in accordance with the terms of this
Agreement and the other Loan Documents by Agent or any Lender or assert such
violation as a counterclaim or basis for set-off or recoupment against Agent or
any Lender and agrees to abide by the terms of this Agreement and to keep,
observe and perform the several matters and things herein intended to be kept,
observed and performed by it in accordance with the terms of the Intercreditor
Agreement.
(c)    In furtherance of the foregoing, notwithstanding anything to the contrary
set forth herein, prior to the payment in full of the Term Loan Facility and
termination of all commitments to lend under the Term Loan Documents, to the
extent that any Loan Party is required to (i) give physical possession over any
Term Loan Priority Collateral to Agent under this Agreement or the other Loan
Documents, such requirement to give possession shall be satisfied if such
Collateral is delivered by the applicable Loan Party to the Term Loan Agent and
(ii) take any other action with respect to the Collateral or any proceeds
thereof, including delivery of such Collateral or proceeds thereof to Agent,
such action shall be deemed satisfied to the extent undertaken with respect to
the Term Loan Agent.
(d)    Each Lender and Issuing Bank irrevocably (i) consents to the terms and
conditions of any intercreditor agreement or subordination agreement, (ii)
authorizes and directs Agent to execute and deliver such intercreditor agreement
or subordination agreement, in each case, on behalf of such Lender or such
Issuing Bank and to take all actions (and execute all documents) required (or
deemed advisable) by it in accordance with the terms of such intercreditor
agreement or subordination agreement, in each case, and without any further
consent, authorization or other action by such Lender or such Issuing Bank,
(iii) agrees that, subject to the approval of the Required Lenders, upon
execution and delivery thereof, each Lender and each Issuing Bank will be bound
by the provisions of such intercreditor agreement or subordination agreement as
if it were a signatory thereto and will take no actions contrary to the
provisions of such intercreditor agreement or subordination agreement, and (iv)
agrees that no Lender or Issuing Bank shall have any right of action whatsoever
against Agent as a result of any action taken by Agent pursuant to this Section
or in accordance with the terms of any intercreditor agreement or subordination
agreement. Each Lender hereby further irrevocably authorizes and directs Agent
to enter into such amendments, supplements or other modifications to any
intercreditor agreement or subordination agreement as are approved by Agent
(except as to any amendment that expressly requires the approval of the Required
Lenders or all Lenders as set forth herein); provided, that, Agent may execute
and deliver such amendments, supplements and modifications thereto as are
contemplated by such intercreditor agreement or subordination agreement in
connection with any extension, renewal, refinancing or replacement of this
Agreement or any refinancing of the Obligations, in each case, on behalf of such
Lender and Issuing Bank and without any further consent, authorization or other
action by any Lender or Issuing Bank. Agent shall have the benefit of each of
the provisions of Section 15 with respect to all actions taken by it pursuant to
this Section 15.19 or in accordance with the terms of an intercreditor agreement
or subordination agreement. It being understood and agreed that the provisions
of this Section 15.19(d) apply to the Intercreditor Agreement.
16.    WITHHOLDING TAXES.
16.1    Payments. All payments made by any Loan Party under any Loan Document
will be made free and clear of, and without deduction or withholding for, any
Taxes, except as otherwise required by applicable law. In the event any
deduction or withholding of Taxes is required, the Loan Parties shall be
entitled to make the requisite withholding and promptly pay over to the
applicable Governmental Authority the withheld tax, and the applicable Loan
Party shall furnish to Agent as promptly as possible after the date the payment
of any such Tax is due pursuant to applicable law, certified copies of tax
receipts evidencing any such payment by the Loan Parties. Furthermore, if any
such Tax is an Indemnified Taxes or an Indemnified Tax is so levied or imposed,
the Loan Parties agree to pay the full amount of such Indemnified Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16.1 after withholding or deduction for or on account
of any Indemnified Taxes, will not be less than the amount provided for herein.
The Loan Parties will promptly pay any Other Taxes or reimburse Agent for such
Other Taxes upon Agent’s demand. The Loan Parties shall jointly and severally
indemnify each Indemnified Person (as defined in Section 10.3) (collectively a
“Tax Indemnitee”) for the full amount of Indemnified Taxes arising in connection
with this Agreement or any other Loan Document or breach thereof by any Loan
Party (including, without limitation, any Indemnified Taxes imposed or asserted
on, or attributable to, amounts payable under this Section 16) imposed on, or
paid by, such Tax Indemnitee and all reasonable documented out-of-pocket costs
and expenses related thereto (including fees and disbursements of attorneys and
other tax professionals), as and when they are incurred and irrespective of
whether suit is brought, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
Indemnified Taxes and additional amounts that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Tax Indemnitee); provided, that if the Tax Indemnitee does
not notify the Loan Parties of any indemnification required under this Section
16.1 within 180 days after such Tax Indemnitee has received written notice of
the specific assessment or deficiency giving rise to such indemnification claim,
the Loan Parties shall not be required to indemnify such Tax Indemnitee for any
incremental interest, penalties or cost resulting from such Tax Indemnitee’s
failure to notify the Loan Parties within the 180 day period. The obligations of
the Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.
16.2    Exemptions.
(a)    If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:
(i)    if such Lender or Participant is entitled to claim an exemption from
United States withholding tax pursuant to the portfolio interest exception, (A)
a statement of the Lender or Participant, signed under penalty of perjury, that
it is not (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with
proper attachments as applicable);
(ii)    if such Lender or Participant is entitled to claim an exemption from, or
a reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;
(iii)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)    if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because such
Lender or Participant serves as an intermediary, a properly completed and
executed copy of IRS Form W-8IMY (including a withholding statement and copies
of the tax certification documentation for its beneficial owner(s) of the income
paid to the intermediary, if required based on its status provided on the Form
W-8IMY); or
(v)    a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
(b)    Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and shall
promptly notify Agent and Administrative Borrower (or, in the case of a
Participant, the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
(c)    If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender’s reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and shall promptly notify Agent and Administrative Borrower (or,
in the case of a Participant, the Lender granting the participation only) of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.
(d)    If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant. To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender’s or such
Participant’s documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid. With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable. Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto; provided that
no Participant shall be entitled to receive any greater payment under Section 16
with respect to any participation than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
16.3    Reductions.
(a)    If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax. If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.
(b)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys’ fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
16.4    Refunds. If Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
to which the Loan Parties have paid additional amounts pursuant to this Section
16, so long as no Default or Event of Default has occurred and is continuing, it
shall pay over such refund to the Administrative Borrower on behalf of the Loan
Parties (but only to the extent of payments made, or additional amounts paid, by
the Loan Parties under this Section 16 with respect to Indemnified Taxes giving
rise to such a refund), net of all out-of-pocket expenses of Agent or such
Lender and without interest (other than any interest paid by the applicable
Governmental Authority with respect to such a refund); provided, that the Loan
Parties, upon the request of Agent or such Lender, agrees to repay the amount
paid over to the Loan Parties (plus any penalties, interest or other charges,
imposed by the applicable Governmental Authority, other than such penalties,
interest or other charges imposed as a result of the willful misconduct or gross
negligence of Agent or Lender hereunder as finally determined by a court of
competent jurisdiction) to Agent or such Lender in the event Agent or such
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything in this Agreement to the contrary, this Section 16
shall not be construed to require Agent or any Lender to make available its tax
returns (or any other information which it deems confidential) to Loan Parties
or any other Person or require Agent or any Lender to pay any amount to an
indemnifying party pursuant to Section 16.4, the payment of which would place
Agent or such Lender (or their Affiliates) in a less favorable net after-Tax
position than such Person would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.
17.    GENERAL PROVISIONS.
17.1    Effectiveness. This Agreement shall be binding and deemed effective when
executed by each Loan Party, Agent, and each Lender whose signature is provided
for on the signature pages hereof.
17.2    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
17.3    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Loan Party,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
17.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
17.5    Bank Product Providers. Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting. Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents. It is understood and agreed that the rights and benefits of each Bank
Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not. In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution. Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider. In the absence of an updated certification, Agent shall be entitled to
assume that the amount due and payable to the applicable Bank Product Provider
is the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof). Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so. Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
17.6    Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents or the transactions contemplated thereby, and
there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
17.7    Counterparts; Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
17.8    Revival and Reinstatement of Obligations; Certain Waivers.
(a)    If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any Insolvency
Law, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a “Voidable Transfer”), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the Lender Group or Bank Product Provider
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable and documented out-of-pocket
costs, expenses, and attorneys’ fees of such member of the Lender Group or Bank
Product Provider related thereto, (i) the liability of the Loan Parties with
respect to the amount or property paid, refunded, restored, or returned will
automatically and immediately be revived, reinstated, and restored and will
exist, and (ii) Agent’s Liens securing such liability shall be effective,
revived, and remain in full force and effect, in each case, as fully as if such
Voidable Transfer had never been made. If, prior to any of the foregoing, (A)
Agent’s Liens shall have been released or terminated, or (B) any provision of
this Agreement shall have been terminated or cancelled, Agent’s Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability. This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations.
17.9    Confidentiality.
(a)    Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process; provided, that (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement; provided, that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that prior to any disclosure to any Person (other than any Loan Party,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel) under this clause (ix) with respect to litigation involving any Person
(other than any Borrower, Agent, any Lender, any of their respective Affiliates,
or their respective counsel), the disclosing party agrees to provide Borrowers
with prior written notice thereof, and (x) in connection with, and to the extent
reasonably necessary for, the exercise of any secured creditor remedy under this
Agreement or under any other Loan Document.
(b)    Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.
(c)    Each Loan Party agrees that Agent may make materials and information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) available to the Lenders by posting the Communications on
IntraLinks, SyndTrak or a substantially similar secure electronic transmission
system (the “Platform”). The Platform is provided “as is” and “as available.”
Agent does not warrant the accuracy or completeness of the Borrower Materials,
or the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Agent in connection with
the Borrower Materials or the Platform. In no event shall Agent or any of the
Agent-Related Persons have any liability to the Loan Parties, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or Agent’s transmission
of communications through the Internet, except to the extent the liability of
such person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct. Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term) (collectively, the “Public Lender Information”). Agent and its Affiliates
and the Lenders shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” or that are not at any time filed with the SEC as being suitable
only for posting on a portion of the Platform not marked as “Public Investor”
(or such other similar term).
17.10    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
17.11    Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable and
documented out-of-pocket costs and charges for any such due diligence by Agent
shall constitute Lender Group Expenses hereunder and be for the account of
Borrowers.
17.12    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof. The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
17.13    BlueLinx Corporation as Agent for Borrowers. Each Borrower hereby
irrevocably appoints BlueLinx Corporation as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), (c) to enter into Bank Product
Provider Agreements on behalf of Borrowers and their Subsidiaries, and (d) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain Revolving Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. It is understood that the handling of the Loan Account and Collateral
in a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Borrower as a result
hereof. Each Borrower expects to derive benefit, directly or indirectly, from
the handling of the Loan Account and the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group. To induce the Lender Group to do
so, and in consideration thereof, each Borrower hereby jointly and severally
agrees to indemnify each member of the Lender Group and hold each member of the
Lender Group harmless against any and all liability, expense, loss or claim of
damage or injury, made against the Lender Group by any Borrower or by any third
party whosoever, arising from or incurred by reason of (i) the handling of the
Loan Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group’s relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
17.14    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
17.15    Keepwell. Each Qualified ECP Borrower hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Guaranty and Security Agreement in
respect of Hedge Obligations (provided, that, each Qualified ECP Guarantor shall
only be liable under this Section 17.15 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
17.15, or otherwise under each Guaranty Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until payment in full of the
Obligations. Each Qualified ECP Guarantor intends that this Section 17.15
constitute, and this Section 17.15 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
17.16    Acknowledgment and Restatement; Release.
(a)    Obligations under Existing Loan Documents. Each Borrower, Guarantor and
Parent hereby acknowledges, confirms and agrees that Borrowers are indebted to
Agent and the lenders under the Existing Credit Agreement for loans and advances
to Borrowers under the Existing Credit Agreement, as of the close of business
immediately prior to the Closing Date, in the aggregate principal amount of
$225,135,345.08 and in respect of Existing Letters of Credit issued under the
Existing Credit Agreement in the aggregate outstanding amount of $3,500,000.00,
together with all interest accrued and accruing on the foregoing (to the extent
applicable), and all fees, costs, expenses and other charges relating thereto,
all of which are unconditionally owing by Borrowers to under the Existing Loan
Documents, without offset, defense or counterclaim of any kind, nature or
description whatsoever.
(b)    Acknowledgment of Existing Security Interests.
(i)    Each Borrower, Guarantor and Parent hereby acknowledges, confirms and
agrees that Agent has had and shall on and after the date hereof continue to
have, for itself and the ratable benefit of Lenders, a security interest in and
lien upon the Collateral heretofore granted to Agent (or its predecessors in
whatever capacity) pursuant to the Existing Credit Agreement and the Existing
Loan Documents to secure the Obligations, except as otherwise set forth in the
Loan Documents.
(ii)    The liens and security interests of Agent in the Collateral shall be
deemed to be continuously granted and perfected from the earliest date of the
granting and perfection of such liens and security interests to Agent, whether
under the Existing Credit Agreement, this Agreement or any of the other Loan
Documents.
(c)    Existing Loan Documents. Each Borrower, Guarantor and Parent hereby
acknowledges, confirms and agrees immediately prior to the date hereof: the
Existing Credit Agreement and each of the other Existing Loan Documents to which
such Borrower, Guarantor and Parent is a party were duly executed and delivered
by such Borrower, Guarantor and Parent and are in full force and effect; (ii)
the agreements and obligations of Borrowers, Guarantors and Parent contained in
the Existing Credit Agreement and the other Existing Loan Documents to which it
is a party constitute the legal, valid and binding obligations of such Borrower,
Guarantor and Parent and are enforceable against it in accordance with their
respective terms and Borrowers, Guarantors and Parent have no valid defense to
the enforcement of such obligations, in each case except as otherwise set forth
in the Loan Documents.
(d)    Restatement of Loan Agreement.
(i)    Except as otherwise stated in this Section 17.16, as of the date hereof,
the terms, conditions, agreements, covenants, representations and warranties set
forth in the Existing Credit Agreement are hereby amended and restated in their
entirety, and as so amended and restated, replaced and superseded, by the terms,
conditions, agreements, covenants, representations and warranties set forth in
this Agreement, except that nothing herein or in the Loan Documents shall impair
or adversely affect the continuation of the liability of any Borrower or
Guarantor for the Obligations heretofore granted, pledged and/or assigned to
Agent or any Lender. The amendment and restatement contained herein shall not,
in any manner, be construed to constitute payment of, or impair, limit, cancel
or extinguish, or constitute a novation in respect of, the Indebtedness and
other obligations and liabilities of any Borrower, Guarantor or Parent evidenced
by or arising under the Existing Credit Agreement or the other Existing Loan
Documents, and the liens and security interests securing such Indebtedness and
other obligations and liabilities, which shall not in any manner be impaired,
limited, terminated, waived or released, except as otherwise set forth in the
Loan Documents.
(ii)    The principal amount of the Loans and Letters of Credit (including the
Existing Letters of Credit issued under the Existing Credit Agreement)
outstanding as of the date hereof under the Existing Credit Agreement shall be
allocated to the Loans and Letters of Credit hereunder according to the Lenders’
Pro Rata Shares. On and after the date hereof, all Existing Letters of Credit
shall be deemed to be Letters of Credit issued under this Agreement and shall
subject to all the terms and conditions hereof as if such Letters of Credit were
issued by Issuing Bank pursuant to this Agreement.
(e)    Release.
(i)    In consideration of the agreements of Agent and Lenders contained herein,
and the continued making of the loans, advances and other accommodations by
Lenders (or Agent on behalf of Lenders) to Borrowers pursuant to this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Parent, each Borrower and each Guarantor, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby, jointly and severally, absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent, each member of the Lender Group,
and its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Agent, Lender and
all such other parties being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which each of Parent, any Borrower or any Guarantor, or any of
its successors, assigns, or other legal representatives and their respective
successors and assigns may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any nature,
cause or thing whatsoever which arises at any time on or prior to the day and
date of this Agreement, including, without limitation, for or on account of, or
in relation to, or in any way in connection with the Credit Agreement through
the date hereof, and the other Loan Documents.
(ii)    Parent, each Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
(iii)    Parent, each Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final and unconditional
nature of the release set forth above.
(iv)    Parent, each Borrower and each Guarantor represent and warrant that each
such Person is the sole and lawful owner of all right, title and interest in and
to all of the claims released hereby and each such Person has not heretofore
voluntarily, by operation of law or otherwise, assigned or transferred or
purported to assign or transfer to any person any such claim or any portion
thereof.
(v)    Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.
(f)    Covenant Not to Sue. Parent, each Borrower and each Guarantor, on behalf
of itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably, jointly and severally, covenants
and agrees with each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by Parent, any Borrower or any Guarantor
pursuant to Section 17.16(e). If Parent, any Borrower or any Guarantor violates
the foregoing covenant, Parent, each Borrower and each Guarantor agrees to pay,
in addition to such other damages as any Releasee may sustain as a result of
such violation, all attorneys’ fees and costs incurred by any Releasee as a
result of such violation.
(g)    Waiver of Statutory Provisions. PARENT, EACH BORROWER AND EACH GUARANTOR
HEREBY EXPLICITLY WAIVE ALL RIGHTS UNDER AND ANY BENEFITS OF ANY COMMON LAW OR
STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE RELEASE OF SUCH CLAIMS, PARENT,
EACH BORROWER AND EACH GUARANTOR) AGREE THAT NO SUCH COMMON LAW OR STATUTORY
RULE OR PRINCIPLE SHALL AFFECT THE VALIDITY OR SCOPE OR ANY OTHER ASPECT OF THIS
RELEASE.
17.17    Acknowledgments and Assumptions regarding Cedar Creek Merger.
(a)    Each Loan Party hereby confirms, acknowledges and agrees that upon the
effective date of the Cedar Creek Merger, (i) Panther Merger Sub is merging with
and into Cedar Creek Holdings, Inc. pursuant to the Cedar Creek Merger as part
of the Cedar Creek Acquisition, (ii) Cedar Creek Holdings as the surviving
corporation of the Cedar Creek Merger hereby expressly assumes and agrees to be
directly liable for all Obligations arising in connection with this Agreement
and the other Loan Documents, (iii) Cedar Creek Holdings as the surviving
corporation of the Cedar Creek Merger agrees to perform, comply with and be
bound by all terms, conditions and covenants of this Agreement and the other
Documents applicable to all Guarantors and Grantors and as applied to Cedar
Creek Holdings as a Guarantor or Grantor (As defined in the Guaranty and
Security Agreement), and (iv) Agent and the members of the Lender Group shall
have all rights, remedies and interests, including Liens in the Collateral
granted pursuant to the Security Documents with respect to Cedar Crest Holdings
as the successor to the Cedar Creek Merger.
(b)    Each Loan Party hereby confirms, acknowledges and agrees that upon the
effective date of the Cedar Creek Merger, (i) Cedar Creek Holdings as the
surviving corporation of the Cedar Creek Merger hereby expressly and
specifically ratifies, restates and confirms the terms and conditions of this
Agreement and the other Loan Documents and its liability for all of the
Obligations, and all other obligations, liabilities, agreements and covenants
under this Agreement and the other Loan Documents and (ii) Agent shall continue
to have valid and perfected security interests, liens and rights in and to all
of the assets and properties owned and acquired by Cedar Creek Holdings, as the
surviving corporation of the Cedar Creek Merger, and, on and after giving effect
to the Cedar Creek Merger, all such assets and properties of Cedar Creek
Holdings as the surviving corporation of the Cedar Creek Merger shall be
included in the Collateral and such security interests, liens and rights and
their perfection and priorities shall continue in all respects in full force and
effect.

[Signature pages to follow]


v
5243969.6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
BORROWERS:
BLUELINX HOLDINGS INC.


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative Officer, General Counsel and
Corporate Secretary
 
BLUELINX CORPORATION


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative Officer, General Counsel and
Corporate Secretary


 
BLUELINX FLORIDA LP


By: BlueLinx Florida Holding No. 2 Inc.,
   its General Partner


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
CEDAR CREEK LLC


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
CEDAR CREEK CORP.


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
ASTRO BUILDINGS INC.


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
LAKE STATES LUMBER, INC.


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary





 
[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
 




--------------------------------------------------------------------------------





GUARANTORS:
BLUELINX FLORIDA HOLDING NO. 1 INC.


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
BLUELINX FLORIDA HOLDING NO. 2 INC.


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
CEDAR CREEK HOLDINGS, INC., 
successor by merger of Panther Merger Sub Inc.


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
PANTHER MERGER SUB, to be merged with and into Cedar Creek Holdings, Inc.


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
VENTURE DEVELOPMENT & CONSTRUCTION, LLC


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary


 
 



 
[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
 




--------------------------------------------------------------------------------





 
ABP AL (Midfield) LLC
ABP CO II (Denver) LLC
ABP FL (Lake City) LLC
ABP FL (Pensacola) LLC
ABP FL (Yulee) LLC
ABP IA (Des Moines) LLC
ABP IL (University Park) LLC
ABP IN (Elkhart) LLC
ABP KY (Independence) LLC
ABP LA (New Orleans) LLC
ABP ME (Portland) LLC
ABP MI (Grand Rapids) LLC
ABP MN (Maple Grove) LLC
ABP MO (Kansas City) LLC
ABP MO (Springfield) LLC
ABP MO (Bridgeton) LLC
ABP NC (Charlotte) LLC
ABP NJ (Denville) LLC
ABP NY (Yaphank) LLC
ABP OH (Talmadge) LLC
ABP OK (Tulsa) LLC
ABP PA (Stanton) LLC
ABP SC (Charleston) LLC
ABP TN (Erwin) LLC
ABP TN (Memphis) LLC
ABP TN (Madison) LLC
ABP TX (El Paso) LLC
ABP TX (Houston) LLC
ABP TX (Lubbock) LLC
ABP TX (San Antonio) LLC
ABP VA (Richmond) LLC
ABP VT (Shelburne) LLC


By: /s/ Shyam K. Reddy 
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and Corporate Secretary





 
[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
 




--------------------------------------------------------------------------------











WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Joint Lead Arranger, as Joint Book Runner and as a Lender
By:    /s/ Thomas A. Martin
Name:    Thomas A. Martin
Its Authorized Signatory


 
[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
 




--------------------------------------------------------------------------------







BANK OF AMERICA, N.A., as a Lender




By:    /s/ Kristen J. Holihan
Name:    Kristen J. Holihan
Title:    Vice President


BMO Harris Bank N.A., as a Lender




By:    /s/ Sarah Yates
Name:    Sarah Yates
Title:    Vice President


Citizens Bank, N.A. as a Lender




By:    /s/ Jeffrey A. Neilkirk
Name:    Jeffrey A. Neilkirk
Title:    Managing Director


SunTrust Bank, as a Lender




By:    /s/ Anh Nguyen
Name:    Anh Nguyen
Title:    Vice President


U.S. Bank National Association, as a Lender




By:    /s/ Rod Swenson
Name:    Rod Swenson
Title:    Vice President




 
[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]
 




--------------------------------------------------------------------------------






EXHIBIT A-1
TO
AMENDED AND RESTATED CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT




This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of              between                  (“Assignor”) and
                 (“Assignee”). Reference is made to the Agreement described in
Annex I hereto (the “Credit Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Credit
Agreement.
1.In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I
2.The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Revolving Loans assigned
hereunder, as reflected on Assignor’s books and records.
3.The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) if applicable, attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made


5213638.5

--------------------------------------------------------------------------------





to the Assignee under the Credit Agreement or such other documents as are
necessary to indicate that all such payments are subject to such rates at a rate
reduced by an applicable tax treaty.
4.Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
5.As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
6.Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.
7.This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.
8.THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION
12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.


5213638.5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
[NAME OF ASSIGNOR],

as Assignor


By                            
Name:
Title:




[NAME OF ASSIGNEE],

as Assignee


By                            
Name:
Title:




ACCEPTED THIS ____ DAY OF _______________

WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking
association, as Agent and as Issuing Bank

By                        
Name:
Title:




[[____________], [as Issuing Bank]

By                        
Name:
Title:]




[BLUELINX CORPORATION,
as Administrative Borrower]


By                        
Name:
Title:]


5213638.5

--------------------------------------------------------------------------------





ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I
1.
Borrowers: BlueLinx Holdings Inc., a Delaware corporation, BlueLinx Corporation,
a Georgia corporation, BlueLinx Florida LP, a Florida limited partnership, Cedar
Creek LLC, a Delaware limited liability company, Cedar Creek Corp., a Delaware
corporation, Astro Buildings Inc., a Delaware corporation, and Lake States
Lumber, Inc., a Minnesota corporation

2.
Name and Date of Credit Agreement:

Amended and Restated Credit Agreement dated as of April 13, 2018 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”) by and among Borrowers, certain affiliates of Borrowers party
thereto (together with those additional entities that hereafter become parties
to the Credit Agreement as Guarantors in accordance with the terms thereof,
each, a “Guarantor” and individually and collectively, jointly and severally,
the “Guarantors”), the lenders party thereto as “Lenders”, and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
3.
Date of Assignment Agreement:                            

4.
Amounts:

a.    Assigned Amount of Revolver Commitment        $        
b.    Assigned Amount of Revolving Loans            $        
5.
Settlement Date:                                

6.    Purchase Price                            $_____________
7.    Notice and Payment Instructions, etc.
Assignee:    Assignor:
                                    


                                    





5213638.5

--------------------------------------------------------------------------------






EXHIBIT B-1
TO
AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF BORROWING BASE CERTIFICATE




(See attached.)






5213638.5

--------------------------------------------------------------------------------






EXHIBIT B-2
TO
AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF BANK PRODUCT PROVIDER AGREEMENT


[Letterhead of Specified Bank Product Provider]
[Date]


Wells Fargo Bank, National Association, as Agent
100 Park Avenue
New York, New York 10017
Attention: Loan Portfolio Manager


Ladies and Gentlemen:
Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of April 13, 2018 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among BlueLinx
Holdings Inc., a Delaware corporation (“Parent”), BlueLinx Corporation, a
Georgia corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited
partnership (“BFLP”), Cedar Creek LLC, a Delaware limited liability company
(“Cedar Creek LLC”), Cedar Creek Corp., a Delaware corporation (“Cedar Creek
Corp.”), Astro Buildings Inc., a Delaware corporation (“Astro Buildings”), Lake
States Lumber, Inc., a Minnesota corporation (“Lake States” and, together with
Parent, BlueLinx, BFLP, Cedar Creek LLC, Cedar Creek Corp, Astro Buildings and
those additional entities that hereafter become parties to the Credit Agreement
as Borrowers in accordance with the terms thereof, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), certain
affiliates of Borrowers party thereto (together with those additional entities
that hereafter become parties to the Credit Agreement as Guarantors in
accordance with the terms thereof, each, a “Guarantor” and individually and
collectively, jointly and severally, the “Guarantors”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender”), and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
Capitalized terms used herein, but not specifically defined herein, shall have
the meanings ascribed to them in the Credit Agreement.
Reference is also made to that certain [description of the Bank Product
Agreement or Agreements] (the “Specified Bank Product [Agreement] [Agreements]”)
dated as of __________, by and between [Lender or Affiliate of Lender] (the
“Specified Bank Products Provider”) and [identify the Loan Party].
1.Appointment of Agent. The Specified Bank Products Provider hereby designates
and appoints Agent, and Agent by its signature below hereby accepts such
appointment, as its


5213638.5

--------------------------------------------------------------------------------





agent under the Credit Agreement and the other Loan Documents. The Specified
Bank Products Provider hereby acknowledges that it has reviewed Sections 15.1
through 15.15 and Sections 15.17, 15.18 and 17.5 (collectively such sections are
referred to herein as the “Agency Provisions”), including, as applicable, the
defined terms used therein. Specified Bank Products Provider and Agent each
agree that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders, on the other
hand, shall, from and after the date of this letter agreement, also apply to and
govern, mutatis mutandis, the relationship between the Agent, on the one hand,
and the Specified Bank Product Provider with respect to the Bank Products
provided pursuant to the Specified Bank Product Agreement[s], on the other hand.
2.Acknowledgement of Certain Provisions of Credit Agreement. The Specified Bank
Products Provider hereby acknowledges that it has reviewed the provisions of
Section 2.4(b), Section 14.1, Section 15 and Section 17.5 of the Credit
Agreement, including, as applicable, the defined terms used therein, and agrees
to be bound by the provisions thereof. Without limiting the generality of any of
the foregoing referenced provisions, Specified Bank Product Provider understands
and agrees that its rights and benefits under the Loan Documents consist solely
of it being a beneficiary of the Liens and security interests granted to Agent
and the right to share in proceeds of the Collateral to the extent set forth in
the Credit Agreement.
3.Reporting Requirements. Agent shall have no obligation to calculate the amount
due and payable with respect to any Bank Products. On a monthly basis (not later
than the 10th Business Day of each calendar month) or as more frequently as
Agent shall request, the Specified Bank Products Provider agrees to provide
Agent with a written report, in form and substance satisfactory to Agent,
detailing Specified Bank Products Provider’s reasonable determination of the
liabilities and obligations (and mark- to-market exposure) of Parent, Borrowers
and the other Loan Parties in respect of the Bank Products provided by Specified
Bank Products Provider pursuant to the Specified Bank Products Agreement[s]. If
Agent does not receive such written report within the time period provided
above, Agent shall be entitled to assume that the reasonable determination of
the liabilities and obligations of Parent, Borrowers and the other Loan Parties
with respect to the Bank Products provided pursuant to the Specified Bank
Products Agreement[s] is zero.
4.Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right (to the extent permitted
pursuant to the Credit Agreement), but shall have no obligation to establish,
maintain, relax, or release reserves in respect of any of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of the Agent to determine or insure whether the amount of any such reserve
is appropriate or not (including whether it is sufficient in amount). If Agent
chooses to implement a reserve, Specified Bank Products Provider acknowledges
and agrees that Agent shall be entitled to rely on the information in the
reports described above to establish the Bank Product Reserves.
5.Bank Product Obligations. From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Borrower, the obligations and
liabilities of Parent, Borrowers and the other Loan Parties to Specified Bank
Product Provider in respect of Bank Products evidenced by the Specified Bank
Product Agreement[s] shall constitute Bank Product Obligations (and which, in
turn, shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank


5213638.5

--------------------------------------------------------------------------------





Product Provider until such time as Specified Bank Products Provider or its
Affiliate is no longer a Lender. Specified Bank Products Provider acknowledges
that other Bank Products (which may or may not be Specified Bank Products) may
exist at any time.
6.Notices. All notices and other communications provided for hereunder shall be
given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to any Borrower, shall be mailed,
sent, or delivered to Borrowers in accordance with Section 11 in the Credit
Agreement, and, if to Specified Bank Products Provider, shall be mailed, sent,
or delivered to the address set forth below, or, in each case as to any party,
at such other address as shall be designated by such party in a written notice
to the other party.
If to Specified Bank Products Provider:


________________________
 
_________________________
 
_________________________
 
Attn: ____________________
 
Fax No. __________________
 
 

7.Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that Borrowers may not assign this agreement or any rights or duties hereunder
without the other parties’ prior written consent and any prohibited assignment
shall be absolutely void ab initio. Unless the context of this agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” This agreement may be executed in
any number of counterparts and by different parties on separate counterparts.
Each of such counterparts shall be deemed to be an original, and all of such
counterparts, taken together, shall constitute but one and the same agreement.
Delivery of an executed counterpart of this letter by telefacsimile or other
means of electronic transmission shall be equally effective as delivery of a
manually executed counterpart.
8.Governing Law.
(a)THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK. EACH PARTY HERETO WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW,


5213638.5

--------------------------------------------------------------------------------





ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 8(b).


(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ITS RIGHT, IF ANY, TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
EACH PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


(d)EACH BORROWER AND SPECIFIED BANK PRODUCTS PROVIDER EACH HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
[signature pages to follow]



Sincerely,
[SPECIFIED BANK PRODUCTS PROVIDER]


By:     
Name:     
Title:     
Acknowledged, accepted, and agreed
as of the date first written above:
BLUELINX CORPORATION, as Administrative Borrower


By:______________________________
Name: ___________________________
Title: ______________________________




Acknowledged, accepted, and
agreed as of _______________
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association,
as Agent


By:______________________________
Name: ___________________________
Title: ______________________________






5213638.5

--------------------------------------------------------------------------------






EXHIBIT C-1
TO
AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF COMPLIANCE CERTIFICATE


[on Administrative Borrower’s letterhead]


To:    Wells Fargo Bank, National Association
100 Park Avenue
    New York, New York 10017
    Attention: Loan Portfolio Manager
Re:    Compliance Certificate dated ____________ __, 20__
Ladies and Gentlemen:
Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of April 13, 2018 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among BlueLinx
Holdings Inc., a Delaware corporation (“Parent”), BlueLinx Corporation, a
Georgia corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited
partnership (“BFLP”), Cedar Creek LLC, a Delaware limited liability company
(“Cedar Creek LLC”), Cedar Creek Corp., a Delaware corporation (“Cedar Creek
Corp.”), Astro Buildings Inc., a Delaware corporation (“Astro Buildings”), Lake
States Lumber, Inc., a Minnesota corporation (“Lake States” and, together with
Parent, BlueLinx, BFLP, Cedar Creek LLC, Cedar Creek Corp, Astro Buildings and
those additional entities that hereafter become parties to the Credit Agreement
as Borrowers in accordance with the terms thereof, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), certain
affiliates of Borrowers party thereto (together with those additional entities
that hereafter become parties to the Credit Agreement as Guarantors in
accordance with the terms thereof, each, a “Guarantor” and individually and
collectively, jointly and severally, the “Guarantors”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender”), and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
Capitalized terms used herein, but not specifically defined herein, shall have
the meanings ascribed to them in the Credit Agreement.
Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies as of the date hereof that:
1.
The financial information of Parent, Borrowers and their Subsidiaries furnished
in Schedule 1 attached hereto has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements,



5213638.5



--------------------------------------------------------------------------------





for year-end audit adjustments and the lack of footnotes), and fairly presents
in all material respects the financial condition of Parent, Borrowers and their
Subsidiaries as of the date set forth therein.
2.
Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Parent, Borrowers and their
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Section 5.1 of the Credit Agreement.

3.
Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Parent,
Borrowers and their Subsidiaries have taken, are taking, or propose to take with
respect thereto.

4.
Except as set forth on Schedule 3 attached hereto, the representations and
warranties of Parent, Borrowers and their Subsidiaries set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).

5.
As of the date hereof, Parent, Borrowers and their Subsidiaries are in
compliance with the applicable covenants contained in Section 7 of the Credit
Agreement as demonstrated on Schedule 4 hereof.

[Signature page follows.]



IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of _______________, 20___.


 
BLUELINX CORPORATION,
as Administrative Borrower


By:                  
Name:                   
Title:                   


 
 



SCHEDULE 1
Financial Information


SCHEDULE 2
Default or Event of Default


SCHEDULE 3
Representations and Warranties


SCHEDULE 4
Financial Covenants
1.
[Fixed Charge Coverage Ratio.

Parent and its Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
month-end basis, for the 12 month period ending ____________ ___, 20___, is
___:1.0, which ratio [is/is not] greater than or equal to the ratio set forth in
Section 7.1 of the Credit Agreement for the corresponding period.]







EXHIBIT L-1
TO
AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF LIBOR NOTICE
Wells Fargo Bank, National Association, as Agent
under the below referenced Credit Agreement
100 Park Avenue
New York, New York 10017
Attention: Loan Portfolio Manager


Ladies and Gentlemen:    
Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of April 13, 2018 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among BlueLinx
Holdings Inc., a Delaware corporation (“Parent”), BlueLinx Corporation, a
Georgia corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited
partnership (“BFLP”), Cedar Creek LLC, a Delaware limited liability company
(“Cedar Creek LLC”), Cedar Creek Corp., a Delaware corporation (“Cedar Creek
Corp.”), Astro Buildings Inc., a Delaware corporation (“Astro Buildings”), Lake
States Lumber, Inc., a Minnesota corporation (“Lake States” and, together with
Parent, BlueLinx, BFLP, Cedar Creek LLC, Cedar Creek Corp, Astro Buildings and
those additional entities that hereafter become parties to the Credit Agreement
as Borrowers in accordance with the terms thereof, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), certain
affiliates of Borrowers party thereto (together with those additional entities
that hereafter become parties to the Credit Agreement as Guarantors in
accordance with the terms thereof, each, a “Guarantor” and individually and
collectively, jointly and severally, the “Guarantors”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender”), and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
Capitalized terms used herein, but not specifically defined herein, shall have
the meanings ascribed to them in the Credit Agreement.
This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $________ (the “LIBOR
Rate Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].
The LIBOR Rate Advance will have an Interest Period of [7 days, 1, 2, 3, 6, or
12] month(s) commencing on             .
This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate as determined pursuant
to the Credit Agreement.
Administrative Borrower represents and warrants that (i) as of the date hereof,
the representations and warranties of Parent, the Borrowers and their
Subsidiaries contained in the Credit Agreement and in the other Loan Documents
are true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date)), (ii)
each of the covenants and agreements contained in any Loan Document have been
performed (to the extent required to be performed on or before the date hereof
or each such effective date), and (iii) no Event of Default has occurred and is
continuing on the date hereof, nor will any thereof occur after giving effect to
the request above.


[signature page follows]







--------------------------------------------------------------------------------






Dated:     


BLUELINX CORPORATION,
as Administrative Borrower


By     
Name:    
Title:     






Acknowledged by:
WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking
association, as Agent



By:                     
Name:                     
Title:                     


[_______________, a _____________, as a Lender



By:                     
Name:                     
Title:                     ]






5213638.5



--------------------------------------------------------------------------------






EXHIBIT J-1
TO
AMENDED AND RESTATED CREDIT AGREEMENT


[FORM OF] JOINDER AGREEMENT
This JOINDER AGREEMENT (this “Agreement”), is entered into as of ______ __,
20__, by and among ___________, a ________ (“New Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of April 13, 2018 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), by and among BlueLinx Holdings Inc.,
a Delaware corporation (“Parent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Florida LP, a Florida limited partnership (“BFLP”), Cedar
Creek LLC, a Delaware limited liability company (“Cedar Creek LLC”), Cedar Creek
Corp., a Delaware corporation (“Cedar Creek Corp.”), Astro Buildings Inc., a
Delaware corporation (“Astro Buildings”), Lake States Lumber, Inc., a Minnesota
corporation (“Lake States” and, together with Parent, BlueLinx, BFLP, Cedar
Creek LLC, Cedar Creek Corp, Astro Buildings and those additional entities that
hereafter become parties to the Credit Agreement as Borrowers in accordance with
the terms thereof, each, a “Borrower” and individually and collectively, jointly
and severally, the “Borrowers”), certain affiliates of Borrowers party thereto
(together with those additional entities that hereafter become parties to the
Credit Agreement as Guarantors in accordance with the terms thereof, each, a
“Guarantor” and individually and collectively, jointly and severally, the
“Guarantors”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and assigns, is referred to hereinafter as a
“Lender”), and Agent, the Lender Group has agreed to make or issue Loans,
Letters of Credit and other certain financial accommodations thereunder;
WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;
WHEREAS, pursuant to that certain Intercompany Subordination Agreement, dated as
of _______, 20__ (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercompany Subordination Agreement”), by and among
[Parent,] _______ [and] each of _______’s Subsidiaries listed on the signature
pages hereto as an obligor (such Subsidiaries, together with _______ [and
Parent], are referred to hereinafter each individually as a “Obligor”, and
individually and collectively, jointly and severally, as “Obligors”) and Agent,
each Obligor has agreed to the subordination of indebtedness of each other
Obligor owed to such Obligor on the terms set forth therein;
WHEREAS, pursuant to that certain Amended and Restated Fee Letter, dated as of
[_______], 2018 (as amended, restated, supplemented or otherwise modified from
time to the, the “Fee Letter”), by and among Borrowers and Agent, each Borrower
has agreed to pay certain fees to Agent on the terms set forth therein;





--------------------------------------------------------------------------------





WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and
WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New Borrower, by virtue of the financial
accommodations available to New Borrower from time to time pursuant to the terms
and conditions of the Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:
1.Joinder of New Borrower to the Credit Agreement. By its execution of this
Agreement, New Borrower hereby (a) agrees that from and after the date of this
Agreement it shall be a party to the Credit Agreement as a “Borrower” and shall
be bound by all of the terms, conditions, covenants, agreements and obligations
set forth in the Credit Agreement, (b) accepts joint and several liability for
the Obligations pursuant to the terms of the Loan Documents, and (c) confirms
that, after giving effect to the supplement to the Schedules to the Credit
Agreement provided for in Section 2 below, the representations and warranties
contained in Section 4 of the Credit Agreement are true and correct as they
relate to New Borrower as of the date this Agreement. New Borrower hereby agrees
that each reference to a “Borrower” or the “Borrowers” in the Credit Agreement
and the other Loan Documents shall include New Borrower. New Borrower
acknowledges that it has received a copy of the Credit Agreement and the other
Loan Documents and that it has read and understands the terms thereof.
2.Updated Schedules. Attached as Exhibit A hereto are updated copies of each of
Schedule 4.1(b) and Schedule 4.1(c) to the Credit Agreement revised to include
all information required to be provided therein including information with
respect to New Borrower. Each such Schedule shall be attached to the Credit
Agreement, and on and after the date hereof all references in any Loan Document
to any such Schedule to the Credit Agreement shall mean such Schedule as so
amended; provided, that any use of the term “as of the date hereof” or any term
of similar import, in any provision of the Credit Agreement relating to New
Borrower or any of the information amended by such Schedule hereby, shall be
deemed to refer to the date of this Agreement.
3.Joinder of New Borrower to the Intercompany Subordination Agreement. By its
execution of this Agreement, New Borrower hereby (a) agrees that from and after
the date of this Agreement it shall be an Obligor under the Intercompany
Subordination Agreement as if it were a signatory thereto and shall be bound by
all of the provisions thereof, and (b) agrees that it shall comply with and be
subject to all the terms, conditions, covenants, agreements and obligations set
forth in the Intercompany Subordination Agreement. New Borrower hereby agrees
that each reference to an “Obligor” or the “Obligors” in the Intercompany
Subordination Agreement shall include New Borrower. New Borrower acknowledges
that it has received a copy of the Intercompany Subordination Agreement and that
it has read and understands the terms thereof.
4.Joinder of New Borrower to the Fee Letter. By its execution of this Agreement,
New Borrower hereby (a) agrees that from and after the date of this Agreement it
shall be a “Borrower” party to the Fee Letter as if it were a signatory thereto
and shall be bound by all of the provisions thereof, and (b) agrees that it
shall comply with and be subject to all of the terms,




5213638.5



--------------------------------------------------------------------------------





conditions, covenants, agreements and obligations set forth in the Fee Letter
applicable to Borrowers. New Borrower hereby agrees that each reference to
“Borrower” or “Borrowers” in the Fee Letter shall include New Borrower. New
Borrower acknowledges that it has received a copy of the Fee Letter and that it
has read and understands the terms thereof.
5.Representations and Warranties of New Borrower. New Borrower hereby represents
and warrants to Agent for the benefit of the Lender Group and the Bank Product
Providers as follows:
(a)    It (i) is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Agreement and the
other Loan Documents to which it is made a party and to carry out the
transactions contemplated hereby and thereby.
(b)    The execution, delivery, and performance by it of this Agreement and any
other Loan Document to which New Borrower is made a party (i) have been duly
authorized by all necessary action on the part of New Borrower and (ii) do not
and will not (A) violate any material provision of federal, state, or local law
or regulation applicable to New Borrower or its Subsidiaries, the Governing
Documents of New Borrower or its Subsidiaries, or any order, judgment, or decree
of any court or other Governmental Authority binding on New Borrower or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of New
Borrower or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of New Borrower, other than Permitted
Liens, (D) require any approval of New Borrower’s interestholders or any
approval or consent of any Person under any material agreement of New Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect, or (E) require any
registration with, consent, or approval of, or notice to or other action with or
by, any Governmental Authority, other than registrations, consents, approvals,
notices, or other actions that have been obtained and that are still in force
and effect, and except for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Agent for filing or recordation.
(c)    This Agreement and each Loan Document to which New Borrower is a party is
the legally valid and binding obligation of New Borrower, enforceable against
New Borrower in accordance with its respective terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
(d)    Each other representation and warranty applicable to New Borrower as a
Borrower under the Loan Documents is true, correct and complete, in all




5213638.5



--------------------------------------------------------------------------------





material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date).
6.Additional Requirements. Concurrent with the execution and delivery of this
Agreement, Agent shall have received the following, each in form and substance
satisfactory to Agent:
(a)    a Joinder No. __ to the Guaranty and Security Agreement, dated as of the
date hereof, by and among New Borrower and Agent (“Joinder No. __”), together
with the original Equity Interest certificates, if any, representing all of the
Equity Interests of the Subsidiaries of New Borrower required to be pledged
under the Guaranty and Security Agreement and any original promissory notes of
New Borrower, accompanied by undated Equity Interest powers/transfer forms
executed in blank, and the same shall be in full force and effect;
(b)    a Pledged Interests Addendum by __________, a _________, dated as of the
date hereof, with respect to the pledge of Equity Interest of New Borrower,
owned by _______, together with the original stock certificates, if any,
representing all of the Equity Interests of New Borrower held by ________,
accompanied by undated stock powers executed in blank and other proper
instruments of transfer, and the same shall be in full force and effect;
(c)    appropriate financing statement to be filed in the office of the _______
Secretary of State against New Borrower to perfect the Agent’s Liens in and to
the Collateral of New Borrower;
(d)    a certificate from the Secretary of New Borrower, dated as of the date
hereof, (i) attesting to the resolutions of New Borrower’s [Board of
Directors][Managers] authorizing its execution, delivery, and performance of
this Agreement and the other Loan Documents to which New Borrower is or will
become a party, (ii) authorizing officers of New Borrower to execute the same,
and (iii) attesting to the incumbency and signatures of such specific officers
of New Borrower;
(e)    a certificate of status with respect to New Borrower, dated as of a
recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of New Borrower, which certificate shall indicate
that New Borrower is in good standing in such jurisdiction;
(f)    certificates of status with respect to New Borrower, dated as of a recent
date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;
(g)    copies of New Borrower’s Governing Documents, as amended, modified or
supplemented to the date hereof, certified by the Secretary of New Borrower;




5213638.5



--------------------------------------------------------------------------------





(h)    evidence that New Borrower has been added to the Loan Parties’ existing
insurance policies required by Section 5.6 of the Credit Agreement;
(i)    a customary opinion of counsel regarding such matters as to New Borrower
as Agent or its counsel may reasonably request, and which is otherwise in form
and substance reasonably satisfactory to Agent (it being understood that such
opinion shall be limited to this Agreement, and the documents executed or
delivered in connection herewith (including the financing statement filed
against New Borrower); and
(j)    such other agreements, instruments, approvals or other documents
reasonably requested by Agent prior to the date hereof in order to create,
perfect and establish the first priority of, or otherwise protect, any Lien
purported to be covered by any Loan Document or otherwise to effect the intent
that New Borrower shall become bound by all of the terms, covenants and
agreements contained in the Loan Documents and that, to the extent set forth in
the Credit Agreement and the Guaranty and Security Agreement, all property and
assets of New Borrower shall become Collateral for the Obligations.
7.Further Assurances. At any time upon the reasonable request of Agent, New
Borrower shall promptly execute and deliver to Agent such Additional Documents
as Agent shall reasonably request pursuant to the Credit Agreement and the other
Loan Documents, in each case in form and substance reasonably satisfactory to
Agent.
8.Notices. Notices to New Borrower shall be given in the manner set forth for
Borrowers in Section 11 of the Credit Agreement.
9.Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS AGREEMENT
SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
10.Binding Effect. This Agreement shall be binding upon New Borrower, and the
other Loan Parties and shall inure to the benefit of the Agent and the Lenders,
together with their respective successors and permitted assigns.
11.Effect on Loan Documents.     
(a)    Except as contemplated to be supplemented hereby, the Credit Agreement,
the Fee Letter, the Intercompany Subordination Agreement and each other Loan
Document shall continue to be, and shall remain, in full force and effect.
Except as expressly contemplated hereby, this Agreement shall not be deemed (i)
to be a waiver of, or consent to, or a modification or amendment of any other
term or condition of the Credit Agreement, the Fee Letter, the Intercompany
Subordination Agreement or any of the instruments or agreements referred to
therein, as the same may be amended or modified from time to time.
(b)    Each reference in the Credit Agreement and the other Loan Documents to
“Borrower”, “Obligor” or words of like import referring to a Borrower or an
Obligor shall include and refer to New Borrower and (b) each reference in the
Credit




5213638.5



--------------------------------------------------------------------------------





Agreement, the Fee Letter, Intercompany Subordination Agreement or any other
Loan Document to this “Agreement”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.
12.Miscellaneous.
(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic image scan transmission (e.g., “PDF” or “tif” via email) shall be
equally effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.
(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.
(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or New Borrower, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.
(e)    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.
(f)    This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.
[remainder of this page intentionally left blank].



IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.


NEW BORROWER:
_____________,
a _________________
 
 
 
 
 
By:
__________________________________
 
Name:
__________________________________
 
Title:
__________________________________
 
 











AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association
 
 
 
 
 
By:
__________________________________
 
Name:
__________________________________
 
Title:
__________________________________
 
 








Exhibit A





Schedule 4.1(b)
CAPITALIZATION OF LOAN PARTIES














5213638.5



--------------------------------------------------------------------------------






Schedule 4.1(c)
CAPITALIZATION OF LOAN PARTIES’ SUBSIDIARIES





EXHIBIT P-1
TO
AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF PERFECTION CERTIFICATE
April __, 2018


Reference is hereby made to (a) that certain Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among
BlueLinx Holdings Inc., a Delaware corporation (“Parent”), BlueLinx Corporation,
a Georgia corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited
partnership (“BFLP”), Cedar Creek LLC, a Delaware limited liability company
(“Cedar Creek”), Cedar Creek Corp., a Delaware corporation (“Cedar Corp”), Astro
Buildings Inc., a Delaware corporation (“Astro”), Lake States Lumber, Inc., a
Minnesota corporation (“Lake States”, and together with Parent, BlueLinx, BFLP,
Cedar Creek, Cedar Corp, Astro and those additional entities that become parties
thereto as Borrowers in accordance with the terms thereof by executing the form
of Joinder attached thereto as Exhibit J-1, each, a “Borrower” and individually
and collectively, jointly and severally, the “Borrowers”), each of the entities
listed on Annex A attached hereto and those additional entities that become
guarantor parties thereto pursuant to Section 5.11 of the Credit Agreement, each
individually a “Guarantor” and collectively, “Guarantors”), the lenders
identified on the signature pages thereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a “Lender”
and, collectively, the “Lenders”), and Wells Fargo Bank, National Association, a
national banking association (“Wells Fargo”), as administrative agent for each
member of the Lender Group and the Bank Product Providers (in such capacity,
together with its successors and assigns in such capacity “Agent”), and (b) that
certain Amended and Restated Guaranty and Security Agreement dated as of the
date hereof (as amended, restated, supplemented, or otherwise modified from time
to time, the “Guaranty and Security Agreement”) by and among Borrowers and
Guarantors (each, a “Grantor” and collectively, the “Grantors”), and Agent.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in Article
9 of the Code shall govern. As used herein, the term “Loan Parties” shall mean
the “Loan Parties” as that term is defined in the Credit Agreement and “Code”
shall mean the “Code” as that term is defined in the Guaranty and Security
Agreement.
The undersigned, being the Senior Vice President, Chief Administrative Officer,
General Counsel and Corporate Secretary of BlueLinx and being the Senior Vice
President, General Counsel and Corporate Secretary of each other Grantor that is
a corporation and of the general partner of BFLP, hereby certifies (in such
capacities and not in my individual capacity) to Agent and each of the other
members of the Lender Group and the Bank Product Providers as follows as of the
date hereof:
1)Names.
a)    The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational document, is set forth in Schedule
1(a). Each Loan Party is (i) the type of entity disclosed next to its name in
Schedule 1(a) and (ii) a registered organization except to the extent disclosed
in Schedule 1(a). Also set forth in Schedule 1(a) is the organizational
identification number, if any, of each Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each Loan Party and
the jurisdiction of formation of each Loan Party. Each Loan Party has qualified
to do business in the states listed on Schedule 1(a).
b)    Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.
c)    Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.
2)Chief Executive Offices. The chief executive office of each Loan Party is
located at the address set forth in Schedule 2 hereto.
3)Real Property.
a)    Attached hereto as Schedule 3(a) is a list of all Real Property (as
defined in the Credit Agreement) of each Loan Party, identified by the
commonly-known street addresses for such Real Property, as well as the
identities, to the relevant Loan Party’s knowledge, of the fee simple owner of
each such location. Except as described on Schedule 3(a) attached hereto: (A) no
Loan Party has entered into any leases, subleases, tenancies, franchise
agreements, licenses or other occupancy arrangements as owner, lessor,
sublessor, licensor, franchisor or grantor with respect to any of the real
property described on Schedule 3(a) and (B) no Loan Party is a party to any
lease agreements the express terms of which would require the consent of the
landlord, tenant or other party thereto to the transactions expressly
contemplated by the Loan Documents.
b)    Schedule 3(b) sets forth all third parties (“Bailees”) with possession of
any Collateral (including inventory and equipment) of the Loan Parties,
including the name and address of such Bailee, a description of the inventory
and equipment in such Bailee’s possession and the location of such inventory and
equipment (if none please so state).
4)Extraordinary Transactions. Except for those purchases, mergers, acquisitions,
consolidations, and other transactions described on Schedule 4 attached hereto,
all of the Collateral has been originated by each Loan Party in the ordinary
course of business or consists of goods which have been acquired by such Loan
Party in the ordinary course of business from a person in the business of
selling goods of that kind.
5)Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, Equity Interests of each Loan Party and its Subsidiaries and the
record and beneficial owners of such Equity Interests. Also set forth on
Schedule 5(a) is each equity investment of each Loan Party that represents 50%
or less of the equity of the entity in which such investment was made. Attached
hereto as Schedule 5(b) is a true and correct organizational chart of Parent and
its Subsidiaries.
6)Instruments and Chattel Paper. Attached hereto as Schedule 6 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of the date hereof having an aggregate value or face amount in excess
of $5,000,000, including all intercompany notes between or among any two or more
Loan Parties or any of their Subsidiaries.
7)Intellectual Property.
a)    Schedule 7(a) provides a complete and correct list of all registered
Copyrights (as defined in the Guaranty and Security Agreement) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party. Schedule 7(a) provides a complete and correct
list of all Patents (as defined in the Guaranty and Security Agreement) owned by
any Loan Party and all applications for Patents owned by any Loan Party.
Schedule 7(a) provides a complete and correct list of all registered Trademarks
(as defined in the Guaranty and Security Agreement) owned by any Loan Party, all
applications for registration of Trademarks owned by any Loan Party, and all
other Trademarks owned by any Loan Party and material to the conduct of the
business of any Loan Party.
b)    Schedule 7(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the Guaranty and Security Agreement) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the Guaranty and
Security Agreement) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (ii) any Person has granted to any Loan Party any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party;
8)Commercial Tort Claims. Attached hereto as Schedule 8 is a true and correct
list of all commercial tort claims that exceed $5,000,000 held by each Loan
Party, including a brief description thereof.
9)Deposit Accounts and Securities Accounts. Attached hereto as Schedule 9 is a
true and complete list of all Deposit Accounts and Securities Accounts (each as
defined in the Guaranty and Security Agreement) maintained by each Loan Party,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account.
10)Letter-of-Credit Rights. Attached hereto as Schedule 10 is a true and correct
list of all letters of credit issued in favor of any Loan Party, as beneficiary
thereunder.
11)Motor Vehicles. Attached hereto as Schedule 11 is a true and correct list of
all motor vehicles and other goods (covered by certificates of title or
ownership) and the owner and approximate fair market value of such motor
vehicles.
12)Other Assets: A Loan Party owns the following kinds of assets:
Aircraft:
Yes ____ No ____
Vessels, boats or ships:
Yes ____ No ____
Railroad rolling stock:
Yes ____ No ____

If the answer is yes to any of these other types of assets, please describe on
Schedule 12.
[The Remainder of this Page has been intentionally left blank]
]



IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the day and year first set forth above.


BLUELINX HOLDINGS INC.


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative
Officer, General Counsel and Corporate Secretary


BLUELINX CORPORATION


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, Chief Administrative
Officer, General Counsel and Corporate Secretary


BLUELINX FLORIDA LP
By:     BlueLinx Florida Holding No. 2 Inc.,
its General Partner


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary


BLUELINX FLORIDA HOLDING NO. 1 INC.


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary


BLUELINX FLORIDA HOLDING NO. 2 INC.


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary



CEDAR CREEK HOLDINGS, INC.


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary


CEDAR CREEK LLC.


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary


CEDAR CREEK CORP.


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary


ASTRO BUILDINGS INC.


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary


LAKE STATES LUMBER, INC.


By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary


VENTURE DEVELOPMENT & CONSTRUCTION, LLC
By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary



ABP AL (MIDFIELD) LLC
ABP CO II (DENVER) LLC
ABP FL (LAKE CITY) LLC
ABP FL (PENSACOLA) LLC
ABP FL (YULEE) LLC
ABP IA (DES MOINES) LLC
ABP IL (UNIVERSITY PARK) LLC
ABP IN (ELKHART) LLC
ABP KY (INDEPENDENCE) LLC
ABP LA (NEW ORLEANS) LLC
ABP ME (PORTLAND) LLC
ABP MI (GRAND RAPIDS) LLC
ABP MN (MAPLE GROVE) LLC
ABP MO (KANSAS CITY) LLC
ABP MO (SPRINGFIELD) LLC
ABP MO (BRIDGETON) LLC
ABP NC (CHARLOTTE) LLC
ABP NJ (DENVILLE) LLC
ABP NY (YAPHANK) LLC
ABP OH (TALMADGE) LLC
ABP OK (TULSA) LLC
ABP PA (STANTON) LLC
ABP SC (CHARLESTON) LLC
ABP TN (ERWIN) LLC
ABP TN (MEMPHIS) LLC
ABP TN (MADISON) LLC
ABP TX (EL PASO) LLC
ABP TX (HOUSTON) LLC
ABP TX (LUBBOCK) LLC
ABP TX (SAN ANTONIO) LLC
ABP VA (RICHMOND) LLC
ABP VT (SHELBURNE) LLC
                        






By:    _______________________________________
Name: Shyam K. Reddy
Title: Senior Vice President, General Counsel and
Corporate Secretary







--------------------------------------------------------------------------------






Annex A
Guarantors
1.    
BlueLinx Florida Holding No. 1 Inc.
2.    
BlueLinx Florida Holding No. 2 Inc.
3.    
Cedar Creek Holdings, Inc.
4.    
Venture Development & Construction, LLC
5.    
ABP AL (Midfield) LLC
6.    
ABP CO II (Denver) LLC
7.    
ABP FL (Lake City) LLC
8.    
ABP FL (Pensacola) LLC
9.    
ABP FL (Yulee) LLC
10.    
ABP IA (Des Moines) LLC
11.    
ABP IL (University Park) LLC
12.    
ABP IN (Elkhart) LLC
13.    
ABP KY (Independence) LLC
14.    
ABP LA (New Orleans) LLC
15.    
ABP ME (Portland) LLC
16.    
ABP MI (Grand Rapids) LLC
17.    
ABP MN (Maple Grove) LLC
18.    
ABP MO (Kansas City) LLC
19.    
ABP MO (Springfield) LLC
20.    
ABP MO (Bridgeton) LLC
21.    
ABP NC (Charlotte) LLC
22.    
ABP NJ (Denville) LLC
23.    
ABP NY (Yaphank) LLC
24.    
ABP OH (Talmadge) LLC
25.    
ABP OK (Tulsa) LLC
26.    
ABP PA (Stanton) LLC






--------------------------------------------------------------------------------





27.    
ABP SC (Charleston) LLC
28.    
ABP TN (Erwin) LLC
29.    
ABP TN (Memphis) LLC
30.    
ABP TN (Madison) LLC
31.    
ABP TX (El Paso) LLC
32.    
ABP TX (Houston) LLC
33.    
ABP TX (Lubbock) LLC
34.    
ABP TX (San Antonio) LLC
35.    
ABP VA (Richmond) LLC
36.    
ABP VT (Shelburne) LLC








--------------------------------------------------------------------------------






Schedule 1(a)
Legal Names, Etc.


Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
Federal Taxpayer
Identification Number
Jurisdiction of Formation
Other States Where Qualified to do Business
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule 1(b)
Prior Names in Past Five Years




Schedule 1(c)
Changes in Corporate Identity; Other Names


Loan Party/Subsidiary
Name of Entity
Action
DDate of Action
SState of Formation
List of All Other Names Used on Any Filings with the Internal Revenue Service
During Past Five Years
 
 
 
 
 
 
 
 
 
 
 
 

Schedule 2
Chief Executive Offices


Loan Party/Subsidiary
Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






Schedule 3(a)
Real Property
Location
Address
Owner
 
 
 
 
 
 
 
 
 
 
 
 



Subleases




    

--------------------------------------------------------------------------------







Schedule 3(b)
Bailees


Bailee Name
Address
Description of Inventory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    

--------------------------------------------------------------------------------







Schedule 4
Transactions Other Than in the Ordinary Course of Business


Loan Party/Subsidiary
Description of Transaction Including Parties Thereto
Date of Transaction
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





    

--------------------------------------------------------------------------------





Schedule 5(a)
(a) Equity Interests of Loan Parties and Subsidiaries


Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/
Interest
 Percent Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Schedule 5(b)
Organizational Chart


See Attached.
Schedule 6
Instruments and Chattel Paper


Schedule 7(a)
Copyrights, Patents and Trademarks


UNITED STATES COPYRIGHTS – Registrations and Applications
Copyrights




OTHER COPYRIGHTS – Registrations and Applications


UNITED STATES PATENTS – Applications and Issued Patents:
Country


Mark
Status
App. No
Filing Date
Patent No.
Reg. Date
Owner
 
 
 
 
 
 



OTHER PATENTS – Applications and Issued Patents:
Schedule 7(a)
Copyrights, Patents and Trademarks (cont.)


UNITED STATES TRADEMARKS AND OTHER TRADEMARKS – Registrations and Applications
Country


Mark
Status
App. No
Filing Date
Reg. No.
Reg. Date
Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 7(b)
Intellectual Property Licenses
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER, IF ANY
DESCRIPTION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Schedule 8
Commercial Tort Claims


Schedule 9
Deposit Accounts and Securities Accounts


BANK
ENTITY
ACCOUNT NUMBER
Type
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 10
Letter of Credit Rights




Schedule 11
Motor Vehicles


Schedule 12
Other Assets


Asset         Location      Address             Owner__________________
 
 
 
 
 
 
 
 












EXHIBIT S-1
TO
AMENDED AND RESTATED CREDIT AGREEMENT


FORM OF SOLVENCY CERTIFICATE
Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of April 13, 2018 (as amended, restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among BlueLinx
Holdings Inc., a Delaware corporation (“Parent”), BlueLinx Corporation, a
Georgia corporation (“BlueLinx”), BlueLinx Florida LP, a Florida limited
partnership (“BFLP”), Cedar Creek LLC, a Delaware limited liability company
(“Cedar Creek LLC”), Cedar Creek Corp., a Delaware corporation (“Cedar Creek
Corp.”), Astro Buildings Inc., a Delaware corporation (“Astro Buildings”), Lake
States Lumber, Inc., a Minnesota corporation (“Lake States” and, together with
Parent, BlueLinx, BFLP, Cedar Creek LLC, Cedar Creek Corp, Astro Buildings and
those additional entities that hereafter become parties to the Credit Agreement
as Borrowers in accordance with the terms thereof, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), certain
affiliates of Borrowers party thereto (together with those additional entities
that hereafter become parties to the Credit Agreement as Guarantors in
accordance with the terms thereof, each, a “Guarantor” and individually and
collectively, jointly and severally, the “Guarantors”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
assigns, is referred to hereinafter as a “Lender”), and Wells Fargo Bank,
National Association, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”).
Capitalized terms used herein, but not specifically defined herein, shall have
the meanings ascribed to them in the Credit Agreement.
Pursuant to the Credit Agreement, the undersigned hereby certifies, solely in
such undersigned’s capacity as chief financial officer of Parent, and not
individually, as follows:
As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of any Revolving Loans and the issuance of
any Letters of Credit under the Credit Agreement on the date hereof, and after
giving effect to the application of the proceeds of such Revolving Loans:
(a)
The fair value of the assets of Parent and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise;

(b)
The present fair value of the property of Parent and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured;

(c)
Parent and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

(d)
Parent and its Subsidiaries, on a consolidated basis, are not engaged in, and
are not on the date hereof contemplated to be engaged in, business for which
they have unreasonably small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
The undersigned is familiar with the business and financial position of Parent
and its Subsidiaries. In reaching the conclusions set forth in this Certificate,
the undersigned has made such other investigations and inquiries as the
undersigned has deemed appropriate, having taken into account the nature of the
particular business anticipated to be conducted by Parent and its Subsidiaries
after consummation of the transactions contemplated by the Credit Agreement.


[Signature Page Follows]
IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of Parent, on behalf of
Parent, and not individually, as of the date first stated above.


BLUELINX HOLDINGS INC.


By:    ____________________________
    Name:
    Title:




    